Exhibit 10

 

Execution Copy

 

 

SECOND AMENDED AND RESTATED

 

REVOLVING CREDIT AGREEMENT

 

Dated as of May 23, 2008

 

Among

 

COURIER CORPORATION

COURIER COMPANIES, INC.

COURIER PUBLISHING, INC.

COURIER KENDALLVILLE, INC.

COURIER PROPERTIES, INC.

CREATIVE HOMEOWNER DISTRIBUTION SERVICES, LLC

NATIONAL PUBLISHING COMPANY

COURIER NEW MEDIA, INC.

BOOK-MART PRESS, INC.

DOVER PUBLICATIONS, INC.

RESEARCH & EDUCATION ASSOCIATION, INC.

MOORE-LANGEN PRINTING COMPANY, INC.

FEDERAL MARKETING CORP.

 

as Borrowers

 

and

 

RBS CITIZENS, NATIONAL ASSOCIATION

(successor by merger to Citizens Bank of Massachusetts)

KEYBANK NATIONAL ASSOCIATION

WELLS FARGO BANK, NATIONAL ASSOCIATION

JPMORGAN CHASE BANK, N.A.

 

as Banks

 

and

 

RBS CITIZENS, NATIONAL ASSOCIATION

(successor by merger to Citizens Bank of Massachusetts)

 

as Agent and Issuing Bank

 

and

 

RBS SECURITIES CORPORATION D/B/A RBS GREENWICH CAPITAL

J.P. MORGAN SECURITIES INC.

 

 

as Joint Lead Arrangers and Joint Book Runners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

1.

DEFINITIONS AND RULES OF INTERPRETATION

 

 

 

1.1

Definitions

 

 

 

1.2

Rules of Interpretation

 

 

 

 

 

SECTION

 

2.

THE REVOLVING LOANS

 

 

 

2.1

Revolving Loans

 

 

 

2.2

Loan Account

 

 

 

2.3

Reduction of Revolving Credit Commitment

 

 

 

2.4

Payment

 

 

 

2.5

Interest and Fees

 

 

 

2.6

Swing Line Commitment

 

 

 

2.7

Procedure for Swing Line Borrowing; Interest on Swing Line Loans

 

 

 

2.8

Refunded Swing Line Loans; Swing Line Loan Participations

 

 

 

2.9

Increase in Revolving Loan Maximum Amount

 

 

 

2.10

Letters of Credit

 

 

 

 

 

SECTION

 

3.

REPRESENTATIONS AND WARRANTIES

 

 

 

3.1

Organization and Qualification

 

 

 

3.2

Corporate Authority

 

 

 

3.3

Valid Obligations

 

 

 

3.4

Approvals and Consents

 

 

 

3.5

Title to Properties; Absence of Liens

 

 

 

3.6

Compliance

 

 

 

3.7

Financial Statements

 

 

 

3.8

No Events of Default

 

 

 

3.9

Taxes

 

 

 

3.10

Litigation

 

 

 

3.11

Margin Rules

 

 

 

3.12

Restrictions on the Borrower

 

 

 

3.13

ERISA

 

 

 

3.14

Intellectual Property; Franchises

 

 

 

3.15

Environmental and Regulatory Compliance

 

 

 

3.16

Labor Relations

 

 

 

3.17

Contracts with Affiliates, Etc.

 

 

 

3.18

Subsidiaries

 

 

 

3.19

Interdependence of Borrowers

 

 

 

3.20

Solvency

 

i

--------------------------------------------------------------------------------


 

SECTION

 

4.

CONDITIONS OF LOANS

 

 

 

4.1

Conditions of Initial Loans and Swing Line Loans

 

 

 

4.2

Conditions to all Revolving Loans and Swing Line Loans

 

 

 

 

 

SECTION

 

5.

COVENANTS

 

 

 

5.1

Financial Reporting

 

 

 

5.2

Conduct of Business

 

 

 

5.3

Maintenance and Insurance

 

 

 

5.4

Taxes

 

 

 

5.5

Limitation of Indebtedness

 

 

 

5.6

Guaranties

 

 

 

5.7

Restrictions on Liens

 

 

 

5.8

Merger, Acquisitions and Purchase and Sale of Assets

 

 

 

5.9

Investments and Loans

 

 

 

5.10

Sale of Notes

 

 

 

5.11

Restricted Payments

 

 

 

5.12

ERISA Compliance

 

 

 

5.13

Pension Plans

 

 

 

5.14

Notification of Default

 

 

 

5.15

Notification of Material Litigation

 

 

 

5.16

Inspection by the Agent and the Banks

 

 

 

5.17

Maintenance of Books and Records

 

 

 

5.18

Use of Proceeds

 

 

 

5.19

Transactions with Affiliates

 

 

 

5.20

Environmental Regulations

 

 

 

5.21

Fiscal Year

 

 

 

5.22

No Amendments to Certain Documents

 

 

 

5.23

No Termination of Certain Documents

 

 

 

5.24

Funded Debt Ratio

 

 

 

5.25

Current Ratio

 

 

 

5.26

Debt Service Coverage

 

 

 

5.27

Subsidiaries

 

 

 

5.28

Name Change

 

 

 

5.29

[Intentionally Omitted]

 

 

 

 

 

SECTION

 

6.

EVENTS OF DEFAULT; ACCELERATION

 

 

 

 

SECTION

 

7.

SET-OFF

 

 

 

 

SECTION

 

8.

CONCERNING THE AGENT AND THE BANKS

 

 

 

8.1

Appointment and Authorization

 

 

 

8.2

Agent and Affiliates

 

 

 

8.3

Future Advances

 

 

 

8.4

Payments

 

 

 

8.5

Interest, Fees and Other Payments

 

ii

--------------------------------------------------------------------------------


 

 

 

 

8.6

Action by Agent

 

 

 

8.7

Consultation with Experts

 

 

 

8.8

Liability of Agent

 

 

 

8.9

Indemnification

 

 

 

8.10

Independent Credit Decision

 

 

 

8.11

Successor Agent

 

 

 

 

 

SECTION

 

9.

COURIER AS AGENT FOR THE BORROWERS

 

 

 

 

SECTION

 

10.

MISCELLANEOUS

 

 

 

10.1

Written Notices

 

 

 

10.2

Term of Agreement

 

 

 

10.3

No Waivers

 

 

 

10.4

Further Assurances

 

 

 

10.5

Governing Law

 

 

 

10.6

Payments in Immediately Available Funds

 

 

 

10.7

Expenses, Taxes and Indemnification

 

 

 

10.8

Amendments, Waivers, Etc.

 

 

 

10.9

Binding Effect of Agreement

 

 

 

10.10

Assignment and Participation

 

 

 

10.11

Computation of Interest and Fees

 

 

 

10.12

Entire Agreement

 

 

 

10.13

Captions

 

 

 

10.14

Counterparts

 

 

 

10.15

Severability

 

 

 

10.16

Judgment Currency

 

 

 

10.17

Waiver of Jury Trial

 

 

 

 

 

EXHIBIT A-1

Form of Amended and Restated Revolving Credit Note

 

 

EXHIBIT A-2

Form of Amended and Restated Swing Line Note

 

 

EXHIBIT B

Disclosure

 

 

EXHIBIT C

Existing Indebtedness

 

 

EXHIBIT D

Form of Certificate of Chief Financial Officer

 

 

EXHIBIT E

[Intentionally Deleted]

 

 

EXHIBIT F

List of Subsidiaries

 

 

EXHIBIT G

Form of Flash Report

 

iii

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is amended and
restated as of May 23, 2008, among COURIER CORPORATION, a Massachusetts
corporation (“Courier”), COURIER COMPANIES, INC., a Massachusetts corporation
(“Companies”), COURIER PUBLISHING, INC., a Massachusetts corporation (“CPI”),
COURIER KENDALLVILLE, INC., an Indiana corporation (“Kendallville”), COURIER
PROPERTIES, INC., a Massachusetts corporation (“Properties”), NATIONAL
PUBLISHING COMPANY, a Pennsylvania corporation (“Publishing”), COURIER NEW
MEDIA, INC., a Massachusetts corporation (“New Media”), BOOK-MART PRESS, INC., 
a Delaware corporation (“Book-Mart”), DOVER PUBLICATIONS, INC., a New York
corporation (“Dover”), RESEARCH & EDUCATION ASSOCIATION, INC., a Delaware
corporation (“REA”), MOORE-LANGEN PRINTING COMPANY, INC., an Indiana corporation
(“M-L”), FEDERAL MARKETING CORP., a New Jersey corporation (“FMC”), and CREATIVE
HOMEOWNER DISTRIBUTION SERVICES, LLC, a Delaware limited liability company
(“CHDS”) (Courier, Companies, CPI, Kendallville, Properties, Publishing, New
Media, Book-Mart, Dover, REA, M-L, FMC and CHDS being sometimes hereinafter
referred to individually as a “Borrower” and collectively as the “Borrowers”),
RBS CITIZENS, NATIONAL ASSOCIATION (successor by merger to Citizens Bank of
Massachusetts), a national banking association (“Citizens”), KEYBANK NATIONAL
ASSOCIATION, a national banking association (“Key”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Wells Fargo”) and JPMORGAN CHASE
BANK, N.A., a national banking association (“JPM”; and together with Citizens,
Key and Wells Fargo, the “Banks”), and RBS CITIZENS, NATIONAL ASSOCIATION
(successor by merger to Citizens Bank of Massachusetts), executing this
Agreement in the capacity of Agent for the Banks (the “Agent”) and Issuing Bank
(the “Issuing Bank”).

 

WHEREAS, the Borrowers, the Banks and the Agent are party to that certain
Amended and Restated Revolving Credit Agreement dated as of March 31, 2003 (as
amended, the “Existing Loan Agreement”);

 

WHEREAS, the Borrowers, the Banks and the Agent desire to amend and restate the
Existing Loan Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree that the Existing Loan Agreement
shall be amended and restated effective as of May 23, 2008 to read in its
entirety as follows:

 


SECTION 1.        DEFINITIONS AND RULES OF INTERPRETATION.


 


1.1           DEFINITIONS.  AS USED HEREIN


 


1

--------------------------------------------------------------------------------



 


1.1.1        “ADJUSTED LIBOR RATE” MEANS, RELATIVE TO ANY LIBOR RATE LOAN TO BE
MADE, CONTINUED OR MAINTAINED AS, OR CONVERTED INTO, A LIBOR RATE LOAN FOR ANY
INTEREST PERIOD, A RATE PER ANNUM DETERMINED BY DIVIDING (X) THE LIBOR RATE FOR
SUCH INTEREST PERIOD BY (Y) A PERCENTAGE EQUAL TO ONE HUNDRED PERCENT (100%)
MINUS THE LIBOR RESERVE PERCENTAGE.


 


1.1.2        “AFFILIATE” MEANS, WITH REFERENCE TO ANY PERSON, (I) ANY DIRECTOR,
OFFICER OR EMPLOYEE OF THAT PERSON, (II) ANY OTHER PERSON CONTROLLING,
CONTROLLED BY OR UNDER DIRECT OR INDIRECT COMMON CONTROL OF THAT PERSON,
(III) ANY OTHER PERSON DIRECTLY OR INDIRECTLY HOLDING 5% OR MORE OF ANY CLASS OF
THE CAPITAL STOCK OR OTHER EQUITY INTERESTS (INCLUDING OPTIONS, WARRANTS,
CONVERTIBLE SECURITIES AND SIMILAR RIGHTS) OF THAT PERSON AND (IV) ANY OTHER
PERSON 5% OR MORE OF ANY CLASS OF WHOSE CAPITAL STOCK OR OTHER EQUITY INTERESTS
(INCLUDING OPTIONS, WARRANTS, CONVERTIBLE SECURITIES AND SIMILAR RIGHTS) IS HELD
DIRECTLY OR INDIRECTLY BY THAT PERSON; PROVIDED THAT THE TERM “AFFILIATE” SHALL
NOT INCLUDE THE BORROWERS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES.  FOR PURPOSES
OF SECTIONS 3.13, 5.12 AND 5.13 HEREOF, “AFFILIATE” SHALL MEAN, WITHIN THE
MEANING OF SECTION 414(B), (C), (M) OR (O) OF THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED, (I) ANY MEMBER OF A CONTROLLED GROUP OF CORPORATIONS WHICH INCLUDES
A BORROWER, (II) ANY TRADE OR BUSINESS, WHETHER OR NOT INCORPORATED, UNDER
COMMON CONTROL WITH A BORROWER, (III) ANY MEMBER OF AN AFFILIATED SERVICE GROUP
WHICH INCLUDES A BORROWER, AND (IV) ANY MEMBER OF A GROUP TREATED AS A SINGLE
EMPLOYER BY REGULATION.


 


1.1.3        “AGENT” MEANS CITIZENS ACTING IN THE CAPACITY AS AGENT FOR THE
BANKS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND INCLUDES (WHERE THE
CONTEXT SO ADMITS) ANY OTHER PERSON OR PERSONS SUCCEEDING TO THE FUNCTIONS OF
THE AGENT UNDER THOSE DOCUMENTS.


 


1.1.4        “AGENT’S HEAD OFFICE” MEANS THE HEAD OFFICE OF AGENT LOCATED AT 28
STATE STREET, BOSTON, MASSACHUSETTS 02109.


 


1.1.5        “AGREEMENT” MEANS THIS SECOND AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT, INCLUDING THE EXHIBITS HERETO, AS ORIGINALLY EXECUTED, OR IF THIS
AGREEMENT IS AMENDED, VARIED OR SUPPLEMENTED FROM TIME TO TIME, AS SO AMENDED,
VARIED OR SUPPLEMENTED.


 


1.1.6        “ANNUAL REPORT” MEANS COURIER’S ANNUAL REPORT ON FORM 10-K FOR THE
FISCAL YEAR ENDED SEPTEMBER 29, 2007 AS FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION.


 


1.1.7        “ASSIGNEE” SHALL HAVE THE MEANING SET FORTH IN SECTION 10.10
HEREOF.


 


1.1.8        “APPLICABLE COMMITMENT FEE MARGIN” SHALL HAVE THE MEANING SET FORTH
IN SECTION 2.5.1(II) HEREOF.


 


2

--------------------------------------------------------------------------------



 


1.1.9        “APPLICABLE L/C FEE MARGIN” SHALL HAVE THE MEANING SET FORTH IN
SECTION 2.5.1(II) HEREOF.


 


1.1.10      “APPLICABLE LIBOR MARGIN” SHALL HAVE THE MEANING SET FORTH IN
SECTION 2.5.1(II) HEREOF.


 


1.1.11      “APPLICABLE PRIME RATE MARGIN” SHALL HAVE THE MEANING SET FORTH IN
SECTION 2.5.1(II) HEREOF.


 


1.1.12      “BANKS” MEANS, COLLECTIVELY, (I) CITIZENS, (II) KEY, (III) WELLS
FARGO, (IV) JPM, AND (V) EACH OF THE OTHER FINANCIAL INSTITUTIONS WHICH MAY
AFTER THE DATE HEREOF BECOME A PARTY TO THIS AGREEMENT AS A BANK HEREUNDER.


 


1.1.13      “BOARD” SHALL THE MEANING SET FORTH IN SECTION 1.1.58 HEREOF.


 


1.1.14      “BORROWERS” SHALL HAVE THE MEANING SET FORTH IN THE PREAMBLE HERETO.


 


1.1.15      “BORROWERS’ ACCOUNTANTS” MEANS INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS REASONABLY ACCEPTABLE TO THE BANKS.  THE BANKS HEREBY ACKNOWLEDGE
AND AGREE THAT THE BORROWERS’ ACCOUNTANTS MAY INCLUDE DELOITTE & TOUCHE LLP.


 


1.1.16      “BUSINESS DAY” MEANS (I) ANY DAY WHICH IS NEITHER A SATURDAY OR
SUNDAY NOR A LEGAL HOLIDAY ON WHICH COMMERCIAL BANKS ARE AUTHORIZED OR REQUIRED
TO BE CLOSED IN BOSTON, MASSACHUSETTS OR NEW YORK, NEW YORK, (II) WHEN SUCH TERM
IS USED TO DESCRIBE A DAY ON WHICH A BORROWING, PAYMENT, PREPAYMENT, OR
REPAYMENT IS TO BE MADE IN RESPECT OF ANY LIBOR RATE LOAN, ANY DAY WHICH IS:
(A) NEITHER A SATURDAY OR SUNDAY NOR A LEGAL HOLIDAY ON WHICH COMMERCIAL BANKS
ARE AUTHORIZED OR REQUIRED TO BE CLOSED IN NEW YORK CITY; AND (B) A LONDON
BANKING DAY; AND (III) WHEN SUCH TERM IS USED TO DESCRIBE A DAY ON WHICH AN
INTEREST RATE DETERMINATION IS TO BE MADE IN RESPECT OF ANY LIBOR RATE LOAN, ANY
DAY WHICH IS A LONDON BANKING DAY.


 


1.1.17      “CASH COLLATERALIZE” MEANS, WITH RESPECT TO ANY LETTER OF CREDIT, TO
PLEDGE AND DEPOSIT WITH OR TO THE AGENT, FOR THE BENEFIT OF THE ISSUING BANK,
CASH AS COLLATERAL FOR THE L/C OBLIGATIONS PURSUANT TO DOCUMENTATION IN FORM AND
SUBSTANCE SATISFACTORY TO THE AGENT AND THE ISSUING BANK.


 


1.1.18      “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


1.1.19      “COMMITMENT PERCENTAGE” MEANS, WITH RESPECT TO THE REVOLVING CREDIT
COMMITMENT AND THE SWING LINE COMMITMENT, (I) IN RELATION TO CITIZENS 40%,
(II) IN RELATION TO KEY 20%, (III) IN RELATION TO JPM 20% AND (IV) IN RELATION
TO WELLS FARGO 20%, AS EACH MAY BE ADJUSTED FROM TIME TO TIME IN ACCORDANCE WITH
SECTION 2.9 OR SECTION 10.10.


 


3

--------------------------------------------------------------------------------



 


1.1.20      “CONSOLIDATED” MEANS THE RELEVANT FIGURES FOR THE BORROWERS AND
THEIR RESPECTIVE SUBSIDIARIES ON A CONSOLIDATED BASIS DETERMINED IN ACCORDANCE
WITH GAAP.


 


1.1.21      “CURRENT ASSETS” MEANS ALL ASSETS OF THE BORROWERS AND THEIR
RESPECTIVE SUBSIDIARIES REPORTED ON A CONSOLIDATED BASIS WHICH SHOULD, IN
ACCORDANCE WITH GAAP, BE CLASSIFIED AS CURRENT ASSETS, BUT IN ANY EVENT
INCLUDING THE CASH SURRENDER VALUE OF LIFE INSURANCE TO THE EXTENT IT IS
UNENCUMBERED AND EXCLUDING ANY ASSETS WHICH ARE PLEDGED OR DEPOSITED AS SECURITY
FOR, OR FOR THE PURPOSE OF PAYING, ANY INDEBTEDNESS WHICH IS NOT INCLUDED IN
CURRENT LIABILITIES; PROVIDED, HOWEVER, THAT FOR THE PURPOSE OF COMPUTING THE
CURRENT RATIO IN SECTION 5.25 HEREOF, INVENTORIES SHALL BE VALUED AT THE LOWER
OF COST (AS MEASURED BY THE FIRST-IN, FIRST-OUT (FIFO) METHOD OF ACCOUNTING) OR
MARKET.


 


1.1.22      “CURRENT LIABILITIES” MEANS THE AGGREGATE AMOUNT OF INDEBTEDNESS OF
THE BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES REPORTED ON A CONSOLIDATED BASIS
WHICH SHOULD PROPERLY BE CLASSIFIED AS CURRENT LIABILITIES IN ACCORDANCE WITH
GAAP AND IN ANY EVENT INCLUDING, WITHOUT LIMITATION, ANY DIRECT OR INDIRECT
INDEBTEDNESS AND OTHER LIABILITIES OF THE BORROWERS AND THEIR RESPECTIVE
SUBSIDIARIES, IF ANY, WHICH ARE PAYABLE ON DEMAND OR WITHIN ONE YEAR FROM THE
CREATION THEREOF.


 


1.1.23      “DEFAULT RATE” SHALL HAVE THE MEANING SET FORTH IN SECTION 2.5.1
HEREOF.


 


1.1.24      “DOLLARS” AND “$” MEAN LAWFUL MONEY OF THE UNITED STATES OF AMERICA.


 


1.1.25      “DRAWING AMOUNT” MEANS THE MAXIMUM AGGREGATE AMOUNT THAT THE
BENEFICIARIES MAY AT ANY TIME DRAW UNDER OUTSTANDING LETTERS OF CREDIT, AS SUCH
AGGREGATE AMOUNT MAY BE REDUCED FROM TIME TO TIME PURSUANT TO THE TERMS OF THE
LETTERS OF CREDIT.


 


1.1.26      “EBIT” MEANS, FOR ANY PERIOD, AN AMOUNT EQUAL TO CONSOLIDATED NET
INCOME FOR SUCH PERIOD, (I) PLUS, TO THE EXTENT DEDUCTED IN COMPUTING SUCH
CONSOLIDATED NET INCOME, (A) INTEREST ON INDEBTEDNESS FOR BORROWED MONEY AND
(B) TAXES, AND (II) TO THE EXTENT INCLUDED IN COMPUTING SUCH CONSOLIDATED NET
INCOME, MINUS ALL EXTRAORDINARY GAINS OR PLUS ALL EXTRAORDINARY LOSSES, IN EACH
CASE NET OF ANY TAX EFFECT CAUSED BY SUCH GAINS OR LOSSES (TO THE EXTENT NOT
ALREADY REFLECTED IN CLAUSE (I)(B) ABOVE).


 


1.1.27      “EBITDA” MEANS FOR ANY FISCAL PERIOD, ON A CONSOLIDATED BASIS, AN
AMOUNT EQUAL TO (I) EBIT FOR SUCH PERIOD, PLUS (II) WITHOUT DUPLICATION AND TO
THE EXTENT REDUCING CONSOLIDATED NET INCOME FOR SUCH PERIOD, (A) ALL
DEPRECIATION, AMORTIZATION AND OTHER NON-CASH CHARGES OF THE BORROWERS AND THEIR
RESPECTIVE SUBSIDIARIES TAKEN IN ACCORDANCE WITH GAAP AND (B) ALL OTHER NON-CASH
EXPENSES OR LOSSES (INCLUDING STOCK-BASED COMPENSATION EXPENSES RELATING TO
STOCK OPTIONS, RESTRICTED STOCK AND OTHER COMPENSATION FOR EMPLOYEES, OFFICERS,
MANAGERS OR DIRECTORS WHICH IS NOT PAYABLE IN CASH IN SUCH PERIOD), AND MINUS
(III) TO THE EXTENT INCLUDED IN CONSOLIDATED NET INCOME FOR


 


4

--------------------------------------------------------------------------------



 


SUCH PERIOD, CASH PAYMENTS MADE DURING SUCH PERIOD IN RESPECT OF ITEMS DESCRIBED
IN CLAUSE (II)(B) ABOVE SUBSEQUENT TO THE FISCAL PERIOD IN WHICH THE RELEVANT
NON-CASH EXPENSES OR LOSSES WERE REFLECTED AS A CHARGE IN THE STATEMENT OF
CONSOLIDATED NET INCOME.


 

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each a “Reference Period”) for any determination of
Funded Debt Ratio or Debt Service Coverage, (x) if at any time during such
Reference Period any Borrower or a Subsidiary of any Borrower shall have made a
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period and (y) if during such
Reference Period, any Borrower or a Subsidiary of any Borrower shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period.

 

As used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions consummated in accordance with
Section 5.8(ii) that involves the payment of consideration by the Borrowers and
their Subsidiaries in excess of $5,000,000; and “Material Disposition” means any
disposition of property or series of related dispositions of property in
accordance with Section 5.8(iii) that yields proceeds to the Borrowers and their
Subsidiaries in excess of $5,000,000.

 


1.1.28      “ENCUMBRANCES” SHALL HAVE THE MEANING SET FORTH IN SECTION 5.7
HEREOF.


 


1.1.29      “ENVIRONMENTAL LAWS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 3.15 HEREOF.


 


1.1.30      “ERISA” SHALL HAVE THE MEANING SET FORTH IN SECTION 3.13 HEREOF.


 


1.1.31      “EVENT OF DEFAULT” SHALL HAVE THE MEANING SET FORTH IN SECTION 6.1
HEREOF.


 


1.1.32      “FUNDED DEBT RATIO” SHALL HAVE THE MEANING SET FORTH IN SECTION 5.24
HEREOF.


 


1.1.33      “GAAP” MEANS GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (AS IN EFFECT
FROM TIME TO TIME), CONSISTENTLY APPLIED.


 


1.1.34      “HEDGING CONTRACTS” MEANS, INTEREST RATE SWAP AGREEMENTS, INTEREST
RATE CAP AGREEMENTS AND INTEREST RATE COLLAR AGREEMENTS, OR ANY OTHER AGREEMENTS
OR ARRANGEMENTS ENTERED INTO BETWEEN THE BORROWERS AND ANY BANK AND DESIGNED TO
PROTECT THE BORROWERS AGAINST FLUCTUATIONS IN INTEREST RATES OR CURRENCY
EXCHANGE RATES.


 


5

--------------------------------------------------------------------------------



 


1.1.35      “HEDGING OBLIGATIONS” MEANS, WITH RESPECT TO THE BORROWER, ALL
LIABILITIES OF THE BORROWER TO ANY BANK UNDER HEDGING CONTRACTS.


 


1.1.36      “HONOR DATE” MEANS THE DATE OF ANY PAYMENT BY THE ISSUING BANK UNDER
A LETTER OF CREDIT.


 


1.1.37      “INDEBTEDNESS” WITH RESPECT TO ANY PERSON MEANS AND INCLUDES,
WITHOUT DUPLICATION, (I) ALL ITEMS WHICH, IN ACCORDANCE WITH GAAP, WOULD BE
INCLUDED AS A LIABILITY ON THE BALANCE SHEET OF SUCH PERSON, BUT EXCLUDING
ANYTHING IN THE NATURE OF CAPITAL STOCK, SURPLUS CAPITAL AND RETAINED EARNINGS,
(II) THE FACE AMOUNT OF ALL BANKER’S ACCEPTANCES AND OF ALL LETTERS OF CREDIT
ISSUED BY ANY BANK FOR THE ACCOUNT OF SUCH PERSON AND ALL DRAFTS DRAWN
THEREUNDER, (III) THE TOTAL AMOUNT OF ALL INDEBTEDNESS SECURED BY ANY
ENCUMBRANCE TO WHICH ANY PROPERTY OR ASSET OF SUCH PERSON IS SUBJECT, WHETHER OR
NOT THE INDEBTEDNESS SECURED THEREBY SHALL HAVE BEEN ASSUMED, AND (IV) THE TOTAL
AMOUNT OF ALL INDEBTEDNESS AND OBLIGATIONS OF OTHERS WHICH SUCH PERSON HAS
DIRECTLY OR INDIRECTLY GUARANTEED, ENDORSED (OTHERWISE THAN FOR COLLECTION OR
DEPOSIT IN THE ORDINARY COURSE OF BUSINESS), DISCOUNTED WITH RECOURSE OR AGREED
(CONTINGENTLY OR OTHERWISE) TO PURCHASE OR REPURCHASE OR OTHERWISE ACQUIRE,
INCLUDING, WITHOUT LIMITATION, ANY AGREEMENT (A) TO ADVANCE OR SUPPLY FUNDS TO
SUCH OTHER PERSON TO MAINTAIN WORKING CAPITAL, EQUITY CAPITAL, NET WORTH OR
SOLVENCY, OR (B) OTHERWISE TO ASSURE OR HOLD HARMLESS SUCH OTHER PERSON AGAINST
LOSS IN RESPECT OF ITS OBLIGATIONS.


 


1.1.38      “INSOLVENT” SHALL HAVE THE MEANING SET FORTH IN SECTION 3.20 HEREOF.


 


1.1.39      “INTEREST PERIOD” MEANS: (I) WITH RESPECT TO EACH LIBOR ADVANTAGE
LOAN, MEANS, THE PERIOD COMMENCING ON (AND INCLUDING) THE DATE HEREOF (THE
“START DATE”) AND ENDING ON (BUT EXCLUDING) THE DATE WHICH NUMERICALLY
CORRESPONDS TO SUCH DATE ONE, THREE OR SIX MONTH(S) (AS SELECTED BY THE
BORROWERS) LATER, AND THEREAFTER, EACH ONE, THREE, OR SIX MONTH PERIOD (MUST
MATCH BORROWERS’ INITIAL SELECTION) ENDING ON THE DAY OF SUCH MONTH THAT
NUMERICALLY CORRESPONDS TO THE START DATE.  IF AN INTEREST PERIOD WITH RESPECT
TO AN LIBOR ADVANTAGE LOAN IS TO END IN A MONTH FOR WHICH THERE IS NO DAY WHICH
NUMERICALLY CORRESPONDS TO THE START DATE, THE INTEREST PERIOD WITH RESPECT TO
SUCH LIBOR ADVANTAGE LOAN WILL END ON THE LAST DAY OF SUCH MONTH. 
NOTWITHSTANDING THE DATE OF COMMENCEMENT OF ANY INTEREST PERIOD WITH RESPECT TO
A LIBOR ADVANTAGE LOAN, INTEREST SHALL ONLY BEGIN TO ACCRUE AS OF THE DATE THE
INITIAL LIBOR ADVANTAGE LOAN IS MADE HEREUNDER AND (II) WITH RESPECT TO EACH
LIBOR RATE LOAN, (A) INITIALLY, THE PERIOD BEGINNING ON (AND INCLUDING) THE DATE
ON WHICH SUCH LIBOR RATE LOAN IS MADE OR CONTINUED AS, OR CONVERTED INTO, A
LIBOR RATE LOAN PURSUANT TO SECTION 2.4.5(II) OR 2.4.5(III) AND ENDING ON (BUT
EXCLUDING) THE DAY WHICH NUMERICALLY CORRESPONDS TO SUCH DATE ONE, TWO, THREE OR
SIX MONTHS THEREAFTER (OR, IF SUCH MONTH HAS NO NUMERICALLY CORRESPONDING DAY,
ON THE LAST BUSINESS DAY OF SUCH MONTH), IN EACH CASE AS THE BORROWER MAY SELECT
IN ITS NOTICE PURSUANT TO SECTION 2.4.5(II) OR 2.4.5(III); AND (B) THEREAFTER,
EACH PERIOD COMMENCING ON THE LAST DAY OF THE NEXT PRECEDING INTEREST PERIOD
APPLICABLE TO SUCH LIBOR RATE LOAN AND ENDING ONE, TWO, THREE OR SIX MONTHS
THEREAFTER, AS SELECTED BY THE BORROWERS BY IRREVOCABLE NOTICE TO THE AGENT
PURSUANT TO SECTION 2.4.5(III) HEREOF; PROVIDED, HOWEVER, THAT (V) AT NO TIME
MAY THERE BE MORE THAN FIVE (5) INTEREST PERIODS IN


 


6

--------------------------------------------------------------------------------



 


EFFECT WITH RESPECT TO THE LIBOR RATE LOANS; (W) INTEREST PERIODS COMMENCING ON
THE SAME DATE FOR LIBOR RATE LOANS COMPRISING PART OF THE SAME ADVANCE UNDER
THIS AGREEMENT SHALL BE OF THE SAME DURATION; (X) INTEREST PERIODS FOR LIBOR
RATE LOANS IN CONNECTION WITH WHICH THE BORROWERS HAVE OR MAY INCUR HEDGING
OBLIGATIONS WITH THE ANY BANK SHALL BE OF THE SAME DURATION AS THE RELEVANT
PERIODS SET UNDER THE APPLICABLE HEDGING CONTRACTS; (Y) IF SUCH INTEREST PERIOD
WOULD OTHERWISE END ON A DAY WHICH IS NOT A BUSINESS DAY, SUCH INTEREST PERIOD
SHALL END ON THE NEXT FOLLOWING BUSINESS DAY UNLESS SUCH DAY FALLS IN THE NEXT
CALENDAR MONTH, IN WHICH CASE SUCH INTEREST PERIOD SHALL END ON THE FIRST
PRECEDING BUSINESS DAY; AND (Z) NO INTEREST PERIOD MAY END LATER THAN THE
TERMINATION OF THIS AGREEMENT.


 


1.1.40      “IRS” SHALL HAVE THE MEANING SET FORTH IN SECTION 5.13 HEREOF.


 


1.1.41      “ISSUING BANK” MEANS CITIZENS ACTING IN THE CAPACITY AS ISSUING BANK
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND INCLUDES (WHERE THE
CONTEXT SO ADMITS) ANY OTHER PERSON OR PERSONS SUCCEEDING TO THE FUNCTIONS OF
THE ISSUING BANK UNDER THOSE DOCUMENTS.


 


1.1.42      “LA INTEREST PAYMENT DATE” MEANS, INITIALLY, THE FIRST DAY OF JUNE,
2008, AND THEREAFTER THE DAY OF EACH SUCCEEDING MONTH WHICH NUMERICALLY
CORRESPONDS TO SUCH DATE OR, IF A MONTH DOES NOT CONTAIN A DAY THAT NUMERICALLY
CORRESPONDS TO SUCH DATE, THE LA INTEREST PAYMENT DATE SHALL BE THE LAST DAY OF
SUCH MONTH.


 


1.1.43      “L/C ADVANCE” MEANS, WITH RESPECT TO ANY BANK, SUCH BANK’S FUNDING
OF ITS PARTICIPATION IN ANY L/C BORROWING IN ACCORDANCE WITH ITS COMMITMENT
PERCENTAGE OF THE REVOLVING CREDIT COMMITMENTS.


 


1.1.44      “L/C BORROWING” MEANS AN EXTENSION OF CREDIT RESULTING FROM A
DRAWING UNDER ANY LETTER OF CREDIT WHICH HAS NOT BEEN REIMBURSED ON THE DATE
WHEN MADE OR REFINANCED PURSUANT TO A REVOLVING LOAN.


 


1.1.45      “L/C CREDIT EXTENSION” MEANS, WITH RESPECT TO ANY LETTER OF CREDIT,
THE ISSUANCE THEREOF OR EXTENSION OF THE EXPIRY DATE THEREOF, OR THE RENEWAL OR
INCREASE OF THE AMOUNT THEREOF.


 


1.1.46      “L/C OBLIGATIONS” MEANS, AS OF ANY DATE OF DETERMINATION, WITH
RESPECT TO THE REVOLVING LOANS, THE DRAWING AMOUNT OF ALL OUTSTANDING LETTERS OF
CREDIT PLUS THE AGGREGATE OF ALL UNREIMBURSED AMOUNTS IN CONNECTION THEREWITH,
INCLUDING THE UNREIMBURSED AMOUNTS.


 


1.1.47      “LETTER(S) OF CREDIT” SHALL HAVE THE MEANING SET FORTH IN
SECTION 2.10.1 HEREOF.


 


1.1.48      “LETTER OF CREDIT APPLICATION” MEANS AN APPLICATION AND AGREEMENT
FOR THE ISSUANCE OR AMENDMENT OF A LETTER OF CREDIT IN THE FORM FROM TIME TO
TIME IN USE BY THE ISSUING BANK.


 


7

--------------------------------------------------------------------------------



 


1.1.49      “LETTER OF CREDIT EXPIRATION DATE” MEANS, WITH RESPECT TO EACH
LETTER OF CREDIT, THE DAY THAT IS FIVE (5) DAYS PRIOR TO THE REVOLVING CREDIT
MATURITY DATE (OR, IF SUCH DAY IS NOT A BUSINESS DAY, THE NEXT PRECEDING
BUSINESS DAY).


 


1.1.50      “LETTER OF CREDIT SUBLIMIT” MEANS, WITH RESPECT TO THE REVOLVING
LOAN, AN AMOUNT NOT TO EXCEED $10,000,000.00.  THE LETTER OF CREDIT SUBLIMIT IS
PART OF, AND NOT IN ADDITION TO, THE REVOLVING CREDIT COMMITMENT.


 


1.1.51      “LIBOR ADVANTAGE LOAN” MEANS ANY LOAN BEARING INTEREST AT A RATE
DETERMINED WITH REFERENCE TO THE LIBOR ADVANTAGE RATE.


 


1.1.52      “LIBOR ADVANTAGE RATE” MEANS, RELATIVE TO ANY INTEREST PERIOD FOR A
LIBOR ADVANTAGE LOAN, THE OFFERED RATE FOR DELIVERY IN TWO LONDON BANKING DAYS
OF DEPOSITS OF DOLLARS FOR A TERM COEXTENSIVE WITH THE DESIGNATED INTEREST
PERIOD WHICH THE BRITISH BANKERS’ ASSOCIATION FIXES AS ITS LIBOR RATE AS OF
11:00 A.M. LONDON TIME ON THE DAY ON WHICH SUCH INTEREST PERIOD COMMENCES.  IF
THE FIRST DAY OF ANY INTEREST PERIOD IS NOT A DAY WHICH IS BOTH A (I) BUSINESS
DAY, AND (II) A LONDON BANKING DAY, THE LIBOR ADVANTAGE RATE SHALL BE DETERMINED
BY REFERENCE TO THE NEXT PRECEDING DAY WHICH IS BOTH A BUSINESS DAY AND A LONDON
BANKING DAY.  IF FOR ANY REASON THE LIBOR ADVANTAGE RATE IS UNAVAILABLE AND/OR
THE BANK IS UNABLE TO DETERMINE THE LIBOR ADVANTAGE RATE FOR ANY INTEREST
PERIOD, THE AGENT MAY, AT ITS DISCRETION, EITHER: (A) SELECT A REPLACEMENT INDEX
BASED ON THE ARITHMETIC MEAN OF THE QUOTATIONS, IF ANY, OF THE INTERBANK OFFERED
RATE BY FIRST CLASS BANKS IN LONDON OR NEW YORK WITH COMPARABLE MATURITIES OR
(B) ACCRUE INTEREST AT A RATE EQUAL TO THE AGENT’S PRIME RATE AS OF THE FIRST
DAY OF ANY INTEREST PERIOD FOR WHICH THE LIBOR ADVANTAGE RATE IS UNAVAILABLE OR
CANNOT BE DETERMINED.


 


1.1.53      “LIBOR ADVANTAGE RATE AMOUNT” MEANS, IN RELATION TO ANY INTEREST
PERIOD FOR A LIBOR ADVANTAGE LOAN, ANY PORTIONS OF THE PRINCIPAL AMOUNT OF SUCH
LOANS ON WHICH THE BORROWERS ELECT PURSUANT TO SECTION 2.5.4(I) HEREOF TO PAY
INTEREST AT A RATE DETERMINED BY REFERENCE TO THE LIBOR ADVANTAGE RATE.


 


1.1.54      “LIBOR BREAKAGE FEE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 2.5.6 HEREOF.


 


1.1.55      “LIBOR INTEREST PAYMENT DATE” MEANS, RELATIVE TO ANY LIBOR RATE LOAN
HAVING AN INTEREST PERIOD OF THREE MONTHS OR LESS, THE LAST BUSINESS DAY OF SUCH
INTEREST PERIOD, AND AS TO ANY LIBOR RATE LOAN HAVING AN INTEREST PERIOD LONGER
THAN THREE MONTHS, EACH BUSINESS DAY WHICH IS THREE MONTHS, OR A WHOLE MULTIPLE
THEREOF, AFTER THE FIRST DAY OF SUCH INTEREST PERIOD AND THE LAST DAY OF SUCH
INTEREST PERIOD.


 


1.1.56      “LIBOR RATE” MEANS, RELATIVE TO ANY INTEREST PERIOD FOR LIBOR RATE
LOANS, THE OFFERED RATE FOR DEPOSITS OF DOLLARS IN AN AMOUNT APPROXIMATELY EQUAL
TO THE AMOUNT OF THE REQUESTED LIBOR RATE LOAN FOR A TERM COEXTENSIVE WITH THE
DESIGNATED INTEREST PERIOD WHICH THE BRITISH BANKERS’ ASSOCIATION FIXES AS ITS
LIBOR RATE AS OF 11:00 A.M. LONDON TIME ON THE DAY WHICH IS TWO LONDON BANKING
DAYS PRIOR TO THE BEGINNING OF SUCH INTEREST PERIOD.  IF SUCH DAY IS NOT A
LONDON BANKING DAY, THE LIBOR RATE SHALL


 


8

--------------------------------------------------------------------------------



 


BE DETERMINED ON THE NEXT PRECEDING DAY WHICH IS A LONDON BANKING DAY.  IF FOR
ANY REASON THE AGENT CANNOT DETERMINE SUCH OFFERED RATE BY THE BRITISH BANKERS’
ASSOCIATION, THE AGENT MAY, IN ITS DISCRETION, SELECT A REPLACEMENT INDEX BASED
ON THE ARITHMETIC MEAN OF THE QUOTATIONS, IF ANY, OF THE INTERBANK OFFERED RATE
BY FIRST CLASS BANKS IN LONDON OR NEW YORK FOR DEPOSITS IN COMPARABLE AMOUNTS
AND MATURITIES.


 


1.1.57      “LIBOR RATE LOAN” MEANS ANY LOAN BEARING INTEREST AT A RATE
DETERMINED WITH REFERENCE TO THE LIBOR RATE.


 


1.1.58      “LIBOR RESERVE PERCENTAGE” MEANS, RELATIVE TO ANY DAY OF ANY
INTEREST PERIOD FOR LIBOR RATE LOANS, THE MAXIMUM AGGREGATE (WITHOUT
DUPLICATION) OF THE RATES (EXPRESSED AS A DECIMAL FRACTION) OF RESERVE
REQUIREMENTS (INCLUDING ALL BASIC, EMERGENCY, SUPPLEMENTAL, MARGINAL AND OTHER
RESERVES AND TAKING INTO ACCOUNT ANY TRANSITIONAL ADJUSTMENTS OR OTHER SCHEDULED
CHANGES IN RESERVE REQUIREMENTS) UNDER ANY REGULATIONS OF THE BOARD OF GOVERNORS
OF THE FEDERAL RESERVE SYSTEM (THE “BOARD”) OR OTHER GOVERNMENTAL AUTHORITY
HAVING JURISDICTION WITH RESPECT THERETO AS ISSUED FROM TIME TO TIME AND THEN
APPLICABLE TO ASSETS OR LIABILITIES CONSISTING OF “EUROCURRENCY LIABILITIES”, AS
CURRENTLY DEFINED IN REGULATION D OF THE BOARD, HAVING A TERM APPROXIMATELY
EQUAL OR COMPARABLE TO SUCH INTEREST PERIOD.


 


1.1.59      “LOAN” AND “LOANS” MEANS ANY OF THE REVOLVING LOANS AS DEFINED IN
SECTION 2.1.1 HEREOF.


 


1.1.60      “LOAN ACCOUNT” MEANS THE ACCOUNT OR ACCOUNTS ON THE BOOKS OF THE
AGENT IN WHICH WILL BE RECORDED LOANS AND ADVANCES MADE BY THE BANKS TO THE
BORROWERS PURSUANT TO THIS AGREEMENT, PAYMENTS MADE ON SUCH LOANS AND OTHER
APPROPRIATE DEBITS AND CREDITS AS PROVIDED BY THIS AGREEMENT.


 


1.1.61      “LOAN DOCUMENTS” MEANS, COLLECTIVELY, THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, THE AGREEMENTS AND OTHER INSTRUMENTS LISTED OR DESCRIBED IN
SECTION 4 HEREOF), THE NOTES, THE SWING LINE NOTE, ALL LETTER OF CREDIT
APPLICATIONS, THE DISCLOSURE LETTER OF EVEN DATE REFERRED TO ON EXHIBIT B
ATTACHED HERETO, AND ANY OTHER AGREEMENTS, INSTRUMENTS OR DOCUMENTS REFERRED TO
HEREIN OR THEREIN AND DELIVERED IN CONNECTION HEREWITH, AND ALL SCHEDULES,
EXHIBITS AND ANNEXES THERETO.


 


1.1.62      “LONDON BANKING DAY” MEANS A DAY ON WHICH DEALINGS IN DOLLARS
DEPOSITS ARE TRANSACTED IN THE LONDON INTERBANK MARKET.


 


1.1.63      “MAJORITY BANKS” SHALL HAVE THE MEANING SET FORTH IN SECTION 10.8
HEREOF.


 


1.1.64      “NET INCOME” MEANS THE CONSOLIDATED GROSS REVENUES OF THE BORROWERS
AND THEIR RESPECTIVE SUBSIDIARIES FOR THE PERIOD IN QUESTION, LESS ALL EXPENSES
AND OTHER PROPER CHARGES OR CREDITS (INCLUDING TAXES ON INCOME), ALL DETERMINED
IN ACCORDANCE WITH GAAP, BUT IN ANY EVENT, EXCLUDING FROM NET INCOME:  (I) ANY
GAIN OR LOSS ARISING FROM ANY WRITE-UP OF ASSETS, EXCEPT TO THE EXTENT INCLUSION
THEREOF SHALL BE


 


9

--------------------------------------------------------------------------------



 


APPROVED IN WRITING BY THE BANKS; (II) EARNINGS OF ANY SUBSIDIARY ACCRUED PRIOR
TO THE DATE IT BECAME A SUBSIDIARY; (III) THE NET EARNINGS OF ANY BUSINESS
ENTITY (OTHER THAN A SUBSIDIARY, WHICH TERM, FOR PURPOSES OF THIS CLAUSE (III),
SHALL BE DEEMED TO INCLUDE A BUSINESS ENTITY IN WHICH ANY BORROWER OR ANY
SUBSIDIARY HAS AN OWNERSHIP INTEREST OF MORE THAN 20% BUT NOT MORE THAN 50%) IN
WHICH ANY BORROWER OR ANY SUBSIDIARY HAS AN OWNERSHIP INTEREST, EXCEPT TO THE
EXTENT SUCH NET EARNINGS SHALL HAVE ACTUALLY BEEN RECEIVED BY SUCH BORROWER OR
SUCH SUBSIDIARY IN THE FORM OF CASH DISTRIBUTIONS; (IV) THE PROCEEDS OF ANY LIFE
INSURANCE POLICY; (V) ANY DEFERRED OR OTHER CREDIT REPRESENTING ANY EXCESS OF
THE EQUITY OF ANY SUBSIDIARY AT THE DATE OF ACQUISITION THEREOF OVER THE AMOUNT
INVESTED IN SUCH SUBSIDIARY; AND (VI) ANY REVERSAL OF ANY CONTINGENCY RESERVE,
EXCEPT TO THE EXTENT THAT PROVISION FOR SUCH CONTINGENCY RESERVE SHALL BE MADE
FROM INCOME ARISING DURING SUCH PERIOD.


 


1.1.65      “NOTES” SHALL HAVE THE MEANING SET FORTH IN SECTION 2.1 HEREOF.


 


1.1.66      “OBLIGATIONS” MEANS ANY AND ALL OBLIGATIONS OF THE BORROWERS TO THE
AGENT OR ANY BANK OF EVERY KIND AND DESCRIPTION, DIRECT OR INDIRECT, ABSOLUTE OR
CONTINGENT, PRIMARY OR SECONDARY, DUE OR TO BECOME DUE, NOW EXISTING OR
HEREAFTER ARISING (INCLUDING HEDGING OBLIGATIONS AND L/C OBLIGATIONS),
REGARDLESS OF HOW THEY ARISE OR BY WHAT AGREEMENT OR INSTRUMENT THEY MAY BE
EVIDENCED OR WHETHER EVIDENCED BY ANY AGREEMENT OR INSTRUMENT, AND INCLUDES
OBLIGATIONS TO PERFORM ACTS AND TO REFRAIN FROM ACTING AS WELL AS OBLIGATIONS TO
PAY MONEY.


 


1.1.67      “PARTICIPANT” SHALL HAVE THE MEANING SET FORTH IN SECTION 10.10
HEREOF.


 


1.1.68      “PBGC” SHALL HAVE THE MEANING SET FORTH IN SECTION 3.13 HEREOF.


 


1.1.69      “PENSION PLAN” AND “PENSION PLANS” SHALL HAVE THE MEANINGS SET FORTH
IN SECTION 3.13 HEREOF.


 


1.1.70      “PERSON” INCLUDES AN INDIVIDUAL, A COMPANY, A CORPORATION, AN
ASSOCIATION, A PARTNERSHIP, A LIMITED LIABILITY COMPANY, A LIMITED LIABILITY
PARTNERSHIP, A JOINT VENTURE, AN UNINCORPORATED TRADE OR BUSINESS ENTERPRISE, A
TRUST, AN ESTATE, OR A GOVERNMENT (NATIONAL, REGIONAL OR LOCAL) OR AN AGENCY,
INSTRUMENTALITY OR OFFICIAL THEREOF.


 


1.1.71      “PLAN” AND “PLANS” SHALL HAVE THE MEANINGS SET FORTH IN SECTION 3.13
HEREOF.


 


1.1.72      “PRIME RATE” MEANS A RATE PER ANNUM EQUAL TO THE RATE OF INTEREST
ANNOUNCED BY THE AGENT IN BOSTON, MASSACHUSETTS FROM TIME TO TIME AS ITS “PRIME
RATE.”  ANY CHANGE IN THE PRIME RATE SHALL BE EFFECTIVE IMMEDIATELY FROM AND
AFTER SUCH CHANGE IN THE PRIME RATE.  INTEREST ACCRUING BY REFERENCE TO THE
PRIME RATE SHALL BE CALCULATED ON THE BASIS OF ACTUAL DAYS ELAPSED AND A 360-DAY
YEAR.  THE BORROWERS ACKNOWLEDGE THAT THE AGENT MAY MAKE LOANS TO ITS CUSTOMERS
ABOVE, AT OR BELOW THE PRIME RATE.


 


10

--------------------------------------------------------------------------------



 


1.1.73      “PRIME RATE LOAN” MEANS ANY LOAN FOR THE PERIOD(S) WHEN THE RATE OF
INTEREST APPLICABLE TO SUCH LOAN IS CALCULATED BY REFERENCE TO THE PRIME RATE.


 


1.1.74      “RATE PERIOD” MEANS THE PERIOD BEGINNING ON THE DAY FOLLOWING
DELIVERY TO THE AGENT AND THE BANKS OF THE FINANCIAL STATEMENTS REQUIRED TO BE
DELIVERED PURSUANT TO SECTION 5.1(II) HEREOF (AND PURSUANT TO SECTION 5.1
(I) HEREOF IN THE CASE OF THE BORROWERS’ FISCAL YEAR-END) AND ENDING ONE DAY
AFTER THE DAY ON WHICH THE NEXT SUCH FINANCIAL STATEMENTS (AS APPLICABLE) ARE
DELIVERED TO THE AGENT AND THE BANKS.


 


1.1.75      “REFERENCE PERIOD” SHALL THE MEANING SET FORTH IN SECTION 1.1.27
HEREOF.


 


1.1.76      “REFUNDED SWING LINE LOANS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 2.8 HEREOF.


 


1.1.77      “RELEASE” SHALL HAVE THE MEANING SET FORTH IN SECTION 3.15 HEREOF.


 


1.1.78      “REPORT” SHALL HAVE THE MEANING SET FORTH IN SECTION 5.1 HEREOF.


 


1.1.79      “RESTRICTED PAYMENTS” MEANS (I) ANY DIVIDEND OR OTHER DISTRIBUTION,
DIRECT OR INDIRECT, ON OR ACCOUNT OF ANY SHARES OF ANY CLASS OF CAPITAL STOCK OF
ANY BORROWER EXCEPT A DIVIDEND PAYABLE SOLELY IN SHARES OF COMMON STOCK OR
PREFERRED STOCK OF SUCH BORROWER; (II) ANY REDEMPTION, RETIREMENT, PURCHASE OR
OTHER ACQUISITION, DIRECT OR INDIRECT, OF ANY SHARES OF ANY CLASS OF CAPITAL
STOCK OF ANY BORROWER, OR OF ANY WARRANTS, RIGHTS OR OPTIONS TO ACQUIRE ANY SUCH
SHARES, EXCEPT TO THE EXTENT THE CONSIDERATION THEREFOR CONSISTS OF SHARES OF
COMMON STOCK OR PREFERRED STOCK OF SUCH BORROWER; AND (III) ANY INVESTMENT WHICH
IS NOT PERMITTED PURSUANT TO SECTION 5.9 OF THIS AGREEMENT (THE AMOUNT INVOLVED
IN ANY RESTRICTED PAYMENT MADE OR COMMITTED FOR IN PROPERTY SHALL BE THE FAIR
MARKET VALUE OF SUCH PROPERTY ON THE DATE SUCH RESTRICTED PAYMENT IS MADE OR
COMMITTED FOR).


 


1.1.80      “REVOLVING CREDIT COMMITMENT” MEANS, IN RELATION TO ANY BANK, THE
MAXIMUM LIABILITY FROM TIME TO TIME OF SUCH BANK TO MAKE REVOLVING LOANS TO THE
BORROWERS UPON THE TERMS AND SUBJECT TO THE CONDITIONS CONTAINED IN THIS
AGREEMENT.


 


1.1.81      “REVOLVING LOANS” SHALL HAVE THE MEANING SET FORTH IN SECTION 2.1.1
HEREOF.


 


1.1.82      “REVOLVING LOAN MATURITY DATE” MEANS MARCH 31, 2013.


 


1.1.83      “REVOLVING LOAN MAXIMUM AMOUNT” MEANS $100,000,000.  THE REVOLVING
LOAN MAXIMUM AMOUNT MAY BE DECREASED PURSUANT TO SECTION 2.3 OR INCREASED
PURSUANT TO SECTION 2.9.


 


1.1.84      “START DATE” SHALL THE MEANING SET FORTH IN SECTION 1.1.39 HEREOF.


 


11

--------------------------------------------------------------------------------



 


1.1.85      “SUBSIDIARY” MEANS, WITH REFERENCE TO ANY PERSON, ANY CORPORATION,
ASSOCIATION, JOINT STOCK COMPANY, BUSINESS TRUST OR OTHER SIMILAR ORGANIZATION
OF WHOSE TOTAL CAPITAL STOCK OR VOTING STOCK SUCH PERSON DIRECTLY OR INDIRECTLY
OWNS OR CONTROLS MORE THAN 50% THEREOF (OR SUCH LESSER PROPORTION OF SUCH
CAPITAL STOCK OR VOTING STOCK AS MAY FROM TIME TO TIME CONSTITUTE A CONTROLLING
INTEREST IN ACCORDANCE WITH GAAP) OR ANY PARTNERSHIP OR OTHER ENTITY IN WHICH
SUCH PERSON DIRECTLY OR INDIRECTLY HAS MORE THAN A 50% INTEREST OR WHICH IS
CONTROLLED DIRECTLY OR INDIRECTLY BY SUCH PERSON (OR SUCH LESSER PROPORTION OF
SUCH SHARES OF BENEFICIAL INTEREST AS MAY FROM TIME TO TIME CONSTITUTE A
CONTROLLING INTEREST IN ACCORDANCE WITH GAAP).


 


1.1.86      “SWING LINE COMMITMENT” MEANS $15,000,000.


 


1.1.87      “SWING LINE LENDER” SHALL HAVE THE MEANING SET FORTH IN SECTION 2.6
HEREOF.


 


1.1.88      “SWING LINE LOANS” SHALL HAVE THE MEANING SET FORTH IN SECTION 2.6
HEREOF.


 


1.1.89      “SWING LINE NOTE” MEANS THE SWING LINE NOTE SUBSTANTIALLY IN THE
FORM OF EXHIBIT A-2 ATTACHED HERETO.


 


1.1.90      “SWING LINE PARTICIPATION AMOUNT” SHALL HAVE THE MEANING SET FORTH
IN SECTION 2.8(C) HEREOF.


 


1.1.91      “TANGIBLE NET WORTH” MEANS THE AMOUNT WHICH IS EQUAL TO THE
CONSOLIDATED NET WORTH OF THE BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES
COMPUTED IN ACCORDANCE WITH GAAP AND WITH INVENTORY AND COST OF GOODS SOLD
DETERMINED ON A “LAST IN, FIRST OUT” BASIS, MINUS (I) ANY WRITEUP IN THE BOOK
VALUE OF ANY ASSET OF ANY BORROWER OR ANY SUBSIDIARY OF ANY BORROWER RESULTING
FROM REVALUATION THEREOF AFTER THE DATE OF THE ANNUAL REPORT, BUT ONLY TO THE
EXTENT ANY SUCH WRITEUP IS NOT OTHERWISE APPROVED IN ADVANCE BY THE BANKS OR NOT
OTHERWISE PERMITTED BY GAAP, (II) THE BOOK VALUE IN ACCORDANCE WITH GAAP, NET OF
APPLICABLE RESERVES, OF ALL INTANGIBLE ASSETS OF THE BORROWERS AND THEIR
RESPECTIVE SUBSIDIARIES, IF ANY, INCLUDING, WITHOUT LIMITATION, GOODWILL,
TRADEMARKS, TRADE NAMES, COPYRIGHTS, PATENTS AND ANY SIMILAR RIGHTS, AND
UNAMORTIZED DEBT DISCOUNT AND EXPENSE, (III) THE VALUE IN ACCORDANCE WITH GAAP,
IF ANY, ATTRIBUTABLE TO ANY CAPITAL STOCK OF ANY BORROWER OR ANY SUBSIDIARY OF
ANY BORROWER HELD IN TREASURY, (IV) THE VALUE IN ACCORDANCE WITH GAAP, IF ANY,
ATTRIBUTABLE TO ANY NOTES OR SUBSCRIPTIONS RECEIVABLE DUE FROM STOCKHOLDERS IN
RESPECT OF CAPITAL STOCK, AND (V) ACCOUNTS WITH AFFILIATES (INCLUDING
RECEIVABLES DUE FROM AFFILIATES).


 


1.1.92      “TAXES” SHALL HAVE THE MEANING SET FORTH IN
SECTION 2.5.9(III) HEREOF.


 


1.1.93      “TOTAL DEBT SERVICE” MEANS, IN RELATION TO THE BORROWERS AND THEIR
RESPECTIVE SUBSIDIARIES ON A CONSOLIDATED BASIS FOR ANY PERIOD, ALL INTEREST
EXPENSE WHICH HAS ACCRUED IN ACCORDANCE WITH GAAP (WHETHER ACTUALLY PAID OR
NOT), FOR SUCH PERIOD, AND


 


12

--------------------------------------------------------------------------------



 


ALL PAYMENTS OF PRINCIPAL SCHEDULED TO BE PAID DURING SUCH PERIOD, ON ALL
OBLIGATIONS FOR BORROWED MONEY, CAPITALIZED LEASES OR SIMILAR TYPES OF
OBLIGATIONS, EXCEPT FOR THE PRINCIPAL AMOUNTS OUTSTANDING UNDER THE REVOLVING
LOANS.


 


1.1.94      “TOTAL FUNDED DEBT” MEANS, IN RELATION TO THE BORROWERS AND THEIR
RESPECTIVE SUBSIDIARIES ON A CONSOLIDATED BASIS FOR ANY PERIOD, ALL INDEBTEDNESS
FOR BORROWED MONEY OUTSTANDING AT THE END OF SUCH PERIOD (INCLUDING, WITHOUT
LIMITATION, THE OBLIGATIONS AND OBLIGATIONS IN RESPECT OF LETTERS OF CREDIT AND
CAPITAL LEASES).


 


1.1.95      “VOTING SHARES” MEANS, IN RELATION TO ANY PARTICULAR CORPORATION,
ANY SHARES OF ANY CLASS IN THE CAPITAL OF SUCH CORPORATION HAVING BY THE TERMS
THEREOF ORDINARY VOTING POWER TO ELECT THE MAJORITY OF THE BOARD OF DIRECTORS OF
SUCH CORPORATION.


 


1.1.96      “YEAR-END FINANCIAL STATEMENTS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 3.7 HEREOF.


 


1.2           RULES OF INTERPRETATION.  FOR ALL PURPOSES OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN OR
THEREIN OR UNLESS THE CONTEXT OTHERWISE REQUIRES:


 

(i)            references to any Person defined in this Section 1 refer to such
Person and its permitted successor in title and assigns or (as the case may be)
his permitted successors, assigns, heirs, executors, administrators and other
legal representatives;

 

(ii)           references to any agreement, instrument or document defined in
this Section 1 refer to such document as originally executed, or if subsequently
amended, varied or supplemented from time to time, as so amended, varied or
supplemented and in effect at the relevant time of reference thereto;

 

(iii)          words importing the singular only shall include the plural and
vice versa, and the words importing the masculine gender shall include the
feminine gender and vice versa, and all references to dollars shall be United
States dollars;

 

(iv)          references to any law include any amendment or modification to
such law;

 

(v)           the words “include,” “includes” and “including” are not limiting;

 

(vi)          all terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the Commonwealth of
Massachusetts, have the meanings assigned to them therein;

 

(vii)         the words “herein,” “hereof,” “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement;

 

13

--------------------------------------------------------------------------------


 

(viii)        accounting terms not otherwise defined in this Agreement or any of
the other Loan Documents have the meanings assigned to them in accordance with
GAAP;

 

(ix)           references to “either Bank” or “either of the Banks” shall be
deemed to be references to “each Bank”, “each of the Banks”, “any Bank” or “any
of the Banks”, as the case may be;

 

(x)            references to “both Banks” or “both of the Banks” shall be deemed
to be references to “all Banks” or “all of the Banks”, as the case may be; and

 

(xi)           all of the obligations of the Borrowers under this Agreement or
any other Loan Document shall be the joint and several obligations of the
Borrowers.

 


SECTION 2.        THE REVOLVING LOANS


 


2.1           REVOLVING LOANS.


 


2.1.1        UPON THE TERMS AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT, AND
IN RELIANCE UPON THE JOINT AND SEVERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
OF THE BORROWERS MADE HEREIN, EACH OF THE BANKS SEVERALLY AGREES TO MAKE LOANS
(THE “REVOLVING LOANS”) TO THE BORROWERS AT THE BORROWERS’ REQUEST FROM TIME TO
TIME, FROM AND AFTER THE DATE HEREOF AND PRIOR TO THE REVOLVING LOAN MATURITY
DATE IN SUCH AMOUNTS AS REQUESTED BY THE BORROWERS UP TO A MAXIMUM AGGREGATE
PRINCIPAL AMOUNT OUTSTANDING (AFTER GIVING EFFECT TO ALL AMOUNTS REQUESTED) AT
ANY ONE TIME EQUAL TO SUCH BANK’S COMMITMENT PERCENTAGE OF THE REVOLVING CREDIT
COMMITMENT; PROVIDED, THAT THE MAXIMUM AGGREGATE PRINCIPAL AMOUNT OF REVOLVING
LOANS OUTSTANDING AT ANY TIME (AFTER GIVING EFFECT TO ALL AMOUNTS REQUESTED)
PLUS THE OUTSTANDING L/C OBLIGATIONS AND THE OUTSTANDING SWING LINE LOANS SHALL
NOT EXCEED THE AGGREGATE REVOLVING CREDIT COMMITMENTS OF THE BANKS OR THE
REVOLVING LOAN MAXIMUM AMOUNT; AND PROVIDED, FURTHER, THAT AT THE TIME THE
BORROWERS REQUEST A REVOLVING LOAN AND AFTER GIVING EFFECT TO THE MAKING
THEREOF, THERE IS NOT CONTINUING ANY EVENT OF DEFAULT OR ANY EVENT WHICH, WITH
THE GIVING OF NOTICE OR THE PASSAGE OF TIME, OR BOTH, WOULD CONSTITUTE AN EVENT
OF DEFAULT.  THE REVOLVING LOANS SHALL BE MADE PRO RATA IN ACCORDANCE WITH EACH
BANK’S COMMITMENT PERCENTAGE.  IF AT ANY TIME THE AGGREGATE PRINCIPAL AMOUNT OF
ALL LOANS THEN OUTSTANDING PLUS THE OUTSTANDING L/C OBLIGATIONS AND THE
OUTSTANDING SWING LINE LOANS EXCEEDS THE REVOLVING CREDIT COMMITMENTS, THEN THE
BORROWERS SHALL, UPON DEMAND BY THE AGENT, PLEDGE, ASSIGN AND TRANSFER TO THE
AGENT FOR THE RESPECTIVE ACCOUNTS OF THE BANKS, CASH COLLATERAL IN THE AMOUNT OF
SUCH EXCESS OR REPAY THE AMOUNT OF SUCH EXCESS BY PREPAYING LOANS THEN
OUTSTANDING.  ANY SUCH PREPAYMENTS OF LIBOR RATE LOANS SHALL BE ACCOMPANIED BY
ANY AMOUNTS REQUIRED TO BE PAID PURSUANT TO SECTION 2.5.5(V).  FAILURE TO
PLEDGE, ASSIGN AND TRANSFER SUCH COLLATERAL OR MAKE SUCH PAYMENT WITHIN TWO
(2) DAYS AFTER DEMAND THEREFOR SHALL BE AN EVENT OF DEFAULT HEREUNDER.


 


2.1.2        ALL REQUESTS FOR REVOLVING LOANS SHALL BE IN SUCH FORM AND SHALL BE
MADE IN SUCH MANNER AS IS CONSISTENT WITH THE AGENT’S CUSTOMARY PRACTICES.  THE


 


14

--------------------------------------------------------------------------------



 


REVOLVING LOANS SHALL BE EVIDENCED BY SEPARATE REVOLVING CREDIT NOTES OF THE
BORROWERS TO EACH BANK SUBSTANTIALLY IN THE FORM OF EXHIBIT A-1 ATTACHED HERETO
(COLLECTIVELY, THE “NOTES”), WITH APPROPRIATE INSERTIONS.


 


2.1.3        EACH BANK AND THE AGENT SHALL, AND IS HEREBY IRREVOCABLY AUTHORIZED
BY THE BORROWERS TO, ENTER ON THE SCHEDULE FORMING A PART OF THE RESPECTIVE
NOTES OR OTHERWISE IN ITS RECORDS APPROPRIATE NOTATIONS EVIDENCING THE DATE AND
THE AMOUNT OF EACH LOAN AND LETTER OF CREDIT AND, AS APPLICABLE, THE INTEREST
RATE APPLICABLE THERETO AND THE DATE AND AMOUNT OF EACH PAYMENT OF PRINCIPAL
MADE BY THE BORROWERS WITH RESPECT THERETO; AND IN THE ABSENCE OF MANIFEST
ERROR, SUCH NOTATIONS SHALL CONSTITUTE CONCLUSIVE EVIDENCE THEREOF.  EACH BANK
AND THE AGENT IS HEREBY IRREVOCABLY AUTHORIZED BY THE BORROWERS TO ATTACH TO AND
MAKE A PART OF THE NOTES A CONTINUATION OF ANY SUCH SCHEDULE AS AND WHEN
REQUIRED.  NO FAILURE ON THE PART OF ANY BANK OR THE AGENT TO MAKE ANY
ENDORSEMENT OF A NOTATION AS PROVIDED IN THIS SECTION 2.1.3 SHALL IN ANY WAY
AFFECT ANY LOAN, OR THE RIGHTS OR OBLIGATIONS OF THE AGENT, THE BANKS OR THE
BORROWERS WITH RESPECT THERETO.


 


2.2           LOAN ACCOUNT.  THE AGENT SHALL ENTER REVOLVING LOANS AS DEBITS IN
THE LOAN ACCOUNT.  THE AGENT SHALL ALSO RECORD IN THE LOAN ACCOUNT ALL PAYMENTS
MADE BY THE BORROWERS ON ACCOUNT OF REVOLVING LOANS, AND MAY ALSO RECORD
THEREIN, IN ACCORDANCE WITH CUSTOMARY ACCOUNTING PRACTICES, OTHER DEBITS AND
CREDITS, INCLUDING CUSTOMARY BANKING CHARGES AND ALL INTEREST, FEES, CHARGES AND
EXPENSES CHARGEABLE TO THE BORROWERS UNDER THIS AGREEMENT.  THE DEBIT BALANCE OF
THE LOAN ACCOUNT SHALL REFLECT THE AMOUNT OF THE BORROWERS’ OBLIGATIONS TO THE
BANKS AND THE AGENT FROM TIME TO TIME BY REASON OF REVOLVING LOANS AND OTHER
APPROPRIATE CHARGES PERMITTED HEREUNDER.  PERIODICALLY, THE AGENT SHALL RENDER A
STATEMENT OF ACCOUNT SHOWING AS OF ITS DATE THE DEBIT BALANCE OF THE LOAN
ACCOUNT WHICH, UNLESS WITHIN THIRTY (30) DAYS OF THE BORROWERS’ RECEIPT OF SUCH
STATEMENT NOTICE TO THE CONTRARY IS RECEIVED BY THE AGENT FROM THE BORROWERS,
SHALL BE CONSIDERED PRIMA FACIE EVIDENCE THAT IT IS CORRECT AND ACCEPTED BY
BORROWERS IN THE ABSENCE OF MANIFEST ERROR.


 


2.3           REDUCTION OF REVOLVING CREDIT COMMITMENT.  THE BORROWERS SHALL
HAVE THE RIGHT AT ANY TIME AND FROM TIME TO TIME UPON FIVE (5) BUSINESS DAYS’
PRIOR WRITTEN NOTICE TO THE AGENT TO REDUCE BY $500,000 OR AN INTEGRAL MULTIPLE
THEREOF OR TERMINATE ENTIRELY THE UNBORROWED PORTION OF THE REVOLVING CREDIT
COMMITMENT, WHEREUPON THE REVOLVING CREDIT COMMITMENTS OF THE BANKS SHALL BE
REDUCED PRO RATA IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENT PERCENTAGES OF
THE AMOUNT SPECIFIED IN SUCH NOTICE, OR, AS THE CASE MAY BE, TERMINATED. 
PROMPTLY AFTER RECEIVING ANY NOTICE OF THE BORROWERS DELIVERED PURSUANT TO THIS
SECTION 2.3, THE AGENT WILL NOTIFY THE BANKS OF THE SUBSTANCE THEREOF.  UPON THE
EFFECTIVE DATE OF ANY SUCH REDUCTION OR TERMINATION, THE BORROWERS SHALL PAY TO
THE AGENT, FOR THE RATABLE ACCOUNT OF EACH BANK, THE FULL AMOUNT OF ANY
COMMITMENT FEE THEN ACCRUED PURSUANT TO SECTION 2.5.2 HEREOF ON THE AMOUNT OF
THE REDUCTION.  IF THE BORROWERS REDUCE THE REVOLVING CREDIT COMMITMENT
HEREUNDER, ANY COMMITMENT FEE PAYABLE THEREAFTER UNDER SECTION 2.5.2 HEREOF
SHALL BE PAYABLE WITH RESPECT TO THE REVOLVING CREDIT COMMITMENT AS SO REDUCED
OR TERMINATED.  NO REDUCTION OF THE REVOLVING CREDIT COMMITMENT MAY BE
REINSTATED.

 

15

--------------------------------------------------------------------------------



 


2.4           PAYMENT.


 


2.4.1                    PREPAYMENT.


 

(I)            PRIME RATE LOANS AND LIBOR ADVANTAGE LOANS MAY BE PREPAID FROM
TIME TO TIME IN WHOLE OR IN PART, WITHOUT PREMIUM OR PENALTY, PROVIDED THAT
INTEREST ACCRUED ON THE AMOUNTS SO PREPAID TO THE DATE OF SUCH PAYMENT AND ALL
(IF ANY) OUTSTANDING FEES AND CHARGES IN RESPECT THEREOF MUST BE PAID AT THE
TIME OF ANY SUCH PREPAYMENT.  AMOUNTS SO PAID AND OTHER AMOUNTS MAY BE BORROWED
AND REBORROWED FROM TIME TO TIME AS PROVIDED IN SECTION 2.1 HEREOF.

 

(II)           LIBOR RATE LOANS MAY BE PREPAID UPON THE TERMS AND CONDITIONS SET
FORTH HEREIN.  FOR LIBOR RATE LOANS IN CONNECTION WITH WHICH THE BORROWERS HAVE
OR MAY INCUR HEDGING OBLIGATIONS, ADDITIONAL OBLIGATIONS MAY BE ASSOCIATED WITH
PREPAYMENT, IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE APPLICABLE
HEDGING CONTRACTS.  THE BORROWERS SHALL GIVE THE AGENT, NO LATER THAN
10:00 A.M., NEW YORK CITY TIME, AT LEAST FOUR (4) BUSINESS DAYS NOTICE OF ANY
PROPOSED PREPAYMENT OF ANY LIBOR RATE LOANS, SPECIFYING THE PROPOSED DATE OF
PAYMENT OF SUCH LIBOR RATE LOANS, AND THE PRINCIPAL AMOUNT TO BE PAID.  EACH
PARTIAL PREPAYMENT OF THE PRINCIPAL AMOUNT OF LIBOR RATE LOANS SHALL BE IN AN
INTEGRAL MULTIPLE OF $100,000.00 AND ACCOMPANIED BY THE PAYMENT OF ALL CHARGES
OUTSTANDING ON SUCH LIBOR RATE LOANS (INCLUDING THE LIBOR BREAKAGE FEE) AND OF
ALL ACCRUED INTEREST ON THE PRINCIPAL REPAID TO THE DATE OF PAYMENT.

 


2.4.2        NOTWITHSTANDING THE FOREGOING, THE BORROWERS JOINTLY AND SEVERALLY
PROMISE TO PAY ON THE REVOLVING LOAN MATURITY DATE, AND THERE SHALL BECOME
ABSOLUTELY DUE AND PAYABLE ON THE REVOLVING LOAN MATURITY DATE, ALL OUTSTANDING
REVOLVING LOANS AND THE NOTES, TOGETHER WITH ALL UNPAID INTEREST ACCRUED THEREON
AND ALL FEES AND OTHER AMOUNTS DUE HEREUNDER.  IN THE CASE OF ANY PARTIAL
PREPAYMENT OF THE NOTES, THE TOTAL AMOUNT OF SUCH PARTIAL PREPAYMENT SHALL BE
ALLOCABLE BETWEEN OR AMONG THE NOTES PRO RATA IN ACCORDANCE WITH THE COMMITMENT
PERCENTAGE OF EACH BANK.


 


2.4.3                    THE REVOLVING LOAN MATURITY DATE MAY BE EXTENDED FOR
ONE OR MORE ADDITIONAL ONE-YEAR PERIODS AS FOLLOWS:


 

(I)            NOT SOONER THAN NINETY (90) AND NOT LATER THAN FORTY-FIVE (45)
DAYS PRIOR TO EACH ANNIVERSARY OF THE DATE OF THIS AGREEMENT, THE BORROWERS MAY,
BY WRITTEN NOTICE TO THE AGENT, REQUEST A ONE-YEAR EXTENSION OF THE REVOLVING
LOAN MATURITY DATE, AND THE AGENT SHALL FORTHWITH INFORM EACH BANK OF SUCH
REQUEST;

 

(II)           EACH BANK SHALL THEREAFTER HAVE THIRTY (30) DAYS AFTER NOTICE
FROM THE AGENT REGARDING THE BORROWERS’ REQUEST TO EXTEND THE REVOLVING LOAN
MATURITY DATE, TO NOTIFY THE AGENT WHETHER IT WILL CONSENT TO THE BORROWERS’
REQUEST, AND THE AGENT SHALL FORTHWITH INFORM THE BORROWERS OF EACH BANK’S
DECISION;

 

16

--------------------------------------------------------------------------------


 

(III)          IF THE AGENT NOTIFIES THE BORROWERS THAT ANY BANK HAS ELECTED NOT
TO CONSENT TO THE BORROWERS’ REQUEST OR HAS FAILED TO RESPOND WITHIN SUCH THIRTY
(30) DAY PERIOD (SUCH BANK A “NON-CONSENTING BANK”), THEN THE BORROWERS SHALL
HAVE THE RIGHT TO RECOMMEND TO THE AGENT, WITHIN FIVE (5) DAYS AFTER NOTICE FROM
THE AGENT, A REPLACEMENT FOR THE NON-CONSENTING BANK WITH ANOTHER BANK
ACCEPTABLE TO THE REMAINING BANK(S);

 

(IV)          IF THE NON-CONSENTING BANK IS NOT REPLACED, OR IF ALL OF THE BANKS
HAVE ELECTED NOT TO CONSENT TO THE BORROWERS’ REQUEST, OR IF THE REPLACEMENT
BANK IS NOT ACCEPTABLE TO THE REMAINING BANK(S), IN EACH CASE PRIOR TO THE
REVOLVING LOAN MATURITY DATE, THEN THE AGREEMENT SHALL BE TERMINATED ON THE THEN
CURRENT REVOLVING LOAN MATURITY DATE;

 

(V)           IF THE NON-CONSENTING BANK IS SO REPLACED OR IF ALL OF THE BANKS
HAVE CONSENTED TO THE BORROWERS’ REQUEST, THEN THE REVOLVING LOAN MATURITY DATE
SHALL BE EXTENDED FOR AN ADDITIONAL ONE-YEAR PERIOD; AND

 

(VI)          IT IS ACKNOWLEDGED AND AGREED BY THE PARTIES HERETO THAT UPON ANY
REQUEST FOR AN EXTENSION OF THE REVOLVING LOAN MATURITY DATE MADE BY THE
BORROWERS AFTER THE FIRST ANNIVERSARY OF THE DATE OF THIS AGREEMENT, THE BANKS
SHALL HAVE THE RIGHT TO REVIEW THE INTEREST RATES AND FEES APPLICABLE TO THE
LOANS AND REQUIRE A MODIFICATION THEREOF AS A PRECONDITION TO APPROVING THE
REQUESTED EXTENSION OF THE REVOLVING LOAN MATURITY DATE.

 


2.5           INTEREST AND FEES.


 


2.5.1        (I) EXCEPT TO THE EXTENT THE BORROWERS ARE PERMITTED AND HAVE
CHOSEN THE ALTERNATIVES SET FORTH IN SECTIONS 2.5.4 AND/OR 2.5.5 HEREOF, THE
ENTIRE UNPAID PRINCIPAL (NOT AT THE TIME OVERDUE) OF EACH REVOLVING LOAN SHALL
BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE PRIME RATE PLUS THE APPLICABLE
PRIME RATE MARGIN IN EFFECT FROM TIME TO TIME.  UPON AND AFTER THE OCCURRENCE OF
AN EVENT OF DEFAULT, AND DURING THE CONTINUATION THEREOF, THE UNPAID BALANCE OF
THE REVOLVING LOANS SHALL BEAR INTEREST, TO THE EXTENT PERMITTED BY LAW, AT THE
ANNUAL RATE OF INTEREST EQUAL TO THREE PERCENT (3%) ABOVE THE PRIME RATE PLUS
THE APPLICABLE PRIME RATE MARGIN IN EFFECT ON THE FIRST BUSINESS DAY FOLLOWING
THE OCCURRENCE OF SUCH EVENT OF DEFAULT (THE “DEFAULT RATE”), WHICH INTEREST
SHALL BE COMPOUNDED MONTHLY AND PAYABLE ON DEMAND.  ANY CHANGE IN THE PRIME RATE
SHALL RESULT IN A CHANGE ON THE SAME DAY IN THE RATE OF INTEREST TO ACCRUE FROM
AND AFTER SUCH DAY ON THE UNPAID BALANCE OF PRINCIPAL OF THE REVOLVING LOANS. 
EXCEPT AS PROVIDED IN THE SECOND SENTENCE OF THIS SECTION 2.5.1, INTEREST ON
REVOLVING LOANS SHALL BE PAYABLE MONTHLY IN ARREARS ON THE FIRST BUSINESS DAY OF
THE NEXT SUCCEEDING MONTH, COMMENCING ON THE FIRST SUCH DATE FOLLOWING THE DATE
HEREOF, WITH THE FINAL PAYMENT AT MATURITY OF THE REVOLVING LOAN.


 

(ii)           For purposes of this Section 2.5.1 and also Section 2.5.4 and
Section 2.10.7 below, (w) the “Applicable Prime Rate Margin” shall be equal to
the annual percentage determined for each Rate Period by reference to Table 1

 

17

--------------------------------------------------------------------------------


 

below, (x) the “Applicable LIBOR Margin” shall be equal to the annual percentage
determined for each Rate Period by reference to Table 1 below, (y) the
“Applicable Commitment Fee Margin” shall be equal to the annual percentage
determined for each Rate Period by reference to Table 1 below and (z) the
“Applicable L/C Fee Margin” shall be equal to the annual percentage determined
for each Rate Period by reference to Table 1 below:

 

Table 1

 

Funded Debt Ratio

 

Applicable Prime
Rate Margin

 

Applicable
LIBOR
Margin

 

Applicable
Commitment
Fee Margin

 

Applicable
L/C Fee
Margin

 

a) greater than 2.5 to 1

 

0.00

%

1.500

%

0.375

%

1.500

%

 

 

 

 

 

 

 

 

 

 

b) greater than 2.0 to 1, but less than or equal to 2.5 to 1

 

0.00

%

1.125

%

0.325

%

1.125

%

 

 

 

 

 

 

 

 

 

 

c) greater than 1.5 to 1, but less than or equal to 2.0 to 1

 

0.00

%

0.875

%

0.250

%

0.875

%

 

 

 

 

 

 

 

 

 

 

d) greater than 1.0 to 1, but less than or equal to 1.5 to 1

 

0.00

%

0.750

%

0.200

%

0.750

%

 

 

 

 

 

 

 

 

 

 

e) less than or equal to 1.0 to 1

 

0.00

%

0.500

%

0.175

%

0.500

%

 

For purposes of determining the Applicable Prime Rate Margin, the Applicable
LIBOR Margin, the Applicable Commitment Fee Margin and the Applicable L/C Fee
Margin, the Funded Debt Ratio will be tested quarterly based on the financial
statements required to be delivered pursuant to Section 5.1(ii) hereof (and
pursuant to Section 5.1(i) hereof in the case of the Borrowers’ fiscal
year-end).  For purposes of determining the interest rate for any Rate Period
hereunder, any interest rate change shall be effective five (5) days after the
date on which the financial statements required to be delivered pursuant to
Sections 5.1(i) or 5.1(ii), as applicable, are delivered to the Agent and the
Banks, together with a notice to the Agent (which shall be verified by the
Agent) specifying any change in the Applicable Prime Rate Margin, the Applicable
LIBOR Margin and the Applicable Commitment Fee Margin, and if the Borrowers have
failed to deliver the financial statements required to be delivered by them
pursuant to Sections 5.1(i) or  5.1(ii), as applicable, the Applicable Prime
Rate Margin, the Applicable LIBOR Margin, the Applicable Commitment Fee Margin
and the Applicable L/C Fee Margin shall automatically be increased to 0.50%,
1.50%, 0.375% and 1.50%, respectively, until such financial statements are
delivered.

 


2.5.2        THE BORROWERS JOINTLY AND SEVERALLY AGREE TO PAY TO THE AGENT FOR
THE ACCOUNT OF THE BANKS, TO BE ALLOCATED BETWEEN THE BANKS IN ACCORDANCE WITH
THEIR


 


18

--------------------------------------------------------------------------------



 


COMMITMENT PERCENTAGES, A FEE ON THE DAILY AVERAGE UNUSED AMOUNT OF THE
REVOLVING CREDIT COMMITMENT FROM TIME TO TIME AVAILABLE DURING THE PERIOD
COMMENCING ON THE DATE HEREOF AND ENDING ON THE REVOLVING LOAN MATURITY DATE (AS
THE SAME MAY BE EXTENDED PURSUANT TO SECTION 2.4.3 HEREOF), IN ACCORDANCE WITH
THE APPLICABLE COMMITMENT FEE MARGIN, AND PAYABLE QUARTERLY IN ARREARS ON THE
LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER IN EACH YEAR, COMMENCING ON
THE FIRST SUCH DATE FOLLOWING THE DATE HEREOF, AND ALSO PAYABLE ON THE DATE ON
WHICH SUCH REVOLVING CREDIT COMMITMENT SHALL TERMINATE IN FULL HEREUNDER.


 


2.5.3                      THE BORROWERS JOINTLY AND SEVERALLY AGREE TO PAY TO
THE AGENT FOR THE ACCOUNT OF THE BANKS, TO BE ALLOCATED AMONG THE BANKS IN
ACCORDANCE WITH THEIR COMMITMENT PERCENTAGES, ANY AND ALL REASONABLE CHARGES
CUSTOMARILY MADE BY BANKS AGAINST BORROWERS.


 


2.5.4                      LIBOR ADVANTAGE LOANS.


 

(I)                                   AT THE OPTION OF THE BORROWERS, SO LONG AS
THERE IS NOT THEN CONTINUING ANY EVENT OF DEFAULT OR ANY EVENT WHICH, WITH THE
GIVING OF NOTICE OR THE PASSAGE OF TIME, OR BOTH, WOULD CONSTITUTE AN EVENT OF
DEFAULT, THE BORROWERS MAY REQUEST LIBOR ADVANTAGE LOANS IN ACCORDANCE WITH THE
TERMS HEREOF.

 

(II)                                BY DELIVERING A BORROWING REQUEST TO THE
AGENT ON OR BEFORE 12:00 P.M., BOSTON TIME, ON A BUSINESS DAY, THE BORROWERS MAY
FROM TIME TO TIME IRREVOCABLY REQUEST THAT A LIBOR ADVANTAGE RATE LOAN BE MADE
ON THE DATE OF SUCH REQUEST IN A MINIMUM AMOUNT OF $100,000.00 AND INTEGRAL
MULTIPLES OF $100,000.00.  THE BORROWER AGREES THAT EACH REQUEST SUBMITTED TO
THE AGENT REQUESTING A LIBOR ADVANTAGE LOAN SHALL BE ACCOMPANIED BY A WRITTEN
NOTICE OF THE BORROWERS SPECIFYING THE AMOUNT OF THE REQUESTED LIBOR ADVANTAGE
LOAN AND, WITH RESPECT TO THE INITIAL REQUEST, THE DURATION OF THE PROPOSED
INTEREST PERIOD (WHICH MUST BE FOR ONE, THREE, OR SIX MONTHS, WHICH SHALL
THEREUPON BECOME THE DURATION FOR EACH SUBSEQUENT INTEREST PERIOD HEREUNDER, AND
WHICH SHALL EXPIRE NOT LATER THAN THE REVOLVING LOAN MATURITY DATE).  EXCEPT AS
OTHERWISE SET FORTH HEREIN AND SUBJECT TO EXPIRATION NO LATER THAN THE REVOLVING
LOAN MATURITY DATE, ANY SUCH ELECTION OF A LIBOR ADVANTAGE LOAN SHALL BE
AUTOMATICALLY EXTENDED AT THE END OF THE EXPIRING INTEREST PERIOD FOR THE SAME
INTEREST PERIOD AS SELECTED ON THE DATE OF THIS AGREEMENT.

 

(III)          EXCEPT AS OTHERWISE PROVIDED HEREIN, INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT OF A LIBOR ADVANTAGE LOAN SHALL ACCRUE DURING THE INTEREST
PERIOD AT A RATE PER ANNUM EQUAL TO THE SUM OF THE LIBOR ADVANTAGE RATE FOR SUCH
INTEREST PERIOD PLUS THE APPLICABLE LIBOR MARGIN.  INTEREST SHALL BE DUE AND
PAYABLE ON EACH LA INTEREST PAYMENT DATE AND ON THE REVOLVING LOAN MATURITY
DATE.  INTEREST SHALL BE CALCULATED FOR THE ACTUAL NUMBER OF DAYS ELAPSED ON THE
BASIS OF A 360-DAY YEAR, INCLUDING THE FIRST DATE OF THE APPLICABLE PERIOD TO,
BUT NOT INCLUDING, THE DATE OF REPAYMENT.

 

19

--------------------------------------------------------------------------------


 

(IV)                            BY DELIVERING A CONVERSION NOTICE TO THE AGENT
ON OR BEFORE 10:00 A.M., BOSTON TIME, ON A BUSINESS DAY, THE BORROWERS MAY FROM
TIME TO TIME IRREVOCABLY ELECT, ON NOT LESS THAN TWO NOR MORE THAN FIVE BUSINESS
DAYS’ NOTICE, THAT ALL, OR ANY PORTION, IN AN AGGREGATE MINIMUM AMOUNT OF
$100,000 AND INTEGRAL MULTIPLES OF $100,000, OF ANY LIBOR ADVANTAGE LOAN BE
CONVERTED ON ANY DAY INTO A LIBOR RATE LOAN, WITH AN INTEREST PERIOD OF ONE,
TWO, THREE OR SIX MONTHS; PROVIDED, HOWEVER, THAT NO PORTION OF THE OUTSTANDING
PRINCIPAL AMOUNT OF ANY LIBOR ADVANTAGE LOANS MAY BE CONVERTED TO LIBOR RATE
LOANS WHEN ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND PROVIDED,
FURTHER, THAT ALL ACCRUED INTEREST ON THE PRINCIPAL AMOUNT OF ANY LIBOR
ADVANTAGE LOAN TO BE CONVERTED HEREUNDER SHALL BE PAID IN FULL.

 

(V)                               THE AGENT SHALL SEND A MONTHLY BILLING NOTICE
TO THE BORROWERS IN ACCORDANCE WITH ITS CUSTOMARY PRACTICE WHICH ALSO SETS FORTH
THE APPLICABLE LIBOR ADVANTAGE RATE.  EACH SUCH NOTICE SHALL, ABSENT MANIFEST
ERROR, BE CONCLUSIVE AND BINDING UPON THE BORROWERS.

 


2.5.5                      LIBOR RATE LOANS.


 

(I)                                   IN ADDITION, AT THE OPTION OF THE
BORROWERS, SO LONG AS THERE IS NOT THEN CONTINUING ANY EVENT OF DEFAULT OR ANY
EVENT WHICH, WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME, OR BOTH, WOULD
CONSTITUTE AN EVENT OF DEFAULT, THE BORROWERS MAY REQUEST LIBOR RATE LOANS IN
ACCORDANCE WITH THE TERMS HEREOF.

 

(II)                                BY DELIVERING A BORROWING REQUEST TO THE
AGENT ON OR BEFORE 10:00 A.M., NEW YORK TIME, ON A BUSINESS DAY, THE BORROWERS
MAY FROM TIME TO TIME IRREVOCABLY REQUEST, ON NOT LESS THAN TWO NOR MORE THAN
FIVE BUSINESS DAYS’ NOTICE, THAT A LIBOR RATE LOAN BE MADE IN A MINIMUM AMOUNT
OF $100,000 AND INTEGRAL MULTIPLES OF $100,000, WITH AN INTEREST PERIOD OF ONE,
TWO, THREE OR SIX MONTH(S).  ON THE TERMS AND SUBJECT TO THE CONDITIONS OF THIS
AGREEMENT, EACH LIBOR RATE LOAN SHALL BE MADE AVAILABLE TO THE BORROWERS NO
LATER THAN 11:00 A.M. NEW YORK TIME ON THE FIRST DAY OF THE APPLICABLE INTEREST
PERIOD BY DEPOSIT TO THE ACCOUNT OF THE BORROWERS AS SHALL HAVE BEEN SPECIFIED
IN ITS BORROWING REQUEST.

 

(III)                             BY DELIVERING A CONVERSION NOTICE TO THE AGENT
ON OR BEFORE 10:00 A.M., NEW YORK TIME, ON A BUSINESS DAY, THE BORROWERS MAY
FROM TIME TO TIME IRREVOCABLY ELECT, ON NOT LESS THAN TWO (2) NOR MORE THAN FIVE
(5) BUSINESS DAYS’ NOTICE, THAT ALL OR ANY PORTION OF ANY LIBOR RATE LOAN, IN AN
AGGREGATE MINIMUM AMOUNT OF $100,000 AND INTEGRAL MULTIPLES OF $100,000 BE
CONVERTED ON THE LAST DAY OF AN INTEREST PERIOD INTO A LIBOR RATE LOAN WITH A
DIFFERENT INTEREST PERIOD; PROVIDED, HOWEVER, THAT NO PORTION OF THE OUTSTANDING
PRINCIPAL AMOUNT OF ANY LIBOR RATE LOAN MAY BE CONVERTED TO, OR BE CONTINUED AS,
A LIBOR RATE LOAN WHEN ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, AND
NO PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT OF ANY LIBOR RATE LOAN MAY BE
CONVERTED TO A LIBOR RATE LOAN OF A DIFFERENT DURATION IF SUCH LIBOR RATE LOAN
RELATES TO ANY HEDGING OBLIGATION.  ANY ELECTION OF A LIBOR RATE LOAN SHALL
LAPSE AT THE END OF

 

20

--------------------------------------------------------------------------------


 

THE EXPIRING INTEREST PERIOD UNLESS EXTENDED BY A FURTHER ELECTION NOTICE AS
HEREINBEFORE PROVIDED.

 

(IV)                            EXCEPT AS OTHERWISE PROVIDED HEREIN, INTEREST ON
THE OUTSTANDING PRINCIPAL AMOUNT OF EACH LIBOR RATE LOAN SHALL ACCRUE DURING
EACH INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO THE SUM OF THE ADJUSTED LIBOR
RATE FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE LIBOR MARGIN, AND BE DUE AND
PAYABLE ON EACH LIBOR INTEREST PAYMENT DATE AND ON THE REVOLVING LOAN MATURITY
DATE.

 

(V)                               LIBOR RATE LOANS SHALL MATURE AND BECOME
PAYABLE IN FULL ON THE LAST DAY OF THE INTEREST PERIOD RELATING TO SUCH LIBOR
RATE LOAN.  UPON MATURITY, A LIBOR RATE LOAN MAY BE CONTINUED FOR AN ADDITIONAL
INTEREST PERIOD OR MAY BE CONVERTED TO A PRIME RATE LOAN OR A LIBOR ADVANTAGE
LOAN.

 


2.5.6                     UPON: (I) ANY DEFAULT BY THE BORROWERS IN MAKING ANY
BORROWING OF, CONVERSION INTO OR CONTINUATION OF ANY LIBOR RATE LOAN FOLLOWING
THE BORROWERS’ DELIVERY OF A BORROWING REQUEST OR CONTINUATION/CONVERSION NOTICE
HEREUNDER OR (II) ANY PREPAYMENT OF A LIBOR RATE LOAN ON ANY DAY THAT IS NOT THE
LAST DAY OF THE RELEVANT INTEREST PERIOD (REGARDLESS OF THE SOURCE OF SUCH
PREPAYMENT AND WHETHER VOLUNTARY, BY ACCELERATION OR OTHERWISE), THE BORROWERS
SHALL PAY AN AMOUNT (THE “LIBOR BREAKAGE FEE”), AS CALCULATED BY THE AGENT,
EQUAL TO THE AMOUNT OF ANY LOSSES, EXPENSES AND LIABILITIES (INCLUDING WITHOUT
LIMITATION ANY LOSS OF MARGIN AND ANTICIPATED PROFITS) THAT THE AGENT AND THE
BANKS MAY SUSTAIN AS A RESULT OF SUCH DEFAULT OR PAYMENT.  THE BORROWERS
UNDERSTAND, AGREE AND ACKNOWLEDGE THAT: (I) NO BANK HAS ANY OBLIGATION TO
PURCHASE, SELL AND/OR MATCH FUNDS IN CONNECTION WITH THE USE OF THE LIBOR RATE
AS A BASIS FOR CALCULATING THE RATE OF INTEREST ON A LIBOR RATE LOAN, (II) THE
LIBOR RATE MAY BE USED MERELY AS A REFERENCE IN DETERMINING SUCH RATE, AND
(III) THE BORROWERS HAVE ACCEPTED THE LIBOR RATE AS A REASONABLE AND FAIR BASIS
FOR CALCULATING THE LIBOR BREAKAGE FEE AND OTHER FUNDING LOSSES INCURRED BY THE
BANKS.  THE BORROWERS FURTHER AGREE TO PAY THE LIBOR BREAKAGE FEE AND OTHER
FUNDING LOSSES, IF ANY, WHETHER OR NOT THE BANKS ELECT TO PURCHASE, SELL AND/OR
MATCH FUNDS.


 


2.5.7                      IF ANY BANK SHALL DETERMINE (WHICH DETERMINATION
SHALL, UPON NOTICE THEREOF TO THE BORROWERS BE CONCLUSIVE AND BINDING ON THE
BORROWERS) THAT THE INTRODUCTION OF OR ANY CHANGE IN OR IN THE INTERPRETATION OF
ANY LAW, RULE, REGULATION OR GUIDELINE, (WHETHER OR NOT HAVING THE FORCE OF LAW)
MAKES IT UNLAWFUL, OR ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY ASSERTS
THAT IT IS UNLAWFUL, FOR SUCH BANK TO MAKE, CONTINUE OR MAINTAIN ANY LIBOR RATE
LOAN AS, OR TO CONVERT ANY LOAN INTO, A LIBOR RATE LOAN OF A CERTAIN DURATION,
THE OBLIGATIONS OF SUCH BANK TO MAKE, CONTINUE, MAINTAIN OR CONVERT INTO ANY
SUCH LIBOR RATE LOANS SHALL, UPON SUCH DETERMINATION, FORTHWITH BE SUSPENDED
UNTIL SUCH BANK, THROUGH THE AGENT, SHALL NOTIFY THE BORROWERS THAT THE
CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST, AND ALL LIBOR RATE LOANS
OF SUCH TYPE SHALL AUTOMATICALLY CONVERT INTO PRIME RATE LOANS AT THE END OF THE
THEN CURRENT INTEREST PERIODS WITH RESPECT THERETO OR SOONER, IF REQUIRED BY
SUCH LAW OR ASSERTION.


 


21

--------------------------------------------------------------------------------



 


2.5.8        IN THE EVENT THAT THE BORROWERS SHALL HAVE REQUESTED A LIBOR RATE
LOAN IN ACCORDANCE WITH SECTION 2.5.5(II) OR 2.5.5(III) AND THE AGENT, IN ITS
SOLE DISCRETION, SHALL HAVE DETERMINED THAT DOLLAR DEPOSITS IN THE RELEVANT
AMOUNT AND FOR THE RELEVANT INTEREST PERIOD ARE NOT AVAILABLE TO THE BANKS IN
THE LONDON INTERBANK MARKET; OR BY REASON OF CIRCUMSTANCES AFFECTING ANY BANK IN
THE LONDON INTERBANK MARKET, ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR
ASCERTAINING THE LIBOR RATE APPLICABLE TO THE RELEVANT INTEREST PERIOD; OR THE
LIBOR RATE NO LONGER ADEQUATELY AND FAIRLY REFLECTS SUCH BANK’S COST OF FUNDING
LOANS; UPON NOTICE FROM SUCH BANK TO THE BORROWERS, THE OBLIGATIONS OF THE AGENT
UNDER SECTION 2.5.5(II) AND SECTION 2.5.5(III) TO MAKE OR CONTINUE ANY LOANS AS,
OR TO CONVERT ANY LOANS INTO, LIBOR RATE LOANS OF SUCH DURATION SHALL FORTHWITH
BE SUSPENDED UNTIL SUCH BANK, THROUGH THE AGENT, SHALL NOTIFY THE BORROWERS THAT
THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST.


 


2.5.9        IF, ON OR AFTER THE DATE HEREOF, THE ADOPTION OF ANY APPLICABLE
LAW, RULE OR REGULATION OR GUIDELINE (WHETHER OR NOT HAVING THE FORCE OF LAW),
OR ANY CHANGE THEREIN, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION
THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED
WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY BANK OR
THE ISSUING BANK WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE
OF LAW) OF ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY:


 

(I)            SHALL IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT OR SIMILAR REQUIREMENT (INCLUDING, WITHOUT LIMITATION, ANY SUCH
REQUIREMENT IMPOSED BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM OF
THE UNITED STATES) AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR
CREDIT EXTENDED BY, SUCH BANK OR THE ISSUING BANK (AS APPLICABLE) OR SHALL
IMPOSE ON SUCH BANK OR THE ISSUING BANK (AS APPLICABLE) OR ON THE LONDON
INTERBANK MARKET ANY OTHER CONDITION AFFECTING ITS LIBOR RATE LOANS, ITS
OBLIGATION TO MAKE LIBOR RATE LOANS OR ITS OBLIGATION TO ISSUE LETTERS OF
CREDIT; OR (B) SHALL IMPOSE ON SUCH BANK OR THE ISSUING BANK (AS APPLICABLE) ANY
OTHER CONDITION AFFECTING ITS LIBOR RATE LOANS, ITS OBLIGATION TO MAKE LIBOR
RATE LOANS OR ITS OBLIGATION TO ISSUE LETTERS OF CREDIT, AND THE RESULT OF ANY
OF THE FOREGOING IS TO INCREASE THE COST TO SUCH BANK OR THE ISSUING BANK (AS
APPLICABLE) OF MAKING OR MAINTAINING ANY LIBOR RATE LOAN OR ISSUING ANY LETTER
OF CREDIT, OR TO REDUCE THE AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE BY SUCH
BANK OR THE ISSUING BANK (AS APPLICABLE) UNDER THIS AGREEMENT WITH RESPECT
THERETO, BY AN AMOUNT DEEMED BY SUCH BANK OR THE ISSUING BANK (AS APPLICABLE) TO
BE MATERIAL, THEN, WITHIN FIFTEEN (15) DAYS AFTER DEMAND BY SUCH BANK OR THE
ISSUING BANK (AS APPLICABLE), THE BORROWERS SHALL PAY TO THE AGENT SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH BANK OR THE ISSUING BANK
(AS APPLICABLE) FOR SUCH INCREASED COST OR REDUCTION.

 

(II)           IF ANY CHANGE IN, OR THE INTRODUCTION, ADOPTION, EFFECTIVENESS,
INTERPRETATION, REINTERPRETATION OR PHASE-IN OF, ANY LAW OR REGULATION,
DIRECTIVE, GUIDELINE, DECISION OR REQUEST (WHETHER OR NOT HAVING THE FORCE OF
LAW) OF ANY COURT, CENTRAL BANK, REGULATOR OR OTHER GOVERNMENTAL AUTHORITY
AFFECTS OR WOULD AFFECT THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE
MAINTAINED BY ANY BANK OR

 

22

--------------------------------------------------------------------------------


 

THE ISSUING BANK, OR PERSON CONTROLLING SUCH BANK OR THE ISSUING BANK, AND SUCH
BANK OR THE ISSUING BANK (AS APPLICABLE) DETERMINES (IN ITS SOLE AND ABSOLUTE
DISCRETION) THAT THE RATE OF RETURN ON ITS OR SUCH CONTROLLING PERSON’S CAPITAL
AS A CONSEQUENCE OF ITS COMMITMENTS, THE LOANS MADE BY SUCH BANK OR THE LETTERS
OF CREDIT ISSUED BY THE ISSUING BANK IS REDUCED TO A LEVEL BELOW THAT WHICH SUCH
BANK OR THE ISSUING BANK (AS APPLICABLE) OR SUCH CONTROLLING PERSON COULD HAVE
ACHIEVED BUT FOR THE OCCURRENCE OF ANY SUCH CIRCUMSTANCE, THEN, IN ANY SUCH CASE
UPON NOTICE FROM TIME TO TIME BY ANY BANK OR THE ISSUING BANK (AS APPLICABLE) TO
THE BORROWERS, THE BORROWERS SHALL IMMEDIATELY PAY DIRECTLY TO SUCH ADDITIONAL
AMOUNTS SUFFICIENT TO COMPENSATE SUCH BANK, THE ISSUING BANK OR SUCH CONTROLLING
PERSON FOR SUCH REDUCTION IN RATE OF RETURN.  A STATEMENT OF SUCH BANK OR THE
ISSUING BANK (AS APPLICABLE) AS TO ANY SUCH ADDITIONAL AMOUNT OR AMOUNTS
(INCLUDING CALCULATIONS THEREOF IN REASONABLE DETAIL) SHALL, IN THE ABSENCE OF
MANIFEST ERROR, BE CONCLUSIVE AND BINDING ON THE BORROWERS.  IN DETERMINING SUCH
AMOUNT, A BANK OR THE ISSUING BANK (AS APPLICABLE) MAY USE ANY METHOD OF
AVERAGING AND ATTRIBUTION THAT IT (IN ITS SOLE AND ABSOLUTE DISCRETION) SHALL
DEEM APPLICABLE.

 

(III)          ALL PAYMENTS BY THE BORROWERS OF PRINCIPAL OF, AND INTEREST ON,
LIBOR RATE LOANS AND REIMBURSEMENT OF DRAWINGS ON ANY LETTER OF CREDIT AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND WITHOUT
DEDUCTION FOR ANY PRESENT OR FUTURE INCOME, EXCISE, STAMP OR FRANCHISE TAXES AND
OTHER TAXES, FEES, DUTIES, WITHHOLDINGS OR OTHER CHARGES OF ANY NATURE
WHATSOEVER IMPOSED BY ANY TAXING AUTHORITY, BUT EXCLUDING FRANCHISE TAXES AND
TAXES IMPOSED ON OR MEASURED BY THE BANKS’ OR THE ISSUING BANK’S NET INCOME OR
RECEIPTS (SUCH NON-EXCLUDED ITEMS BEING CALLED “TAXES”).  IN THE EVENT THAT ANY
WITHHOLDING OR DEDUCTION FROM ANY PAYMENT TO BE MADE BY THE BORROWERS HEREUNDER
IS REQUIRED IN RESPECT OF ANY TAXES PURSUANT TO ANY APPLICABLE LAW, RULE OR
REGULATION, THEN THE BORROWERS WILL

 

(A)           PAY DIRECTLY TO THE RELEVANT AUTHORITY THE FULL AMOUNT REQUIRED TO
BE SO WITHHELD OR DEDUCTED;

 

(B)           PROMPTLY FORWARD TO EACH BANK OR THE ISSUING BANK (AS APPLICABLE)
AN OFFICIAL RECEIPT OR OTHER DOCUMENTATION SATISFACTORY TO SUCH BANK OR THE
ISSUING BANK (AS APPLICABLE) EVIDENCING SUCH PAYMENT TO SUCH AUTHORITY; AND

 

(C)           PAY TO EACH BANK OR THE ISSUING BANK (AS APPLICABLE) SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS IS NECESSARY TO ENSURE THAT THE NET AMOUNT
ACTUALLY RECEIVED BY SUCH BANK OR THE ISSUING BANK (AS APPLICABLE) WILL EQUAL
THE FULL AMOUNT SUCH BANK WOULD HAVE RECEIVED HAD NO SUCH WITHHOLDING OR
DEDUCTION BEEN REQUIRED.

 

Moreover, if any Taxes are directly asserted against any Bank or the Issuing
Bank (as applicable) with respect to any payment received by such Bank or the
Issuing

 

23

--------------------------------------------------------------------------------


 

Bank (as applicable) hereunder, such Bank or the Issuing Bank (as applicable)
may pay such Taxes and the Borrowers will promptly pay such additional amount
(including any penalties, interest or expenses) as is necessary in order that
the net amount received by such Bank or the Issuing Bank (as applicable) after
the payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount such Bank or the Issuing Bank (as applicable) would have
received had not such Taxes been asserted.

 

If the Borrowers fail to pay any Taxes when due to the appropriate taxing
authority or fails to remit to any Bank or the Issuing Bank (as applicable) the
required receipts or other required documentary evidence, the Borrowers shall
indemnify such Bank or the Issuing Bank (as applicable) for any incremental
Taxes, interest or penalties that may become payable by such Bank as a result of
any such failure.

 


2.5.10      ANYTHING HEREINBEFORE TO THE CONTRARY NOTWITHSTANDING, IF AT ANY
TIME, WHETHER AS A RESULT OF THE APPLICATION OF ANY PRESENT OR FUTURE LAW (WHICH
EXPRESSION, AS USED IN THIS AGREEMENT, INCLUDES STATUTES AND RULES AND
REGULATIONS THEREUNDER AND INTERPRETATIONS THEREOF BY ANY COMPETENT COURT OR BY
ANY GOVERNMENTAL BODY OR OFFICIAL CHARGED WITH THE ADMINISTRATION OR THE
INTERPRETATION THEREOF AND REQUESTS, DIRECTIVES, INSTRUCTIONS AND NOTICES AT ANY
TIME OR FROM TIME TO TIME HERETOFORE OR HEREAFTER MADE UPON OR ISSUED TO THE
AGENT, THE ISSUING BANK OR ANY BANK BY ANY CENTRAL BANK OR ANY FISCAL, MONETARY
OR OTHER AUTHORITY, WHETHER OR NOT HAVING THE FORCE OF LAW), CHANGES IN ANY
PRESENT OR FUTURE LAW, SUBSEQUENT TRANSACTIONS BY THE BORROWERS, CHANGES IN THE
RATIO OF INDEBTEDNESS OF THE BORROWERS TO TANGIBLE NET WORTH OR OTHERWISE, THE
AGENT, THE ISSUING BANK OR ANY BANK IS DEEMED TO BE INVOLVED IN A SO-CALLED
“HIGHLY LEVERAGED TRANSACTION” BY VIRTUE OF ITS HAVING EXTENDED OR ITS
MAINTAINING THE LOANS, THEN THE AGENT SHALL NOTIFY THE BORROWERS THEREOF.  THE
AGENT, THE ISSUING BANK OR SUCH BANK AND THE BORROWERS SHALL THEREUPON COMMENCE
NEGOTIATIONS IN GOOD FAITH TO AGREE ON THE EXTENT TO WHICH FEES, INTEREST RATES
AND/OR MARGINS HEREUNDER SHOULD BE INCREASED SO AS TO REFLECT THE AGENT’S, THE
ISSUING BANK’S OR SUCH BANK’S INVOLVEMENT IN A “HIGHLY LEVERAGED TRANSACTION.” 
IF THE BORROWERS AND THE AGENT, THE ISSUING BANK OR SUCH BANK AGREE ON THE
AMOUNT OF SUCH INCREASE OR INCREASES, THIS AGREEMENT SHALL BE PROMPTLY AMENDED
TO GIVE EFFECT TO SUCH INCREASE OR INCREASES.  IF THE BORROWERS AND THE AGENT,
THE ISSUING BANK OR SUCH BANK FAIL SO TO AGREE WITHIN THIRTY (30) DAYS AFTER THE
DATE ON WHICH THE BORROWERS RECEIVE NOTICE FROM THE AGENT, THE ISSUING BANK OR
SUCH BANK AS PROVIDED ABOVE, THEN THE AGENT, THE ISSUING BANK AND THE BANKS MAY,
AT THEIR OPTION, AT ANY TIME THEREAFTER BY NOTICE TO THE BORROWERS, TERMINATE
THE REVOLVING CREDIT COMMITMENT AND THE SWING LINE COMMITMENT, EFFECTIVE NOT
LESS THAN ONE HUNDRED AND TWENTY (120) DAYS AFTER THE GIVING OF SUCH NOTICE OF
TERMINATION, AND ON THE EFFECTIVE DATE OF SUCH TERMINATION THE COMMITMENT TO
MAKE LOANS AND SWING LINE LOANS AND TO ISSUE LETTERS OF CREDIT HEREUNDER SHALL
TERMINATE AND THE NOTES AND THE SWING LINE NOTE SHALL BECOME DUE AND PAYABLE IN
FULL AND THE OUTSTANDING LETTERS OF CREDIT SHALL TERMINATE.


 


2.5.11      THE BORROWERS AUTHORIZE THE AGENT AND EACH BANK TO CHARGE TO THE
LOAN ACCOUNT OR, WITHOUT DOUBLE-CHARGING, TO ANY DEPOSIT ACCOUNT WHICH THE
BORROWERS


 


24

--------------------------------------------------------------------------------



 


MAY MAINTAIN WITH THE AGENT OR SUCH BANK, THE INTEREST, FEES, CHARGES, TAXES AND
EXPENSES PROVIDED FOR IN THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH.


 


2.6           SWING LINE COMMITMENT.  SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, CITIZENS (IN SUCH CAPACITY, THE “SWING LINE LENDER”) AGREES TO MAKE
AVAILABLE TO THE BORROWERS A PORTION OF THE CREDIT OTHERWISE AVAILABLE TO THE
BORROWERS HEREUNDER FROM TIME TO TIME PRIOR TO THE REVOLVING LOAN MATURITY DATE
BY MAKING SWING LINE LOANS (“SWING LINE LOANS”) TO THE BORROWERS, JOINTLY AND
SEVERALLY, IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED AT ANY ONE TIME
OUTSTANDING THE SWING LINE COMMITMENT; PROVIDED THAT (A) THE AGGREGATE PRINCIPAL
AMOUNT OF SWING LINE LOANS OUTSTANDING AT ANY TIME SHALL NOT EXCEED THE SWING
LINE COMMITMENT THEN IN EFFECT (NOTWITHSTANDING THAT THE SWING LINE LOANS
OUTSTANDING AT ANY TIME, WHEN AGGREGATED WITH THE SWING LINE LENDER’S OTHER
OUTSTANDING LOANS HEREUNDER, MAY EXCEED THE SWING LINE COMMITMENT THEN IN
EFFECT) AND (B) THE BORROWERS SHALL NOT REQUEST, AND THE SWING LINE LENDER SHALL
NOT BE OBLIGATED TO MAKE, ANY SWING LINE LOAN IF, AFTER GIVING EFFECT TO THE
MAKING OF SUCH SWING LINE LOAN, THE AGGREGATE AMOUNT OF THE LOANS, L/C
OBLIGATIONS AND THE SWING LINE LOANS EXCEED THE REVOLVING LOAN MAXIMUM AMOUNT. 
PRIOR TO THE REVOLVING LOAN MATURITY DATE, THE BORROWERS MAY USE THE SWING LINE
COMMITMENT BY BORROWING, REPAYING AND REBORROWING, ALL IN ACCORDANCE WITH THE
TERMS AND CONDITIONS HEREOF.  SWING LINE LOANS SHALL BEAR INTEREST SOLELY BY
REFERENCE TO THE LIBOR ADVANTAGE RATE.  THE BORROWERS MAY USE THE PROCEEDS OF
REVOLVING LOANS FROM TIME TO TIME TO REPAY ANY OUTSTANDING SWING LINE LOANS. 
THE BORROWERS, JOINTLY AND SEVERALLY, SHALL REPAY ALL OUTSTANDING SWING LINE
LOANS ON THE REVOLVING LOAN MATURITY DATE.  ON THE DATE OF THIS AGREEMENT, THE
BORROWERS SHALL DELIVER TO THE SWING LINE LENDER A SWING LINE NOTE TO EVIDENCE
THE SWING LINE LOANS FROM TIME TO TIME MADE BY THE SWING LINE LENDER TO THE
BORROWERS HEREUNDER.


 


2.7           PROCEDURE FOR SWING LINE BORROWING; INTEREST ON SWING LINE LOANS. 
WHENEVER THE BORROWERS DESIRE THAT THE SWING LINE LENDER MAKE SWING LINE LOANS
UNDER SECTION 2.6 HEREOF, THE BORROWERS SHALL GIVE THE SWING LINE LENDER
IRREVOCABLE TELEPHONIC NOTICE CONFIRMED PROMPTLY IN WRITING (WHICH TELEPHONIC
NOTICE MUST BE RECEIVED BY THE SWING LINE LENDER NOT LATER THAN 1:00 P.M.,
BOSTON TIME, ON THE PROPOSED BORROWING DATE), SPECIFYING (A) THE AMOUNT TO BE
BORROWED AND, (B) THE REQUESTED BORROWING DATE (WHICH SHALL BE A BUSINESS DAY
PRIOR TO THE REVOLVING LOAN MATURITY DATE); AND NOT LATER THAN 3:00 P.M., BOSTON
TIME, ON THE BORROWING DATE SPECIFIED IN THE NOTICE IN RESPECT OF SWING LINE
LOANS, THE SWING LINE LENDER SHALL MAKE THE PROCEEDS OF SUCH SWING LINE LOAN
AVAILABLE TO THE BORROWERS ON SUCH BORROWING DATE IN ACCORDANCE WITH THE
INSTRUCTIONS OF THE BORROWERS.  THE BORROWERS, JOINTLY AND SEVERALLY, SHALL PAY
INTEREST ON THE UNPAID BALANCE OF THE SWING LINE LOANS FROM TIME TO TIME
OUTSTANDING AT A PER ANNUM RATE EQUAL TO THE LIBOR ADVANTAGE RATE.  INTEREST ON
THE SWING LINE LOANS SHALL BE PAYABLE MONTHLY ON THE LA INTEREST PAYMENT DATE
UNTIL ALL OF THE INDEBTEDNESS OF THE BORROWERS TO THE SWING LINE LENDER
HEREUNDER SHALL HAVE BEEN PAID IN FULL.


 


2.8           REFUNDED SWING LINE LOANS; SWING LINE LOAN PARTICIPATIONS. 
(A) THE SWING LINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS SOLE AND
ABSOLUTE DISCRETION,


 


25

--------------------------------------------------------------------------------



 


BUT IN ANY EVENT ON THE LAST BUSINESS DAY OF EACH WEEK, MAY, ON BEHALF OF THE
BORROWERS (WHICH HEREBY IRREVOCABLY DIRECT THE SWING LINE LENDER TO ACT ON THEIR
BEHALF) ON ONE BUSINESS DAY’S NOTICE GIVEN BY THE SWING LINE LENDER NO LATER
THAN 12:00 NOON, BOSTON TIME, REQUEST EACH BANK TO MAKE, AND EACH BANK HEREBY
AGREES TO MAKE, A REVOLVING LOAN IN AN AMOUNT EQUAL TO SUCH BANK’S COMMITMENT
PERCENTAGE OF THE AGGREGATE AMOUNT OF THE SWING LINE LOANS (THE “REFUNDED SWING
LINE LOANS”) OUTSTANDING ON THE DATE OF SUCH NOTICE, TO REPAY THE SWING LINE
LENDER.  UNLESS ANY OF THE EVENTS DESCRIBED IN SECTION 6.1(VI), (VII) OR
(VIII) SHALL HAVE OCCURRED AND BE CONTINUING (IN WHICH CASE THE PROCEDURES OF
SECTION 2.8(C) SHALL APPLY), EACH BANK SHALL MAKE THE AMOUNT OF SUCH REVOLVING
LOAN AVAILABLE TO THE AGENT AT ITS OFFICE IN IMMEDIATELY AVAILABLE FUNDS, NOT
LATER THAN 10:00 A.M., BOSTON TIME, ONE BUSINESS DAY AFTER THE DATE OF SUCH
NOTICE.  THE PROCEEDS OF SUCH REVOLVING LOAN SHALL BE IMMEDIATELY APPLIED BY THE
SWING LINE LENDER TO REPAY THE REFUNDED SWING LINE LOANS.  EFFECTIVE ON THE DAY
SUCH REVOLVING LOANS ARE MADE, THE PORTION OF THE SWING LINE LOANS SO PAID SHALL
NO LONGER BE OUTSTANDING AS SWING LINE LOANS AND SHALL BE OUTSTANDING AS
REVOLVING LOANS AND OWED TO THE BANKS IN ACCORDANCE WITH THEIR RESPECTIVE
COMMITMENT PERCENTAGES.  THE BORROWERS IRREVOCABLY AUTHORIZE THE SWING LINE
LENDER TO CHARGE THE BORROWERS’ ACCOUNTS WITH THE AGENT (UP TO THE AMOUNT
AVAILABLE IN EACH SUCH ACCOUNT) TO IMMEDIATELY PAY THE AMOUNT OF SUCH REFUNDED
SWING LINE LOANS TO THE EXTENT AMOUNTS RECEIVED FROM THE BANKS ARE NOT
SUFFICIENT TO REPAY ALL SUCH REFUNDED SWING LINE LOANS.


 

(b)           The making of any Swing Line Loan hereunder shall be subject to
the satisfaction of the applicable conditions precedent thereto set forth in
Section 4.2.  The Swing Line Lender shall notify the Borrowers of its election
not to make Swing Line Loans hereunder as a result of the failure to satisfy
such conditions precedent, unless an Event of Default of the type specified in
Section 6.1(vi), (vii) or (viii) shall have occurred and be continuing.

 

(c)           If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.1.1 hereof one of the events described in
Section 6.1(vi), (vii) or (viii) shall have occurred and be continuing, each
Bank shall, on the date such Revolving Loan was to have been made pursuant to
the notice referred to in Section 2.8(a) (the “Refunding Date”), purchase an
undivided participating interest in an amount equal to (i) its Commitment
Percentage times (ii) the aggregate principal amount of Swing Line Loans then
outstanding which were to have been repaid with such Revolving Loans (the “Swing
Line Participation Amount”).  On the Refunding Date, each Bank shall transfer to
the Swing Line Lender, in immediately available funds, such Banks’ Swing Line
Participation Amount, and upon receipt thereof the Swing Line Lender shall
deliver to such Bank a Swing Line Loan participation certificate dated the date
of the Swing Line Lender’s receipt of such funds in such Swing Line
Participation Amount, and otherwise in form and substance satisfactory to the
Swing Line Lender and such Bank.

 

(d)           Whenever, at any time after the Swing Line Lender has received
from any Bank such Banks’ Swing Line Participation Amount, the Swing Line Lender
receives any payment on account of the Swing Line Loans, the Swing Line Lender
will distribute to such Bank its Swing Line Participation Amount (appropriately
adjusted, in the case of

 

26

--------------------------------------------------------------------------------


 

interest payments, to reflect the period of time during which such Bank’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Bank’s pro rata portion of such payment
if such payment is not sufficient to pay the principal of and interest on all
Swing Line Loans then due); provided, however, that in the event that such
payment received by the Swing Line Lender is required to be returned, such Bank
will return to the Swing Line Lender any portion thereof previously distributed
to it by the Swing Line Lender.

 

(e)           Each Bank’s obligation to make the Loans referred to in
Section 2.8(a) and to purchase a participating interest pursuant to
Section 2.8(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Bank or the Borrowers may have
against the Swing Line Lender, the Borrowers or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 4.2; (iii) any adverse change in the condition (financial or otherwise)
of the Borrowers; (iv) any breach of this Agreement or any other Loan Document
by the Borrowers or any other Bank; or (v) any other circumstances, happening or
event whatsoever, whether or not similar to any of the foregoing.

 


2.9           INCREASE IN REVOLVING LOAN MAXIMUM AMOUNT.


 


2.9.1        REQUEST FOR INCREASE.  PROVIDED (I) THERE EXISTS NEITHER AN EVENT
OF DEFAULT NOR ANY CONDITION WHICH WOULD, WITH NOTICE OR THE LAPSE OF TIME, OR
BOTH, CONSTITUTE AN EVENT OF DEFAULT, (II) THE BORROWERS HAVE DELIVERED TO THE
AGENT EVIDENCE THAT THE INCREASE CONTEMPLATED BY THIS SECTION 2.9 HAS BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, AND (III) THE BORROWERS HAVE
DELIVERED TO THE AGENT A LEGAL OPINION OF IN-HOUSE OR SPECIAL COUNSEL WITH
RESPECT TO THE DUE AUTHORIZATION OF THE INCREASE CONTEMPLATED BY THIS
SECTION 2.9, THEN, UPON NOTICE TO THE AGENT (WHICH SHALL PROMPTLY NOTIFY THE
BANKS), THE BORROWERS MAY FROM TIME TO TIME REQUEST AN INCREASE IN THE REVOLVING
LOAN MAXIMUM AMOUNT BY AN AMOUNT NOT EXCEEDING $100,000,000 IN THE AGGREGATE FOR
ALL SUCH REQUESTS.  AT THE TIME OF SENDING SUCH NOTICE, THE BORROWERS (IN
CONSULTATION WITH THE AGENT) SHALL SPECIFY THE TIME PERIOD WITHIN WHICH EACH
BANK IS REQUESTED TO RESPOND (WHICH SHALL IN NO EVENT BE LESS THAN TEN BUSINESS
DAYS FROM THE DATE OF DELIVERY OF SUCH NOTICE TO THE BANKS).


 


2.9.2        BANK ELECTIONS TO INCREASE.  EACH BANK SHALL NOTIFY THE AGENT
WITHIN SUCH TIME PERIOD WHETHER OR NOT IT AGREES TO INCREASE ITS REVOLVING
CREDIT COMMITMENT AND, IF SO, WHETHER BY AN AMOUNT EQUAL TO, GREATER THAN, OR
LESS THAN ITS COMMITMENT PERCENTAGE OF SUCH REQUESTED INCREASE.  ANY BANK NOT
RESPONDING WITHIN SUCH TIME PERIOD SHALL BE DEEMED TO HAVE DECLINED TO INCREASE
ITS REVOLVING CREDIT COMMITMENT.


 


2.9.3        NOTIFICATION BY AGENT; ADDITIONAL BANKS.  THE AGENT SHALL NOTIFY
THE BORROWERS AND EACH BANK OF THE BANKS’ RESPONSES TO EACH REQUEST MADE
HEREUNDER.  IN THE EVENT THAT THE AGGREGATE AMOUNT OF THE INCREASES AGREED TO BY
THE BANKS (INCLUDING


 


27

--------------------------------------------------------------------------------



 


THOSE BANKS WILLING TO AGREE TO AN INCREASE IN THEIR REVOLVING CREDIT
COMMITMENTS IN AMOUNTS GREATER THAN THEIR COMMITMENT PERCENTAGES) IS LESS THAN
THE AMOUNT OF INCREASE REQUESTED BY THE BORROWERS, THEN, TO ACHIEVE THE FULL
AMOUNT OF THE REQUESTED INCREASE, ADDITIONAL FINANCIAL INSTITUTIONS APPROVED BY
THE AGENT AND THE BORROWERS MAY BECOME BANKS PURSUANT TO A JOINDER AGREEMENT IN
FORM AND SUBSTANCE SATISFACTORY TO THE AGENT AND ITS COUNSEL AND BY COURIER AND
ITS COUNSEL ON BEHALF OF THE BORROWERS.


 


2.9.4                        EFFECTIVE DATE AND ALLOCATIONS.  IF THE REVOLVING
LOAN MAXIMUM AMOUNT IS INCREASED IN ACCORDANCE WITH THIS SECTION 2.9, THE AGENT
AND THE BORROWERS SHALL DETERMINE THE EFFECTIVE DATE (THE “INCREASE EFFECTIVE
DATE”) AND THE FINAL ALLOCATION OF SUCH INCREASE.  THE AGENT SHALL PROMPTLY
NOTIFY THE BORROWERS AND THE BANKS OF THE FINAL ALLOCATION OF SUCH INCREASE AND
THE INCREASE EFFECTIVE DATE.


 


2.9.5                        CONDITIONS TO EFFECTIVENESS OF INCREASE.  AS A
CONDITION PRECEDENT TO SUCH INCREASE, EACH BORROWER SHALL DELIVER TO THE AGENT A
CERTIFICATE OF SUCH BORROWER, DATED AS OF THE INCREASE EFFECTIVE DATE (IN
SUFFICIENT COPIES FOR EACH BANK), SIGNED BY THE CHIEF FINANCIAL OFFICER OR
TREASURER OF SUCH BORROWER, (I) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED
BY SUCH ENTITY APPROVING OR CONSENTING TO SUCH INCREASE, AND (II) CERTIFYING
THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE, (A) THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN SECTION 3 OF THE AGREEMENT, AND THE REPRESENTATIONS
AND WARRANTIES IN EACH OTHER LOAN DOCUMENT, ARE TRUE AND CORRECT ON AND AS OF
THE INCREASE EFFECTIVE DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND
WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY ARE TRUE
AND CORRECT AS OF SUCH EARLIER DATE, AND (B) NEITHER AN EVENT OF DEFAULT NOR ANY
CONDITION, WHICH WOULD, WITH NOTICE OR THE LAPSE OF TIME, OR BOTH, CONSTITUTE AN
EVENT OF DEFAULT, EXISTS.


 


2.10                         LETTERS OF CREDIT.


 


2.10.1                LETTER OF CREDIT COMMITMENT.


 

(I)                                    SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE ISSUING BANK AGREES (A) (1) FROM TIME TO TIME ON ANY BUSINESS
DAY DURING THE PERIOD FROM THE DATE HEREOF UNTIL THE APPLICABLE LETTER OF CREDIT
EXPIRATION DATE, TO ISSUE LETTERS OF CREDIT DENOMINATED IN DOLLARS FOR THE
ACCOUNT OF ANY OF THE BORROWERS UNDER THIS AGREEMENT (EACH, A “LETTER OF CREDIT”
AND, COLLECTIVELY, THE “LETTERS OF CREDIT”) AND TO AMEND OR RENEW LETTERS OF
CREDIT PREVIOUSLY ISSUED BY IT, IN ACCORDANCE WITH SECTION 2.10.1(II)(B) BELOW,
AND (2) TO HONOR DRAFTS UNDER THE LETTERS OF CREDIT; AND (B) THE BANKS SEVERALLY
AGREE TO PARTICIPATE IN LETTERS OF CREDIT; PROVIDED, THAT THE ISSUING BANK SHALL
NOT BE OBLIGATED TO MAKE ANY L/C CREDIT EXTENSION WITH RESPECT TO ANY LETTER OF
CREDIT IF, AS OF THE DATE OF SUCH L/C CREDIT EXTENSION AND AFTER GIVING EFFECT
TO SUCH REQUEST, (W) THE OUTSTANDING REVOLVING LOANS PLUS THE OUTSTANDING SWING
LINE LOANS AND THE OUTSTANDING L/C OBLIGATIONS RELATING TO LETTERS OF CREDIT
WOULD EXCEED THE REVOLVING CREDIT COMMITMENT; (X) THE OUTSTANDING REVOLVING
LOANS OF ANY BANK PLUS SUCH BANK’S COMMITMENT PERCENTAGE OF THE OUTSTANDING L/C
OBLIGATIONS RELATING TO LETTERS OF CREDIT EXCEEDS SUCH BANK’S REVOLVING CREDIT
COMMITMENT, OR (Y) THE OUTSTANDING

 

28

--------------------------------------------------------------------------------


 

L/C OBLIGATIONS RELATING TO LETTERS OF CREDIT WOULD EXCEED THE APPLICABLE LETTER
OF CREDIT SUBLIMIT.

 

(II)           THE ISSUING BANK SHALL BE UNDER NO OBLIGATION TO ISSUE ANY LETTER
OF CREDIT IF:

 

(A)           ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY SHALL
BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN THE ISSUING BANK FROM ISSUING SUCH
LETTER OF CREDIT, OR ANY LAW APPLICABLE TO THE ISSUING BANK OR ANY REQUEST OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER THE ISSUING BANK SHALL PROHIBIT, OR REQUEST
THAT THE ISSUING BANK REFRAIN FROM, THE ISSUANCE OF LETTERS OF CREDIT GENERALLY
OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL IMPOSE UPON THE ISSUING BANK
WITH RESPECT TO SUCH LETTER OF CREDIT ANY RESTRICTION, RESERVE OR CAPITAL
REQUIREMENT (FOR WHICH THE ISSUING BANK IS NOT OTHERWISE COMPENSATED HEREUNDER)
NOT IN EFFECT ON THE DATE HEREOF, OR SHALL IMPOSE UPON THE ISSUING BANK ANY
UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS NOT APPLICABLE ON THE DATE HEREOF
AND WHICH THE ISSUING BANK IN GOOD FAITH DEEMS MATERIAL TO IT;

 

(B)           SUBJECT TO SECTION 2.10.2(III), THE EXPIRY DATE OF SUCH REQUESTED
LETTER OF CREDIT WOULD OCCUR MORE THAN TWELVE MONTHS AFTER THE DATE OF ISSUANCE
OR LAST RENEWAL;

 

(C)           THE EXPIRY DATE OF SUCH REQUESTED LETTER OF CREDIT WOULD OCCUR
AFTER THE LETTER OF CREDIT EXPIRATION DATE;

 

(D)           THE ISSUANCE OF SUCH LETTER OF CREDIT WOULD VIOLATE ONE OR MORE
POLICIES OF THE ISSUING BANK; OR

 

(E)           SUCH LETTER OF CREDIT IS IN AN INITIAL AMOUNT LESS THAN $100,000,
OR IS TO BE USED FOR A PURPOSE OTHER THAN WORKING CAPITAL AND GENERAL CORPORATE
PURPOSES OR DENOMINATED IN A CURRENCY OTHER THAN DOLLARS.

 

(III)                             THE ISSUING BANK SHALL BE UNDER NO OBLIGATION
TO AMEND ANY LETTER OF CREDIT IF (A) THE ISSUING BANK WOULD HAVE NO OBLIGATION
AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS
HEREOF, OR (B) THE BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE
PROPOSED AMENDMENT TO SUCH LETTER OF CREDIT.

 


2.10.2                PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF
CREDIT; AUTO-RENEWAL LETTERS OF CREDIT.


 

(I)                                   EACH LETTER OF CREDIT SHALL BE ISSUED OR
AMENDED, AS THE CASE MAY BE, UPON THE REQUEST OF THE APPLICABLE BORROWER
DELIVERED TO THE ISSUING BANK IN THE FORM OF A LETTER OF CREDIT APPLICATION,
APPROPRIATELY COMPLETED AND SIGNED BY

 

29

--------------------------------------------------------------------------------


 

A RESPONSIBLE OFFICER OF SUCH BORROWER AS SET FORTH BELOW.  SUCH LETTER OF
CREDIT APPLICATION MUST BE RECEIVED BY THE ISSUING BANK NOT LATER THAN 1:00 P.M.
(BOSTON TIME), AT LEAST TWO (2) BUSINESS DAYS (OR SUCH LATER DATE AND TIME AS
THE ISSUING BANK MAY AGREE IN A PARTICULAR INSTANCE IN ITS SOLE DISCRETION)
PRIOR TO THE PROPOSED ISSUANCE DATE OR DATE OF AMENDMENT, AS THE CASE MAY BE.

 

(A)           IN THE CASE OF A REQUEST FOR AN INITIAL ISSUANCE OF A LETTER OF
CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL
SATISFACTORY TO THE ISSUING BANK: (1) THE PROPOSED ISSUANCE DATE OF THE
REQUESTED LETTER OF CREDIT (WHICH SHALL BE A BUSINESS DAY); (2) THE AMOUNT
THEREOF; (3) THE EXPIRY DATE THEREOF; (4) THE NAME AND ADDRESS OF THE
BENEFICIARY THEREOF; (5) THE DOCUMENTS TO BE PRESENTED BY SUCH BENEFICIARY IN
CASE OF ANY DRAWING THEREUNDER; (6) THE FULL TEXT OF ANY CERTIFICATE TO BE
PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; AND (7) SUCH
OTHER MATTERS AS THE ISSUING BANK MAY REQUIRE; AND

 

(B)           IN THE CASE OF A REQUEST FOR AN AMENDMENT OF ANY OUTSTANDING
LETTER OF CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND
DETAIL SATISFACTORY TO THE ISSUING BANK (1) THE LETTER OF CREDIT TO BE AMENDED;
(2) THE PROPOSED DATE OF AMENDMENT THEREOF (WHICH SHALL BE A BUSINESS DAY);
(3) THE NATURE OF THE PROPOSED AMENDMENT; AND (4) SUCH OTHER MATTERS AS THE
ISSUING BANK MAY REQUIRE IN ACCORDANCE WITH THE ISSUING BANK’S USUAL AND
CUSTOMARY PRACTICES EFFECTIVE AS OF THE TIME OF SUCH REQUEST.

 

(II)           UPON THE ISSUING BANK’S DETERMINATION THAT THE REQUESTED ISSUANCE
OR AMENDMENT IS PERMITTED IN ACCORDANCE WITH THE TERMS HEREOF, THEN, SUBJECT TO
THE TERMS AND CONDITIONS HEREOF, THE ISSUING BANK SHALL, ON THE REQUESTED DATE,
ISSUE A LETTER OF CREDIT FOR THE ACCOUNT OF SUCH BORROWER OR ENTER INTO THE
APPLICABLE AMENDMENT, AS THE CASE MAY BE, IN EACH CASE IN ACCORDANCE WITH THE
ISSUING BANK’S USUAL AND CUSTOMARY BUSINESS PRACTICES.  IMMEDIATELY UPON THE
ISSUANCE OF EACH LETTER OF CREDIT, EACH BANK SHALL BE DEEMED TO, AND HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM THE ISSUING BANK A RISK
PARTICIPATION IN SUCH LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH
BANK’S COMMITMENT PERCENTAGE TIMES THE FACE AMOUNT OF SUCH LETTER OF CREDIT.

 

(III)          IF A BORROWER SO REQUESTS IN ANY APPLICABLE LETTER OF CREDIT
APPLICATION, THE ISSUING BANK MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, AGREE TO
ISSUE A LETTER OF CREDIT THAT HAS AUTOMATIC RENEWAL PROVISIONS (EACH, AN
“AUTO-RENEWAL LETTER OF CREDIT”); PROVIDED THAT ANY SUCH AUTO-RENEWAL LETTER OF
CREDIT MUST PERMIT THE ISSUING BANK TO PREVENT ANY SUCH RENEWAL AT LEAST ONCE IN
EACH TWELVE-MONTH PERIOD (COMMENCING WITH THE DATE OF ISSUANCE OF SUCH LETTER OF
CREDIT) BY GIVING PRIOR NOTICE TO THE BENEFICIARY THEREOF NOT LATER THAN A DAY
IN EACH SUCH TWELVE-MONTH PERIOD TO BE AGREED UPON AT THE TIME SUCH LETTER OF
CREDIT IS ISSUED.  UNLESS OTHERWISE DIRECTED BY THE ISSUING BANK, THE BORROWERS
SHALL NOT BE REQUIRED TO MAKE A SPECIFIC REQUEST TO THE ISSUING BANK FOR ANY
SUCH RENEWAL.

 

30

--------------------------------------------------------------------------------


 

ONCE AN AUTO-RENEWAL LETTER OF CREDIT HAS BEEN ISSUED, THE ISSUING BANK SHALL,
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, PERMIT THE RENEWAL OF SUCH
LETTER OF CREDIT TO AN EXPIRY DATE NOT LATER THAN THE APPLICABLE LETTER OF
CREDIT EXPIRATION DATE; PROVIDED, HOWEVER, THAT THE ISSUING BANK SHALL HAVE NO
OBLIGATION TO PERMIT THE RENEWAL OF ANY AUTO-RENEWAL LETTER OF CREDIT AT ANY
TIME IF IT HAS DETERMINED THAT IT WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE
SUCH LETTER OF CREDIT IN ITS RENEWED FORM UNDER THE TERMS HEREOF BY REASON OF
THE PROVISIONS OF SECTION 2.10.1(II) OR OTHERWISE).

 

(IV)          PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF CREDIT OR ANY
AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT THERETO OR TO
THE BENEFICIARY THEREOF, THE ISSUING BANK WILL ALSO DELIVER TO THE APPLICABLE
BORROWER A TRUE AND COMPLETE COPY OF SUCH LETTER OF CREDIT OR AMENDMENT.

 


2.10.3      DRAWINGS AND REIMBURSEMENTS OF LETTERS OF CREDIT; FUNDING AND
REPAYMENT OF PARTICIPATIONS.


 

(I)            UPON RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT OF ANY
NOTICE OF A DRAWING UNDER SUCH LETTER OF CREDIT, THE ISSUING BANK SHALL NOTIFY
THE APPLICABLE BORROWER AND THE AGENT THEREOF.  NOT LATER THAN 1:00 P.M. (BOSTON
TIME) ON THE HONOR DATE, SUCH BORROWER SHALL REIMBURSE THE ISSUING BANK THROUGH
THE AGENT IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING AND IN THE SAME
CURRENCY AS SUCH DRAWING.

 

(II)           IF THE APPLICABLE BORROWERS FAIL TO REIMBURSE THE ISSUING BANK
FOR ANY DRAWING UNDER ANY LETTER OF CREDIT (THE “UNREIMBURSED AMOUNT”) ON THE
HONOR DATE AS SET FORTH IN SECTION 2.10.3(I), THE AGENT SHALL PROMPTLY NOTIFY
EACH BANK OF THE HONOR DATE, THE UNREIMBURSED AMOUNT AND THE AMOUNT OF SUCH
BANK’S COMMITMENT PERCENTAGE THEREOF.  IN SUCH EVENT, THE APPLICABLE BORROWERS
SHALL BE DEEMED TO HAVE MADE A REQUEST FOR A LIBOR ADVANTAGE LOAN IN DOLLARS TO
BE DISBURSED ON THE HONOR DATE IN AN AMOUNT EQUAL TO THE UNREIMBURSED AMOUNT
CALCULATED AS OF THE HONOR DATE, WITHOUT REGARD TO THE MINIMUM AND MULTIPLES
SPECIFIED IN SECTION 2.5.4 BUT SUBJECT TO THE REVOLVING CREDIT COMMITMENT AND
THE APPLICABLE CONDITIONS SET FORTH IN SECTION 4.  ANY NOTICE GIVEN BY THE
ISSUING BANK OR THE AGENT PURSUANT TO THIS SECTION 2.10.3(II) MAY BE GIVEN BY
TELEPHONE IF IMMEDIATELY CONFIRMED IN WRITING, PROVIDED THAT THE LACK OF SUCH
IMMEDIATE CONFIRMATION SHALL NOT AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF
SUCH NOTICE.

 

(III)          EACH BANK SHALL, UPON ANY NOTICE PURSUANT TO SECTION 2.10.3(II),
MAKE FUNDS AVAILABLE TO THE AGENT FOR THE ACCOUNT OF THE ISSUING BANK AT THE
AGENT’S HEAD OFFICE IN AN AMOUNT EQUAL TO ITS COMMITMENT PERCENTAGE OF THE
UNREIMBURSED AMOUNT NOT LATER THAN 1:00 P.M. (BOSTON TIME) ON THE BUSINESS DAY
SPECIFIED IN SUCH NOTICE BY THE AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF
SECTION 2.10.3(IV), EACH SUCH LENDER THAT SO MAKES FUNDS AVAILABLE SHALL BE
DEEMED TO HAVE MADE A LIBOR ADVANTAGE LOAN IN DOLLARS TO THE APPLICABLE

 

31

--------------------------------------------------------------------------------


 

BORROWER, IN SUCH AMOUNT.  THE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE
ISSUING BANK.

 

(IV)          WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT IS NOT FULLY
REFINANCED BY A REVOLVING LOAN BECAUSE THE APPLICABLE CONDITIONS SET FORTH IN
SECTION 4 CANNOT BE SATISFIED OR FOR ANY OTHER REASON, THE APPLICABLE BORROWER
SHALL BE DEEMED TO HAVE INCURRED FROM THE ISSUING BANK AN L/C BORROWING IN THE
AMOUNT OF THE UNREIMBURSED AMOUNT THAT IS NOT SO REFINANCED, WHICH L/C BORROWING
SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST) AND SHALL BEAR
INTEREST AT THE DEFAULT RATE.  IN SUCH EVENT, EACH BANK’S PAYMENT TO THE AGENT
FOR THE ACCOUNT OF THE ISSUING BANK PURSUANT TO SECTION 2.10.3(III) SHALL BE
DEEMED PAYMENT IN RESPECT OF ITS PARTICIPATION IN SUCH L/C BORROWING AND SHALL
CONSTITUTE AN L/C ADVANCE FROM SUCH BANK IN SATISFACTION OF ITS PARTICIPATION
OBLIGATIONS UNDER THIS SECTION 2.10.3.

 

(V)           UNTIL EACH BANK FUNDS ITS COMMITMENT PERCENTAGE OF, AS THE CASE
MAY BE, THE REVOLVING LOAN OR L/C ADVANCE PURSUANT TO THIS SECTION 2.10.3 TO
REIMBURSE THE ISSUING BANK FOR ANY AMOUNT DRAWN UNDER ANY LETTER OF CREDIT,
INTEREST IN RESPECT OF SUCH BANK’S COMMITMENT PERCENTAGE OF SUCH AMOUNT SHALL BE
SOLELY FOR THE ACCOUNT OF THE ISSUING BANK.

 

(VI)          THE OBLIGATION OF EACH BANK TO MAKE A REVOLVING LOAN OR L/C
ADVANCES TO REIMBURSE THE ISSUING BANK FOR AMOUNTS DRAWN UNDER LETTERS OF
CREDIT, AS CONTEMPLATED BY THIS SECTION 2.10.3, SHALL BE ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (I) ANY
SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH BANK MAY
HAVE AGAINST THE ISSUING BANK, ANY OF THE BORROWERS OR ANY OTHER PERSON FOR ANY
REASON WHATSOEVER; (II) THE OCCURRENCE OR CONTINUANCE OF AN EVENT OF DEFAULT, OR
(III) ANY OTHER OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF
THE FOREGOING; PROVIDED, HOWEVER, THAT EACH SUCH BANK’S OBLIGATION TO MAKE
REVOLVING LOANS PURSUANT TO THIS SECTION 2.10.3 IS SUBJECT TO THE APPLICABLE
CONDITIONS SET FORTH IN SECTION 4.  NO SUCH MAKING OF AN L/C ADVANCE SHALL
RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION OF THE BORROWERS TO REIMBURSE THE
ISSUING BANK FOR THE AMOUNT OF ANY PAYMENT MADE BY THE ISSUING BANK UNDER ANY
LETTER OF CREDIT, TOGETHER WITH INTEREST AS PROVIDED HEREIN.

 

(VII)         IF ANY BANK FAILS TO MAKE AVAILABLE TO THE AGENT FOR THE ACCOUNT
OF THE ISSUING BANK ANY AMOUNT REQUIRED TO BE PAID BY SUCH BANK PURSUANT TO THE
FOREGOING PROVISIONS OF THIS SECTION 2.10.3 BY THE TIME SPECIFIED THEREIN, THE
ISSUING BANK SHALL BE ENTITLED TO RECOVER FROM SUCH BANK (ACTING THROUGH THE
AGENT), ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE
DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY
AVAILABLE TO THE ISSUING BANK AT A RATE PER ANNUM EQUAL TO THE GREATER OF THE
PRIME RATE AND A RATE DETERMINED BY THE ISSUING BANK IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION.  A CERTIFICATE OF THE ISSUING BANK

 

32

--------------------------------------------------------------------------------


 

SUBMITTED TO ANY BANK (THROUGH THE AGENT) WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS SECTION 2.10.3(VII) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

(VIII)       AT ANY TIME AFTER THE ISSUING BANK HAS MADE A PAYMENT UNDER ANY
LETTER OF CREDIT AND HAS RECEIVED FROM ANY BANK SUCH BANK’S L/C ADVANCE IN
RESPECT OF SUCH PAYMENT IN ACCORDANCE WITH THIS SECTION 2.10.3, IF THE AGENT
RECEIVES FOR THE ACCOUNT OF THE ISSUING BANK ANY PAYMENT IN RESPECT OF THE
RELATED UNREIMBURSED AMOUNT OR INTEREST THEREON (WHETHER DIRECTLY FROM A
BORROWER OR OTHERWISE), THE AGENT WILL DISTRIBUTE TO SUCH BANK ITS COMMITMENT
PERCENTAGE THEREOF (APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO
REFLECT THE PERIOD OF TIME DURING WHICH SUCH BANK’S L/C ADVANCE WAS OUTSTANDING)
IN THE SAME FUNDS AS THOSE RECEIVED BY THE AGENT.

 


2.10.4     LETTER OF CREDIT OBLIGATIONS ABSOLUTE.


 

(I)            THE OBLIGATION OF THE BORROWERS TO REIMBURSE THE ISSUING BANK FOR
EACH DRAWING UNDER EACH LETTER OF CREDIT SHALL BE ABSOLUTE, UNCONDITIONAL AND
IRREVOCABLE, AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING:

 

(A)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT,
THIS AGREEMENT, OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING THERETO;

 

(B)           THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SET-OFF, DEFENSE OR
OTHER RIGHT THAT THE BORROWERS MAY HAVE AT ANY TIME AGAINST ANY BENEFICIARY OR
ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY PERSON FOR WHOM ANY SUCH
BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), THE ISSUING BANK, THE AGENT,
ANY OF THE BANKS OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR ANY
AGREEMENT OR INSTRUMENT RELATING THERETO, OR ANY UNRELATED TRANSACTION;

 

(C)           ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER
SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT
REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT; OR

 

(D)           ANY PAYMENT BY THE ISSUING BANK UNDER SUCH LETTER OF CREDIT
AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY THE ISSUING BANK
UNDER SUCH LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN
BANKRUPTCY, DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS,
LIQUIDATOR, RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY

 

33

--------------------------------------------------------------------------------


 

BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN
CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.

 

(II)           THE APPLICABLE BORROWER SHALL PROMPTLY EXAMINE A COPY OF EACH
LETTER OF CREDIT AND EACH AMENDMENT THERETO THAT IS DELIVERED TO IT AND, IN THE
EVENT OF ANY CLAIM OF NONCOMPLIANCE WITH SUCH BORROWER’S INSTRUCTIONS OR OTHER
IRREGULARITY, SUCH BORROWER WILL IMMEDIATELY NOTIFY THE ISSUING BANK IN
CONNECTION THEREOF.  SUCH BORROWER SHALL BE CONCLUSIVELY DEEMED TO HAVE WAIVED
ANY SUCH CLAIM AGAINST THE ISSUING BANK AND ITS CORRESPONDENTS UNLESS SUCH
NOTICE IS GIVEN AS AFORESAID.

 


2.10.5      ROLE OF ISSUING BANK WITH LETTERS OF CREDIT.  EACH OF THE BORROWERS
AGREES THAT, IN PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE ISSUING BANK
SHALL NOT HAVE ANY RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY SIGHT
DRAFT, CERTIFICATES AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF CREDIT) OR
TO ASCERTAIN OR INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR
THE AUTHORITY OF THE PERSON EXECUTING OR DELIVERING ANY SUCH DOCUMENT.  EACH OF
THE BORROWERS HEREBY ASSUMES ALL RISKS OF THE ACTS OR OMISSIONS OF ANY
BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE OF ANY LETTER OF CREDIT;
PROVIDED, HOWEVER, THAT THIS ASSUMPTION IS NOT INTENDED TO, AND SHALL NOT,
PRECLUDE THE BORROWERS FROM PURSUING SUCH RIGHTS AND REMEDIES AS IT MAY HAVE
AGAINST THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER AGREEMENT.  NONE
OF THE ISSUING BANK, ANY OF ITS AFFILIATES, ANY OF THE RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR ATTORNEYS-IN-FACT OF THE ISSUING BANK AND ITS
AFFILIATES, NOR ANY OF THE RESPECTIVE CORRESPONDENTS, PARTICIPANTS OR ASSIGNEES
OF THE ISSUING BANK SHALL BE LIABLE OR RESPONSIBLE FOR ANY OF THE MATTERS
DESCRIBED IN SECTION 2.10.4(I); PROVIDED, HOWEVER, THAT ANYTHING IN SUCH CLAUSES
TO THE CONTRARY NOTWITHSTANDING, THE BORROWERS MAY HAVE A CLAIM AGAINST THE
ISSUING BANK, AND THE ISSUING BANK MAY BE LIABLE TO THE BORROWERS, TO THE
EXTENT, BUT ONLY TO THE EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR
EXEMPLARY, DAMAGES SUFFERED BY THE BORROWERS, AS APPLICABLE, WHICH THE BORROWERS
PROVE WERE CAUSED BY THE ISSUING BANK’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE
OR THE ISSUING BANK’S WILLFUL FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER
THE PRESENTATION TO IT BY THE BENEFICIARY OF A SIGHT DRAFT AND
CERTIFICATE(S) STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF A LETTER OF
CREDIT.  IN FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, THE ISSUING BANK
MAY ACCEPT DOCUMENTS THAT APPEAR ON THEIR FACE TO BE IN ORDER, WITHOUT
RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, AND THE ISSUING BANK SHALL NOT BE RESPONSIBLE FOR
THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR ASSIGNING OR
PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT OR THE RIGHTS OR BENEFITS
THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART, WHICH MAY PROVE TO BE
INVALID OR INEFFECTIVE FOR ANY REASON.


 


2.10.6      CASH COLLATERAL FOR LETTERS OF CREDIT.  UPON THE REQUEST OF THE
AGENT, IF, AS OF THE LETTER OF CREDIT EXPIRATION DATE OR UPON THE OCCURRENCE AND
CONTINUANCE OF AN EVENT OF DEFAULT, ANY LETTER OF CREDIT MAY FOR ANY REASON
REMAIN OUTSTANDING AND PARTIALLY OR WHOLLY UNDRAWN, THE APPLICABLE BORROWERS
SHALL IMMEDIATELY CASH COLLATERALIZE THE THEN OUTSTANDING L/C OBLIGATIONS IN
RESPECT THERETO.  EACH OF THE BORROWERS HEREBY GRANTS TO THE AGENT, FOR THE
BENEFIT OF THE ISSUING BANK AND THE BANKS, A

 

34

--------------------------------------------------------------------------------


 


SECURITY INTEREST IN ALL SUCH CASH AND ALL PROCEEDS OF THE FOREGOING.  CASH
COLLATERAL SHALL BE MAINTAINED IN BLOCKED, INTEREST BEARING DEPOSIT ACCOUNTS IN
THE NAME OF THE AGENT.


 


2.10.7      LETTER OF CREDIT FEES.  EACH APPLICABLE BORROWER SHALL PAY TO THE
AGENT FOR THE ACCOUNT OF EACH BANK A LETTER OF CREDIT FEE FOR EACH STANDBY
LETTER OF CREDIT EQUAL TO THE APPLICABLE L/C FEE MARGIN FOR STANDBY LETTERS OF
CREDIT TIMES THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH STANDBY LETTER OF
CREDIT.  SUCH STANDBY LETTER OF CREDIT FEES SHALL BE COMPUTED ON A QUARTERLY
BASIS IN ARREARS ON THE DRAWING AMOUNT.  SUCH STANDBY LETTER OF CREDIT FEES
SHALL BE DUE AND PAYABLE ON THE FIRST BUSINESS DAY AFTER THE END OF EACH MARCH,
JUNE, SEPTEMBER AND DECEMBER OF EACH CALENDAR YEAR, COMMENCING WITH THE FIRST
SUCH DATE TO OCCUR AFTER THE ISSUANCE OF SUCH STANDBY LETTER OF CREDIT, ON THE
LETTER OF CREDIT EXPIRATION DATE AND THEREAFTER ON DEMAND.  EACH APPLICABLE
BORROWER SHALL PAY TO THE AGENT, FOR THE ACCOUNT OF THE ISSUING BANK, AN AMOUNT
WITH RESPECT TO EACH TRADE LETTER OF CREDIT EQUAL TO AN AMOUNT DETERMINED BY THE
ISSUING BANK BASED ON THE ISSUING BANK’S FEES THEN IN EFFECT FOR SUCH TRADE
LETTER OF CREDIT.


 


2.10.8      DOCUMENTARY AND PROCESSING CHARGES PAYABLE TO ISSUING BANK FOR
LETTERS OF CREDIT.  THE APPLICABLE BORROWERS SHALL PAY TO THE ISSUING BANK THE
CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT AND OTHER PROCESSING FEES, AND OTHER
STANDARD COSTS AND CHARGES, OF THE ISSUING BANK RELATING TO LETTERS OF CREDIT AS
FROM TIME TO TIME IN EFFECT.  SUCH CUSTOMARY FEES AND STANDARD COSTS AND CHARGES
ARE DUE AND PAYABLE ON DEMAND AND ARE NONREFUNDABLE.


 


2.10.9      CONFLICT WITH LETTER OF CREDIT APPLICATION.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS IN THIS AGREEMENT AND THE TERMS OF ANY LETTER OF
CREDIT APPLICATION, THE TERMS IN THIS AGREEMENT SHALL CONTROL.


 

SECTION 3.         REPRESENTATIONS AND WARRANTIES.

 

The Borrowers hereby jointly and severally represent and warrant to the Agent
and each Bank as follows:

 


3.1           ORGANIZATION AND QUALIFICATION.  EACH OF THE BORROWERS AND ITS
SUBSIDIARIES (I) IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF ITS INCORPORATION AS INDICATED ON
EXHIBIT B ATTACHED HERETO; (II) HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY
TO OWN ITS PROPERTY AND CONDUCT ITS BUSINESS AS NOW CONDUCTED AND AS PRESENTLY
CONTEMPLATED; AND (III) IS DULY QUALIFIED AND IN GOOD STANDING IN EACH
JURISDICTION (WHICH JURISDICTIONS ARE LISTED ON EXHIBIT B ATTACHED HERETO) WHERE
THE NATURE OF ITS PROPERTIES OR ITS BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT
WHERE THE FAILURE TO BE SO QUALIFIED WOULD NOT HAVE A MATERIAL AND ADVERSE
EFFECT ON THE CONDITION (FINANCIAL OR OTHERWISE), PROPERTIES, BUSINESS OR
RESULTS OF OPERATIONS OF THE BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES TAKEN
AS A WHOLE.


 


3.2           CORPORATE AUTHORITY.  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT, THE NOTES, THE SWING LINE NOTE AND THE OTHER LOAN DOCUMENTS AND
THE

 

35

--------------------------------------------------------------------------------


 


TRANSACTIONS AND OTHER DOCUMENTS CONTEMPLATED HEREBY AND THEREBY ARE WITHIN EACH
BORROWER’S CORPORATE AUTHORITY, HAVE BEEN AUTHORIZED BY ALL NECESSARY CORPORATE
PROCEEDINGS ON THE PART OF SUCH BORROWER, AND DO NOT AND WILL NOT (I) CONTRAVENE
ANY PROVISION OF LAW (EXCEPT FOR ANY CONTRAVENTION AS WOULD NOT MATERIALLY AND
ADVERSELY AFFECT THE CONDITION (FINANCIAL OR OTHERWISE), PROPERTIES, BUSINESS OR
RESULTS OF OPERATIONS OF THE BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES TAKEN
AS A WHOLE), OR ITS OR ANY OF ITS SUBSIDIARIES’ CHARTER DOCUMENTS OR BY-LAWS
(EACH AS IN EFFECT FROM TIME TO TIME), OR (II) CONTRAVENE ANY PROVISIONS OF, OR
CONSTITUTE AN EVENT OF DEFAULT HEREUNDER OR A DEFAULT UNDER, OR AN EVENT WHICH
WITH THE LAPSE OF TIME OR THE GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE AN
EVENT OF DEFAULT HEREUNDER OR A DEFAULT UNDER ANY OTHER AGREEMENT, INSTRUMENT,
JUDGMENT, ORDER, DECREE, PERMIT, LICENSE OR UNDERTAKING BINDING UPON OR
APPLICABLE TO SUCH BORROWER, ANY SUBSIDIARY OF SUCH BORROWER OR ANY OF THEIR
RESPECTIVE PROPERTIES, OR RESULT IN THE CREATION OF ANY MORTGAGE, PLEDGE,
SECURITY INTEREST, LIEN, ENCUMBRANCE OR CHARGE UPON ANY OF THE PROPERTIES OR
ASSETS OF SUCH BORROWER OR ANY SUBSIDIARY OF SUCH BORROWER, OR (III) REQUIRE ANY
WAIVERS, CONSENTS OR APPROVALS BY ANY OF THE CREDITORS OR TRUSTEES FOR CREDITORS
OF SUCH BORROWER OR ANY SUBSIDIARY OF SUCH BORROWER, OR (IV) REQUIRE ANY
CONSENTS OR APPROVALS BY ANY SHAREHOLDERS OF SUCH BORROWER OR ANY SUBSIDIARY OF
SUCH BORROWER, OR (V) REQUIRE ANY APPROVAL, CONSENT, ORDER, AUTHORIZATION OR
LICENSE BY, OR GIVING NOTICE TO, OR TAKING ANY OTHER ACTION WITH RESPECT TO, ANY
GOVERNMENTAL OR REGULATORY AUTHORITY OR AGENCY, EXCEPT THOSE ACTIONS THAT HAVE
BEEN TAKEN OR WILL BE TAKEN PRIOR TO THE DATE OF THIS AGREEMENT, UNDER ANY
PROVISION OF ANY APPLICABLE LAW.


 


3.3           VALID OBLIGATIONS.  THE AGREEMENTS AND OBLIGATIONS OF EACH
BORROWER IN THIS AGREEMENT, THE NOTES, THE SWING LINE NOTE AND THE OTHER LOAN
DOCUMENTS TO WHICH SUCH BORROWER IS A PARTY CONSTITUTE LEGAL, VALID AND BINDING
OBLIGATIONS OF SUCH BORROWER ENFORCEABLE AGAINST SUCH BORROWER IN ACCORDANCE
WITH THEIR RESPECTIVE TERMS, EXCEPT AS LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’
RIGHTS GENERALLY, AND EXCEPT AS THE REMEDY OF SPECIFIC PERFORMANCE OR OF
INJUNCTIVE RELIEF IS SUBJECT TO THE DISCRETION OF THE COURT BEFORE WHICH ANY
PROCEEDING THEREFOR MAY BE BROUGHT.


 


3.4           APPROVALS AND CONSENTS.  THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT, THE NOTES, THE SWING LINE NOTE AND THE OTHER LOAN DOCUMENTS
AND THE TRANSACTIONS AND OTHER DOCUMENTS CONTEMPLATED HEREBY AND THEREBY DO NOT
REQUIRE ANY APPROVAL OR CONSENT OF, OR FILING OR REGISTRATION WITH, ANY
GOVERNMENTAL OR OTHER AGENCY OR AUTHORITY OR ANY OTHER PERSON, EXCEPT AS
DISCLOSED ON EXHIBIT B ATTACHED HERETO.


 


3.5           TITLE TO PROPERTIES; ABSENCE OF LIENS.  AS OF THE DATE OF THIS
AGREEMENT, EACH OF THE BORROWERS AND ITS SUBSIDIARIES HAS GOOD AND MARKETABLE
TITLE TO ALL OF ITS RESPECTIVE PROPERTIES, ASSETS AND RIGHTS OF EVERY NAME AND
NATURE NOW PURPORTED TO BE OWNED BY IT, INCLUDING, WITHOUT LIMITATION, THE
PROPERTIES, ASSETS AND RIGHTS REFLECTED IN THE YEAR-END FINANCIAL STATEMENT, IN
EACH CASE FREE FROM ALL LIENS, CHARGES AND ENCUMBRANCES WHATSOEVER EXCEPT FOR
INSUBSTANTIAL DEFECTS IN TITLE WHICH DO NOT MATERIALLY DETRACT FROM THE VALUE OR
IMPAIR THE USE OF THE AFFECTED PROPERTIES AND LIENS, CHARGES OR ENCUMBRANCES
PERMITTED UNDER SECTION 5.7 HEREOF, AND AS OF THE DATE OF THIS AGREEMENT ITS
OBLIGATIONS

 

36

--------------------------------------------------------------------------------


 


UNDER THE LOAN DOCUMENTS RANK AT LEAST PARI PASSU AS TO THE RIGHT OF REPAYMENT
WITH ALL ITS OTHER INDEBTEDNESS FOR BORROWED MONEY EXCEPT AS SET FORTH ON
EXHIBIT B ATTACHED HERETO.  THE RIGHTS, PROPERTIES AND OTHER ASSETS PRESENTLY
OWNED, LEASED OR LICENSED BY ANY OF THE BORROWERS OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES AND DESCRIBED ELSEWHERE IN THIS AGREEMENT INCLUDE ALL RIGHTS,
PROPERTIES AND OTHER ASSETS NECESSARY TO PERMIT THE BORROWERS AND THEIR
RESPECTIVE SUBSIDIARIES TO CONDUCT THEIR RESPECTIVE BUSINESSES IN ALL MATERIAL
RESPECTS IN THE SAME MANNER AS SUCH BUSINESSES ARE BEING CONDUCTED ON THE DATE
OF THIS AGREEMENT.


 


3.6           COMPLIANCE.  EXCEPT AS SET FORTH IN EXHIBIT B ATTACHED HERETO,
EACH OF THE BORROWERS AND ITS SUBSIDIARIES HAS ALL NECESSARY PERMITS, APPROVALS,
AUTHORIZATIONS, CONSENTS, LICENSES, FRANCHISES, REGISTRATIONS AND OTHER RIGHTS
AND PRIVILEGES (INCLUDING PATENTS, TRADEMARKS, TRADE NAMES AND COPYRIGHTS) TO
ALLOW IT TO OWN AND OPERATE ITS BUSINESS WITHOUT ANY VIOLATION OF LAW OR THE
RIGHTS OF OTHERS (EXCEPT FOR ANY SUCH VIOLATION AS WOULD NOT MATERIALLY AND
ADVERSELY AFFECT THE CONDITION (FINANCIAL OR OTHERWISE), PROPERTIES, BUSINESS OR
RESULTS OF OPERATIONS OF THE BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES TAKEN
AS A WHOLE); AND EACH OF THE BORROWERS AND ITS SUBSIDIARIES IS DULY AUTHORIZED,
QUALIFIED AND LICENSED UNDER AND IN COMPLIANCE WITH ALL APPLICABLE LAWS,
REGULATIONS, AUTHORIZATIONS AND ORDERS OF PUBLIC AUTHORITIES (EXCEPT WHERE THE
FAILURE TO COMPLY WOULD NOT MATERIALLY AND ADVERSELY AFFECT THE CONDITION
(FINANCIAL OR OTHERWISE), PROPERTIES, BUSINESS OR RESULTS OF OPERATIONS OF THE
BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES TAKEN AS A WHOLE).


 


3.7           FINANCIAL STATEMENTS.  THE BORROWERS HAVE FURNISHED TO THE AGENT
AND THE BANKS THE CONSOLIDATED BALANCE SHEET AND STATEMENT OF INCOME OF THE
BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES AS AT SEPTEMBER 29, 2007 AND FOR THE
FISCAL YEAR THEN ENDED CERTIFIED BY THE BORROWERS’ ACCOUNTANTS (THE “YEAR-END
FINANCIAL STATEMENT”), WHICH WAS PREPARED IN ACCORDANCE WITH GAAP AND FAIRLY
PRESENTS THE FINANCIAL POSITION OF THE BORROWERS AND THEIR RESPECTIVE
SUBSIDIARIES AS AT THE CLOSE OF BUSINESS ON SUCH DATE AND THE RESULTS OF
OPERATIONS FOR THE FISCAL YEAR PERIOD THEN ENDED, ALONG WITH COURIER’S QUARTERLY
REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED DECEMBER 29, 2007 AS FILED WITH
THE SECURITIES AND EXCHANGE COMMISSION.  THE BORROWERS HAVE ALSO FURNISHED TO
THE AGENT AND THE BANKS PROJECTIONS OF THE BORROWERS’ AND THEIR RESPECTIVE
SUBSIDIARIES’ RESULTS OF OPERATIONS FOR THE FISCAL YEAR ENDED SEPTEMBER 27,
2008, ALL OF WHICH WERE MADE IN GOOD FAITH AND BASED ON ASSUMPTIONS WHICH THE
BORROWERS BELIEVED REASONABLE WHEN MADE AND CONTINUE TO BE REASONABLE AT THE
DATE HEREOF.  AT THE DATE HEREOF, THE BORROWERS AND THEIR RESPECTIVE
SUBSIDIARIES HAVE NO INDEBTEDNESS OR OTHER LIABILITIES, DEBTS OR OBLIGATIONS
INVOLVING AMOUNTS MATERIAL TO THE BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES
TAKEN AS A WHOLE, WHETHER ACCRUED, ABSOLUTE OR, TO THE BEST KNOWLEDGE OF THE
BORROWERS, CONTINGENT, AND WHETHER DUE OR TO BECOME DUE, INCLUDING, BUT NOT
LIMITED TO, LIABILITIES OR OBLIGATIONS ON ACCOUNT OF TAXES OR OTHER GOVERNMENTAL
CHARGES, THAT ARE NOT SET FORTH ON EXHIBIT C ATTACHED HERETO OR REFLECTED IN THE
YEAR-END FINANCIAL STATEMENT OR IN SUCH FORM 10-Q.  SINCE THE DATE OF SUCH
FORM 10-Q THERE HAVE BEEN NO CHANGES IN THE ASSETS, LIABILITIES, FINANCIAL
CONDITION OR BUSINESS OF THE BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES TAKEN
AS A WHOLE, THE EFFECT OF WHICH HAS, IN THE AGGREGATE, BEEN MATERIALLY ADVERSE,
EXCEPT AS SET FORTH ON EXHIBIT B ATTACHED HERETO.

 

37

--------------------------------------------------------------------------------


 


3.8           NO EVENTS OF DEFAULT.  AS OF THE DATE OF THIS AGREEMENT, NO EVENT
OF DEFAULT EXISTS, AND NO EVENT OR CONDITION EXISTS WHICH, WITH THE PASSAGE OF
TIME OR THE GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT.


 


3.9           TAXES.  EACH OF THE BORROWERS AND ITS SUBSIDIARIES HAS FILED ALL
FEDERAL, STATE AND OTHER TAX RETURNS REQUIRED TO BE FILED AND ALL MATERIAL
TAXES, ASSESSMENTS AND OTHER SUCH GOVERNMENTAL CHARGES DUE FROM THE BORROWERS
AND THEIR RESPECTIVE SUBSIDIARIES HAVE BEEN FULLY PAID.  EXCEPT AS SET FORTH ON
EXHIBIT B ATTACHED HERETO, NEITHER ANY BORROWER NOR ANY SUBSIDIARY OF ANY
BORROWER HAS EXECUTED ANY WAIVER THAT WOULD HAVE THE EFFECT OF EXTENDING THE
APPLICABLE STATUTE OF LIMITATIONS IN RESPECT OF TAX LIABILITIES INVOLVING
AMOUNTS MATERIAL TO THE BORROWERS TAKEN AS A WHOLE.  EACH OF THE BORROWERS AND
ITS SUBSIDIARIES HAS ESTABLISHED ON ITS BOOKS RESERVES IN ACCORDANCE WITH GAAP
FOR THE PAYMENT OF ALL FEDERAL, STATE AND OTHER TAX LIABILITIES.


 


3.10         LITIGATION. EXCEPT AS SET FORTH ON EXHIBIT B ATTACHED HERETO, THERE
IS NO LITIGATION, PROCEEDING OR GOVERNMENTAL INVESTIGATION, CIVIL OR CRIMINAL,
ADMINISTRATIVE OR JUDICIAL, PENDING OR, TO THE BEST KNOWLEDGE OF THE BORROWERS,
THREATENED AGAINST ANY BORROWER OR ANY SUBSIDIARY OF ANY BORROWER WHICH, IF
DECIDED ADVERSELY TO SUCH BORROWER OR SUCH SUBSIDIARY WOULD HAVE A MATERIALLY
ADVERSE EFFECT ON THE CONDITION (FINANCIAL OR OTHERWISE), PROPERTIES, BUSINESS
OR RESULTS OF OPERATIONS OF THE BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES
TAKEN AS A WHOLE OR ON THE ABILITY OF THE BORROWERS TO PERFORM THEIR OBLIGATIONS
HEREUNDER, UNDER THE NOTES, UNDER THE SWING LINE NOTE, UNDER THE OTHER LOAN
DOCUMENTS TO WHICH ANY BORROWER IS A PARTY OR UNDER ANY OTHER AGREEMENT OR
DOCUMENT CONTEMPLATED HEREBY, NOR IS ANY SUBSTANTIAL BASIS FOR ANY SUCH
LITIGATION KNOWN TO EXIST.


 


3.11         MARGIN RULES.  NO PORTION OF ANY LOAN OR SWING LINE LOAN IS TO BE
USED FOR THE PURPOSE OF PURCHASING OR CARRYING ANY “MARGIN SECURITY” OR “MARGIN
STOCK” AS SUCH TERMS ARE USED IN REGULATIONS G, U OR X OF THE BOARD OF GOVERNORS
OF THE FEDERAL RESERVE SYSTEM.


 


3.12         RESTRICTIONS ON THE BORROWERS.  NEITHER ANY BORROWER NOR ANY
SUBSIDIARY OF ANY BORROWER IS PARTY TO OR BOUND BY ANY CONTRACT, AGREEMENT OR
INSTRUMENT, NOR SUBJECT TO ANY CHARTER OR OTHER CORPORATE RESTRICTION,
MATERIALLY AND ADVERSELY AFFECTING THE CONDITION (FINANCIAL OR OTHERWISE),
PROPERTIES, BUSINESS OR RESULTS OF OPERATIONS OF THE BORROWERS AND THEIR
RESPECTIVE SUBSIDIARIES TAKEN AS A WHOLE.


 


3.13         ERISA.  (I) EACH “EMPLOYEE PENSION BENEFIT PLAN” (AS SUCH TERM IS
DEFINED IN SECTION 3 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, AND THE RULES AND REGULATIONS THEREUNDER (“ERISA”)) NOW OR HERETOFORE
MAINTAINED BY ANY BORROWER OR ANY AFFILIATE (AS DEFINED SOLELY IN THE SECOND
SENTENCE OF SECTION 1.2) (INDIVIDUALLY THE “PENSION PLAN” AND COLLECTIVELY THE
“PENSION PLANS”) AND ANY “EMPLOYEE WELFARE BENEFIT PLAN” (AS SUCH TERM IS
DEFINED IN SECTION 3 OF ERISA) NOW OR HERETOFORE MAINTAINED BY ANY BORROWER OR
ANY AFFILIATE (INDIVIDUALLY THE “PLAN” AND COLLECTIVELY THE “PLANS”) IS LISTED
ON EXHIBIT B ATTACHED HERETO AND IS IN SUBSTANTIAL COMPLIANCE WITH ERISA (TO THE
EXTENT THAT ERISA IS APPLICABLE); (II) NO PENSION PLAN,

 

38

--------------------------------------------------------------------------------


 


PLAN OR TRUST CREATED THEREUNDER, NO TRUSTEE THEREOF, NO ADMINISTRATOR OR
FIDUCIARY (OTHER THAN AN UNRELATED THIRD PARTY ADMINISTRATOR OR FIDUCIARY)
THEREOF, AND NEITHER ANY BORROWER NOR ANY AFFILIATE HAS ENGAGED IN A “PROHIBITED
TRANSACTION” (AS SUCH TERM IS DEFINED IN SECTION 406 OF ERISA AND SECTION 4975
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (“PROHIBITED
TRANSACTION”)) WHICH WOULD SUBJECT ANY SUCH PENSION PLAN, PLAN, TRUST CREATED
THEREUNDER, TRUSTEE, ADMINISTRATOR OR FIDUCIARY THEREOF OR ANY BORROWER OR ANY
AFFILIATE OR ANY PARTY DEALING WITH ANY SUCH PENSION PLAN, PLAN OR TRUST TO A
MATERIAL TAX OR PENALTY ON A “PROHIBITED TRANSACTION” IMPOSED UNDER SECTION 4975
OF THE CODE OR SECTION 502 OF ERISA; (III) EXCEPT AS SET FORTH ON EXHIBIT B
ATTACHED HERETO, NO PENSION PLAN OR TRUST CREATED THEREUNDER HAS BEEN THE
SUBJECT OF A REPORTABLE EVENT (AS SUCH TERM IS DEFINED IN SECTION 4043 OF
ERISA), INCLUDING, WITHOUT LIMITATION, THE TERMINATION OF ANY PENSION PLAN OR
TRUST; (IV) IF AND TO THE EXTENT THAT EITHER ANY BORROWER OR ANY AFFILIATE IS A
PARTY TO A MULTI-EMPLOYER PLAN (AS DEFINED IN SECTION 4001 OF ERISA), THEN
NEITHER ANY BORROWER NOR ANY AFFILIATE HAS INCURRED WITHDRAWAL LIABILITY, WITHIN
THE MEANING OF SECTION 4201 OF ERISA, WITH RESPECT TO ANY SUCH MULTI-EMPLOYER
PLAN AND NEITHER ANY BORROWER NOR ANY AFFILIATE HAS ANY KNOWLEDGE THAT ANY SUCH
MULTI-EMPLOYER PLAN TO WHICH ANY BORROWER OR ANY AFFILIATE THEREOF IS REQUIRED
TO CONTRIBUTE IS IN REORGANIZATION OR IS INSOLVENT PURSUANT TO SECTION 4241 OR
4245 OF ERISA; (V) NO PENSION PLAN WHICH IS NOT A MULTI-EMPLOYER PLAN IS
INSOLVENT OR IN REORGANIZATION; (VI) NEITHER ANY BORROWER NOR ANY AFFILIATE HAS
CEASED OPERATIONS AT A FACILITY WITH THE RESULT THAT ANY BORROWER OR ANY
AFFILIATE THEREOF IS TO BE TREATED AS A SUBSTANTIAL EMPLOYER AS PROVIDED IN
SECTION 4062(E) OF ERISA, OR HAS WITHDRAWN FROM A PENSION PLAN WITH RESPECT TO
WHICH IT WAS A “SUBSTANTIAL EMPLOYER”; (VII) NEITHER ANY BORROWER NOR ANY
AFFILIATE AND NO PENSION PLAN OR TRUST CREATED THEREUNDER HAS INCURRED ANY
“ACCUMULATED FUNDING DEFICIENCY” (AS SUCH TERM IS DEFINED IN SECTION 412 OF THE
CODE AND SECTION 302 OF ERISA) WHETHER OR NOT WAIVED, SINCE THE EFFECTIVE DATE
OF ERISA; (VIII) NO CONDITION EXISTS WHICH PRESENTS A MATERIAL RISK TO ANY
BORROWER OR ANY AFFILIATE OF INCURRING A LIABILITY TO OR ON ACCOUNT OF A PENSION
PLAN OR PLAN PURSUANT TO ANY OF THE FOREGOING SECTIONS OF THE CODE AND ERISA;
(IX) THE AGGREGATE CURRENT VALUE OF ALL ASSETS OF PENSION PLANS WHICH ARE
SINGLE-EMPLOYER PLANS (I.E., PLANS WHICH ARE NOT REFERRED TO IN CLAUSE
(IV) HEREOF), BASED UPON ACTUARIAL ASSUMPTIONS WHICH ARE REASONABLE IN GENERAL
AND IN RELATION TO THE EXPERIENCE OF SUCH PENSION PLANS, IS AT LEAST EQUAL TO
THE AGGREGATE CURRENT VALUE OF ALL ACCRUED BENEFITS UNDER SUCH PENSION PLANS;
AND (X) NO PENSION PLAN AND NEITHER ANY BORROWER NOR ANY AFFILIATE HAS INCURRED
ANY LIABILITY TO THE PENSION BENEFIT GUARANTY CORPORATION OR ANY GOVERNMENTAL
AUTHORITY SUCCEEDING TO ANY AND ALL OF THE FUNCTIONS OF SAID CORPORATION (THE
“PBGC”) OVER AND ABOVE PREMIUMS REQUIRED BY LAW.


 


3.14         INTELLECTUAL PROPERTY; FRANCHISES.  EACH OF THE BORROWERS AND ITS
SUBSIDIARIES, RESPECTIVELY, HAS ALL LICENSES, FRANCHISES, PATENTS, PATENT
APPLICATIONS, PATENT LICENSES, PATENT RIGHTS, TRADEMARK RIGHTS, TRADE NAMES,
TRADE NAME RIGHTS, COPYRIGHTS, PERMITS, AUTHORIZATIONS AND OTHER RIGHTS AS ARE
NECESSARY FOR THE CONDUCT OF ITS BUSINESS.  ALL OF THE FOREGOING ARE IN FULL
FORCE AND EFFECT, AND EACH OF THE BORROWERS AND ITS SUBSIDIARIES IS IN
COMPLIANCE WITH THE FOREGOING WITHOUT ANY KNOWN CONFLICT WITH THE VALID RIGHTS
OF OTHERS WHICH WOULD AFFECT OR IMPAIR IN A MATERIAL MANNER THE CONDITION
(FINANCIAL OR OTHERWISE), PROPERTIES, BUSINESS OR RESULTS OF OPERATIONS OF THE
BORROWERS AND

 

39

--------------------------------------------------------------------------------


 


THEIR RESPECTIVE SUBSIDIARIES TAKEN AS A WHOLE.  NO EVENT HAS OCCURRED WHICH
PERMITS, OR AFTER NOTICE OF LAPSE OF TIME OR BOTH WOULD PERMIT, THE REVOCATION
OR TERMINATION OF ANY SUCH LICENSE OR OTHER RIGHT, AND MATERIALLY AND ADVERSELY
AFFECTS THE RIGHTS OF ANY BORROWER OR ANY SUBSIDIARY OF ANY BORROWER
THEREUNDER.  THERE IS NO LITIGATION OR OTHER PROCEEDING OR DISPUTE THE RESULT OF
WHICH MAY MATERIALLY AND ADVERSELY AFFECT THE VALIDITY OR THE EXTENSION OR
RENEWAL OF ANY OF THE FOREGOING.


 


3.15         ENVIRONMENTAL AND REGULATORY COMPLIANCE.  EXCEPT AS SET FORTH ON
EXHIBIT B ATTACHED HERETO, TO THE BEST KNOWLEDGE OF THE BORROWERS, EACH OF THE
REAL PROPERTIES OWNED OR LEASED BY ANY BORROWER OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES, ALL AS DESCRIBED ON EXHIBIT B ATTACHED HERETO, AND ANY OPERATIONS
CONDUCTED THEREON BY ANY BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, ARE
PRESENTLY IN COMPLIANCE WITH AND HAVE IN FULL FORCE AND EFFECT ALL PERMITS,
LICENSES, OR APPROVALS REQUIRED BY ALL APPLICABLE BUILDING, ZONING,
ENVIRONMENTAL, HEALTH, SAFETY OR OTHER LAWS, ORDINANCES OR REGULATIONS
(COLLECTIVELY, “ENVIRONMENTAL LAWS”), AND ANY JUDGMENT, DECREE OR ORDER RELATING
THERETO, EXCEPT FOR ANY NON-COMPLIANCE WITH RESPECT TO, OR LACK OF POSSESSION
OF, THE FOREGOING WHICH DOES NOT HAVE OR WILL NOT HAVE A MATERIAL AND ADVERSE
EFFECT ON THE CONDITION (FINANCIAL OR OTHERWISE), PROPERTIES, BUSINESS OR
RESULTS OF OPERATIONS OF THE BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES TAKEN
AS A WHOLE, AND NEITHER ANY BORROWER NOR, TO THE BEST KNOWLEDGE OF THE
BORROWERS, ANY SUBSIDIARY OF ANY BORROWER, HAS RECEIVED NOTIFICATION THAT ANY OF
THE FOREGOING PROPERTIES OR OPERATIONS CONDUCTED BY SUCH BORROWER OR ANY SUCH
SUBSIDIARY IS IN VIOLATION OR ALLEGED VIOLATION OF ANY OF THE FOREGOING EXCEPT
FOR ANY VIOLATION WHICH WOULD NOT HAVE A MATERIAL AND ADVERSE EFFECT ON THE
CONDITION (FINANCIAL OR OTHERWISE), PROPERTIES, BUSINESS OR RESULTS OF
OPERATIONS OF THE BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES TAKEN AS A WHOLE. 
EXCEPT AS SET FORTH ON EXHIBIT B ATTACHED HERETO, TO THE BEST KNOWLEDGE OF THE
BORROWERS, NEITHER ANY BORROWER NOR ANY OF ITS RESPECTIVE SUBSIDIARIES HAS EVER
GENERATED, STORED, HANDLED OR DISPOSED OF ANY HAZARDOUS SUBSTANCES, HAZARDOUS
MATERIALS OR OIL ON ANY OF SUCH PROPERTIES OR ANY PORTION THEREOF OR IN
CONNECTION WITH ANY OF SUCH OPERATIONS EXCEPT IN COMPLIANCE WITH ALL APPLICABLE
ENVIRONMENTAL LAWS AND NEITHER ANY BORROWER NOR, TO THE BEST KNOWLEDGE OF THE
BORROWERS, ANY OF THEIR RESPECTIVE SUBSIDIARIES IS AWARE OF THE DISPOSAL, SPILL
OR RELEASE OR THREATENED RELEASE OF SUCH SUBSTANCES ON ANY OF SUCH PROPERTIES OR
ANY PORTION THEREOF BY ANY PRIOR OWNER OR PRIOR OCCUPANT OR PRIOR USER THEREOF
OR BY ANYONE ELSE, EXCEPT FOR ANY SUCH OPERATION, STORAGE, HANDLING, DISPOSAL,
SPILL, RELEASE OR THREATENED RELEASE WHICH, INDIVIDUALLY OR IN THE AGGREGATE,
DOES NOT HAVE OR WILL NOT HAVE A MATERIAL AND ADVERSE EFFECT ON THE CONDITION
(FINANCIAL OR OTHERWISE), PROPERTIES, BUSINESS OR RESULTS OF OPERATIONS OF THE
BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES TAKEN AS A WHOLE.  EXCEPT AS SET
FORTH ON EXHIBIT B ATTACHED HERETO, NO INQUIRY, NOTICE OR THREAT TO GIVE NOTICE
BY ANY GOVERNMENTAL AUTHORITY OR ANY OTHER THIRD PARTY HAS BEEN RECEIVED BY ANY
BORROWER OR, TO THE BEST KNOWLEDGE OF THE BORROWERS, ANY OF THEIR RESPECTIVE
SUBSIDIARIES WITH RESPECT TO THE GENERATION, STORAGE, HANDLING OR DISPOSAL OR
RELEASE OR THREAT OF RELEASE (COLLECTIVELY, A “RELEASE”) OR ALLEGED RELEASE
THEREOF, OR WITH RESPECT TO ANY VIOLATION OR ALLEGED VIOLATION OF ANY
ENVIRONMENTAL LAWS OR ANY JUDGMENT, DECREE OR ORDER RELATING THERETO, EXCEPT FOR
ANY SUCH INQUIRY, NOTICE, THREAT OF NOTICE, VIOLATION, ALLEGED VIOLATION,
JUDGMENT, DECREE OR ORDER WHICH, INDIVIDUALLY OR IN THE AGGREGATE, DOES NOT HAVE
OR WILL NOT HAVE A MATERIAL

 

40

--------------------------------------------------------------------------------


 


AND ADVERSE EFFECT ON THE CONDITION (FINANCIAL OR OTHERWISE), PROPERTIES,
BUSINESS OR RESULTS OF OPERATIONS OF THE BORROWERS AND THEIR RESPECTIVE
SUBSIDIARIES TAKEN AS A WHOLE.  EXCEPT AS SET FORTH ON EXHIBIT B ATTACHED
HERETO, TO THE BEST KNOWLEDGE OF THE BORROWERS, NO UNDERGROUND STORAGE TANKS OR
SURFACE IMPOUNDMENTS ARE ON ANY OF THE PROPERTIES OWNED OR LEASED OR OPERATED BY
ANY BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, EXCEPT FOR ANY SUCH
UNDERGROUND STORAGE TANKS OR SURFACE INPOUNDEMENTS WHICH, INDIVIDUALLY OR IN THE
AGGREGATE, DO NOT HAVE OR WILL NOT HAVE A MATERIAL AND ADVERSE EFFECT ON THE
CONDITION (FINANCIAL OR OTHERWISE), PROPERTIES, BUSINESS OR RESULTS OF
OPERATIONS OF THE BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES TAKEN AS A WHOLE. 
FOR THE PURPOSES OF THIS SECTION, (I) “HAZARDOUS SUBSTANCES” SHALL MEAN
“HAZARDOUS SUBSTANCES” AS DEFINED IN THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT, AS AMENDED, 42 U.S.C. §9601, ET SEQ., AND
REGULATIONS THEREUNDER OR UNDER THE PROVISIONS OF ANY OTHER APPLICABLE FEDERAL,
STATE, COUNTY OR MUNICIPAL LAW, ORDINANCE, RULE OR REGULATION, (II) “HAZARDOUS
MATERIAL” AND “OIL” SHALL MEAN “HAZARDOUS MATERIAL” AND “OIL,” RESPECTIVELY, AS
DEFINED IN THE MASSACHUSETTS OIL AND HAZARDOUS MATERIAL RELEASE PREVENTION AND
RESPONSE ACT, AS AMENDED, M.G.L. CHAPTER 21E, AND REGULATIONS THEREUNDER OR
UNDER THE PROVISIONS OF ANY OTHER APPLICABLE FEDERAL, STATE, COUNTY OR MUNICIPAL
LAW, ORDINANCE, RULE OR REGULATION, AND (III) “RELEASE” OR “THREAT OF RELEASE”
SHALL MEAN SUCH TERMS AS THEY ARE DEFINED IN ANY OF THE FOREGOING LAWS,
ORDINANCES, RULES OR REGULATIONS, AS APPLICABLE.


 


3.16         LABOR RELATIONS.  NEITHER ANY BORROWER NOR, TO THE BEST KNOWLEDGE
OF THE BORROWERS, ANY OF THEIR RESPECTIVE SUBSIDIARIES IS ENGAGED IN ANY UNFAIR
LABOR PRACTICE THAT WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE BORROWERS AND
THEIR RESPECTIVE SUBSIDIARIES TAKEN AS WHOLE.  EXCEPT AS SET FORTH IN EXHIBIT B,
THERE IS (I) NO SIGNIFICANT UNFAIR LABOR PRACTICE COMPLAINT PENDING AGAINST ANY
BORROWER OR ANY SUBSIDIARY OF ANY BORROWER OR, TO THE BEST KNOWLEDGE OF THE
BORROWERS, THREATENED AGAINST ANY OF THEM, BEFORE THE NATIONAL LABOR RELATIONS
BOARD, AND NO SIGNIFICANT GRIEVANCE OR SIGNIFICANT ARBITRATION PROCEEDING
ARISING OUT OF OR UNDER ANY COLLECTIVE BARGAINING AGREEMENT IS SO PENDING
AGAINST ANY BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR, TO THE BEST
KNOWLEDGE OF THE BORROWERS, THREATENED AGAINST ANY OF THEM, EXCEPT FOR SUCH
COMPLAINTS, GRIEVANCES AND ARBITRATION PROCEEDINGS WHICH, IF ADVERSELY DECIDED,
WOULD NOT HAVE A MATERIAL AND ADVERSE EFFECT ON THE BORROWERS AND THEIR
RESPECTIVE SUBSIDIARIES TAKEN AS A WHOLE, (II) NO SIGNIFICANT STRIKE, LABOR
DISPUTE, SLOWDOWN OR STOPPAGE PENDING AGAINST ANY BORROWER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES OR, TO THE BEST KNOWLEDGE OF THE BORROWERS, THREATENED
AGAINST ANY BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, EXCEPT FOR ANY
SUCH LABOR ACTION AS WOULD NOT HAVE A MATERIAL AND ADVERSE EFFECT ON THE
BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES TAKEN AS A WHOLE, AND (III) TO THE
BEST KNOWLEDGE OF THE BORROWERS, NO SIGNIFICANT UNION REPRESENTATION QUESTION
EXISTING WITH RESPECT TO THE EMPLOYEES OF ANY BORROWER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES AND, TO THE BEST KNOWLEDGE OF THE BORROWERS, NO UNION
ORGANIZING ACTIVITIES ARE TAKING PLACE, EXCEPT FOR ANY SUCH QUESTION OR
ACTIVITIES AS WOULD NOT HAVE A MATERIAL AND ADVERSE EFFECT ON THE BORROWERS AND
THEIR RESPECTIVE SUBSIDIARIES TAKEN AS A WHOLE.

 

41

--------------------------------------------------------------------------------



 


3.17         CONTRACTS WITH AFFILIATES, ETC.


 

(I)            EXCEPT AS DISCLOSED ON EXHIBIT B ATTACHED HERETO, AND EXCEPT FOR
AGREEMENTS OR TRANSACTIONS (IN EACH CASE) IN THE ORDINARY COURSE OF BUSINESS AND
ON AN ARM’S-LENGTH BASIS, NEITHER ANY BORROWER NOR ANY OF THEIR RESPECTIVE
SUBSIDIARIES IS A PARTY TO OR OTHERWISE BOUND BY ANY AGREEMENTS, INSTRUMENTS OR
CONTRACTS (WHETHER WRITTEN OR ORAL) WITH ANY AFFILIATE OTHER THAN THE LOAN
DOCUMENTS, EXCEPT FOR ANY SUCH AGREEMENT, INSTRUMENT OR CONTRACT AS WOULD NOT
MATERIALLY AND ADVERSELY AFFECT THE CONDITION (FINANCIAL OR OTHERWISE),
PROPERTIES, BUSINESS OR RESULTS OF OPERATIONS OF THE BORROWERS AND THEIR
RESPECTIVE SUBSIDIARIES TAKEN AS A WHOLE.

 

(II)           THERE IS NO INDEBTEDNESS FOR BORROWED MONEY IN EXCESS OF $25,000
OWING BY ANY BORROWER OR ANY SUBSIDIARY OF ANY BORROWER TO ANY AFFILIATE. 
EXCEPT AS DISCLOSED ON EXHIBIT B ATTACHED HERETO, THERE IS NO INDEBTEDNESS FOR
BORROWED MONEY OWING BY ANY AFFILIATE TO ANY BORROWER OR ANY SUBSIDIARY OF ANY
BORROWER.

 


3.18         SUBSIDIARIES.  AS OF THE DATE OF THIS AGREEMENT, ALL OF THE
SUBSIDIARIES OF EACH BORROWER ARE AS SET FORTH ON EXHIBIT F ATTACHED HERETO. 
EACH BORROWER IS THE OWNER, FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES, OF ALL
OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF EACH OF ITS SUBSIDIARIES.  ALL
SHARES OF SUCH CAPITAL STOCK HAVE BEEN VALIDLY ISSUED AND ARE FULLY PAID AND
NONASSESSABLE, AND NO RIGHTS TO SUBSCRIBE TO ANY ADDITIONAL SHARES HAVE BEEN
GRANTED, AND NO OPTIONS, WARRANTS OR SIMILAR RIGHTS ARE OUTSTANDING.


 


3.19         INTERDEPENDENCE OF BORROWERS.  IN ORDER TO INDUCE THE AGENT, EACH
BANK AND THE ISSUING BANK TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY, GRANT THE REVOLVING LOANS AND SWING LINE LOANS
HEREUNDER, AND ISSUE THE LETTERS OF CREDIT HEREUNDER, THE BORROWERS HEREBY
JOINTLY AND SEVERALLY REPRESENT AND WARRANT THAT:  (I) THE BUSINESS OF EACH
BORROWER SHALL BENEFIT FROM THE SUCCESSFUL PERFORMANCE OF THE BUSINESS OF EACH
OTHER BORROWER, AND ALL OF THE BORROWERS AS A GROUP; (II) EACH BORROWER HAS
COOPERATED TO THE EXTENT NECESSARY AND SHALL CONTINUE TO COOPERATE WITH EACH
OTHER BORROWER TO THE EXTENT NECESSARY IN THE DEVELOPMENT AND CONDUCT OF EACH
OTHER BORROWER’S BUSINESS, AND SHALL TO THE EXTENT NECESSARY SHARE AND
PARTICIPATE IN THE FORMULATION OF METHODS OF OPERATION, DISTRIBUTION, LEASING,
INVENTORY CONTROL, AND OTHER SIMILAR BUSINESS MATTERS ESSENTIAL TO EACH
BORROWER’S BUSINESS; (III) THE BUSINESS OF EACH BORROWER SHALL CONTINUE TO
BENEFIT FROM THE MAINTENANCE WITH THE OTHER BORROWERS OF COMMON FACILITIES AND
THE SHARING WITH THE OTHER BORROWERS OF OFFICERS, DIRECTORS AND STAFF PERSONNEL,
AND SHALL BENEFIT FROM REPORTING ITS FINANCIAL RESULTS ON A CONSOLIDATED BASIS
WITH THE OTHER BORROWERS; (IV) THE FAILURE OF ANY BORROWER TO COOPERATE WITH THE
OTHER BORROWERS IN THE CONDUCT OF THEIR RESPECTIVE BUSINESSES SHALL HAVE AN
ADVERSE IMPACT ON THE BUSINESS OF EACH BORROWER; AND (V) THE FAILURE OF ANY
BORROWER TO ASSOCIATE OR COOPERATE WITH THE OTHER BORROWERS IS REASONABLY LIKELY
TO IMPAIR THE GOODWILL OF SUCH BORROWER AND OF ALL OF THE BORROWERS AS A GROUP.


 


3.20         SOLVENCY.  BOTH BEFORE AND AFTER GIVING EFFECT TO ALL INDEBTEDNESS
INCURRED BY THE BORROWERS ON THE DATE OF THIS AGREEMENT, THE BORROWERS TAKEN AS
A WHOLE (I) ARE NOT INSOLVENT (AS HEREINAFTER DEFINED), AND WILL NOT BE RENDERED
INSOLVENT BY THE


 


42

--------------------------------------------------------------------------------



 


INDEBTEDNESS INCURRED IN CONNECTION THEREWITH, (II) WILL NOT BE LEFT WITH
UNREASONABLY SMALL CAPITAL WITH WHICH TO ENGAGE IN THEIR BUSINESSES, EVEN
ALLOWING FOR A REASONABLE MARGIN OF ERROR IN THE PROJECTIONS OF THE FUTURE
PERFORMANCE OF THE BORROWERS, (III) WILL NOT HAVE INCURRED INDEBTEDNESS BEYOND
THEIR ABILITY TO PAY SUCH INDEBTEDNESS AS IT MATURES, AND (IV) WILL NOT FAIL TO
HAVE ASSETS (BOTH TANGIBLE AND INTANGIBLE) HAVING A PRESENT FAIR SALABLE VALUE
IN EXCESS OF THE AMOUNT REQUIRED TO PAY THE PROBABLE LIABILITY ON THEIR THEN
EXISTING DEBTS (WHETHER MATURED OR UNMATURED, LIQUIDATED OR UNLIQUIDATED,
ABSOLUTE FIXED OR CONTINGENT).


 

As used herein, the term “Insolvent” means the occurrence of one or more of the
following events with respect to a Borrower:  dissolution; termination of
existence; insolvency within the meaning of the United States Bankruptcy Code or
other applicable statutes; such Borrower’s inability to pay its debts as they
come due; appointment of a receiver of any part of the property of, execution of
a trust mortgage or an assignment for the benefit of creditors by, or the entry
of an order for relief or the filing of a petition in bankruptcy or the
commencement of any proceedings under any bankruptcy or insolvency laws, or any
laws relating to the relief of debtors, readjustment of indebtedness or
reorganization of debtors, or the offering of a plan to creditors for
composition or extension, except for an involuntary proceeding commenced against
such Borrower which is dismissed within sixty (60) days after the commencement
thereof without the entry or an order for relief or the appointment of a
trustee.

 


SECTION 4.        CONDITIONS OF LOANS.


 


4.1           CONDITIONS OF INITIAL LOANS, SWING LINE LOANS AND LETTERS OF
CREDIT.  THE OBLIGATION OF EACH BANK TO MAKE THE INITIAL REVOLVING LOAN, OF THE
AGENT TO MAKE THE INITIAL SWING LINE LOAN AND OF THE ISSUING BANK TO ISSUE THE
INITIAL LETTER OF CREDIT HEREUNDER SHALL BE SUBJECT TO THE SATISFACTION, PRIOR
THERETO OR CONCURRENTLY THEREWITH, OF EACH OF THE FOLLOWING CONDITIONS
PRECEDENT:


 


4.1.1        RECEIPT BY THE AGENT OF THE FOLLOWING DOCUMENTS, CERTIFICATES AND
OPINIONS IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT AND EACH BANK AND DULY
EXECUTED AND DELIVERED BY THE PARTIES THERETO:


 

(I)            THIS AGREEMENT;

 

(II)           THE NOTES, SUBSTANTIALLY IN THE FORM OF EXHIBIT A-1 ATTACHED
HERETO, AND THE SWING LINE NOTE, SUBSTANTIALLY IN THE FORM OF EXHIBIT A-2
ATTACHED HERETO;

 

(III)          A CERTIFIED COPY OF RESOLUTIONS OF EACH BORROWER’S BOARD OF
DIRECTORS EVIDENCING THE DUE AUTHORIZATION, EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE NOTES, THE SWING LINE NOTE, AND THE OTHER LOAN DOCUMENTS TO WHICH
SUCH BORROWER IS A PARTY AND THE TRANSACTIONS CONTEMPLATED HEREBY;

 

(IV)          CERTIFICATES AS OF THE DATE HEREOF SIGNED BY EACH OF THE PRESIDENT
AND CLERK (OR ASSISTANT CLERK) OR SECRETARY (OR ASSISTANT SECRETARY) REGARDING
THE

 

43

--------------------------------------------------------------------------------


 

INCUMBENCY AND TRUE SIGNATURE OF THE OFFICERS AUTHORIZED TO SIGN THE DOCUMENTS
REFERRED TO IN THIS SECTION 4.1.1 AND ALL OTHER DOCUMENTS AND INSTRUMENTS
RELATED TO THE LOANS AND LETTERS OF CREDIT AND THE TRANSACTIONS CONTEMPLATED
HEREBY; AND

 

(V)          THE DISCLOSURE LETTER REFERRED TO ON EXHIBIT B ATTACHED HERETO.

 


4.1.2       THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 3 SHALL BE
TRUE AND ACCURATE ON AND AS OF THE DATE OF THE INITIAL REVOLVING LOAN AND SWING
LINE LOAN AND DATE OF THE ISSUANCE OF THE INITIAL LETTER OF CREDIT, THE
BORROWERS SHALL HAVE PERFORMED AND COMPLIED WITH ALL COVENANTS AND CONDITIONS
REQUIRED IN THIS AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY THEM PRIOR TO THE
MAKING OF EITHER SUCH LOAN, AND NO EVENT SHALL HAVE OCCURRED AND BE CONTINUING
AND NO CONDITION SHALL EXIST, OR WOULD RESULT FROM THE REVOLVING LOANS OR SWING
LINE LOANS TO BE MADE OR LETTERS OF CREDIT TO BE ISSUED ON THE DATE HEREOF OR
THE TRANSACTIONS CONTEMPLATED HEREBY, WHICH WOULD CONSTITUTE, OR WITH THE
PASSAGE OF TIME OR THE GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE, AN EVENT OF
DEFAULT.


 


4.1.3       THE BORROWERS SHALL HAVE PROVIDED THE AGENT WITH SUCH ADDITIONAL
INSTRUMENTS, CERTIFICATES, OPINIONS AND OTHER DOCUMENTS AS THE AGENT, ANY BANK
OR ITS COUNSEL SHALL REASONABLY REQUEST.


 


4.1.4       NO CHANGE IN APPLICABLE LAW OR REGULATION SHALL HAVE OCCURRED AS A
CONSEQUENCE OF WHICH IT SHALL HAVE BECOME AND CONTINUE TO BE UNLAWFUL (I) FOR
THE AGENT OR ANY BANK TO PERFORM ANY OF ITS AGREEMENTS OR OBLIGATIONS UNDER ANY
OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY ON THE DATE OF THE INITIAL
REVOLVING LOAN OR SWING LINE LOAN OR THE DATE OF THE ISSUANCE OF THE INITIAL
LETTER OF CREDIT, OR (II) FOR ANY BORROWER TO PERFORM ANY OF ITS AGREEMENTS OR
OBLIGATIONS UNDER ANY OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY ON THE DATE
OF THE INITIAL REVOLVING LOAN OR SWING LINE LOAN OR THE DATE OF THE ISSUANCE OF
THE INITIAL LETTER OF CREDIT.


 


4.1.5       ALL CORPORATE, GOVERNMENTAL AND OTHER PROCEEDINGS IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS AND ALL INSTRUMENTS AND
DOCUMENTS INCIDENTAL THERETO, SHALL BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE AGENT AND EACH BANK, AND THE AGENT SHALL HAVE RECEIVED ALL
SUCH COUNTERPART ORIGINALS OR CERTIFIED OR OTHER COPIES OF ALL SUCH INSTRUMENTS
AND DOCUMENTS AS THE AGENT OR ANY BANK SHALL HAVE REASONABLY REQUESTED.


 


4.1.6       THE AGENT AND EACH BANK SHALL BE SATISFIED THAT THE FINANCIAL
STATEMENTS REFERRED TO IN SECTION 3.7 HEREOF FAIRLY PRESENT THE BUSINESS AND
FINANCIAL CONDITION OF THE BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES AS AT THE
CLOSE OF BUSINESS ON THE DATE THEREOF AND THE RESULTS OF OPERATIONS FOR THE
PERIODS THEN ENDED, AND THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE
ASSETS, BUSINESS OR FINANCIAL CONDITION OF THE BORROWERS OR THEIR RESPECTIVE
SUBSIDIARIES SINCE THE MOST RECENT FINANCIAL STATEMENTS REFERRED TO THEREIN
(EXCEPT AS DESCRIBED ON EXHIBIT B ATTACHED HERETO).


 


44

--------------------------------------------------------------------------------



 


4.1.7        THE BORROWERS SHALL HAVE REIMBURSED THE AGENT FOR ALL OF THE FEES
AND DISBURSEMENTS OF GOULSTON & STORRS, COUNSEL TO THE AGENT, WHICH SHALL HAVE
BEEN INCURRED BY THE AGENT IN CONNECTION WITH THE PREPARATION, NEGOTIATION,
EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS.


 


4.2           CONDITIONS TO ALL REVOLVING LOANS, SWING LINE LOANS AND LETTERS OF
CREDIT.  THE OBLIGATIONS OF THE BANKS TO MAKE ANY REVOLVING LOAN, THE OBLIGATION
OF THE AGENT TO MAKE ANY SWING LINE LOAN AND THE OBLIGATION OF THE ISSUING BANK
TO ISSUE, EXTEND THE EXPIRATION DATE OF (INCLUDING NOT GIVING NOTICE OF
NON-RENEWAL) OF OR INCREASE IN THE AMOUNT OF A LETTER OF CREDIT, SHALL BE
SUBJECT TO THE SATISFACTION, PRIOR THERETO OR CONCURRENTLY THEREWITH, OF EACH OF
THE FOLLOWING CONDITIONS PRECEDENT:


 


4.2.1        THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT OR
OTHERWISE MADE IN WRITING BY OR ON BEHALF OF THE BORROWERS OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES PURSUANT HERETO OR IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AT THE
TIME OF EACH LOAN OR THE ISSUANCE OF SUCH LETTER OF CREDIT (EXCEPT FOR
REPRESENTATIONS AND WARRANTIES LIMITED AS TO TIME OR WITH RESPECT TO A SPECIFIC
EVENT, WHICH REPRESENTATIONS AND WARRANTIES SHALL CONTINUE TO BE LIMITED TO SUCH
TIME OR EVENT) WITH AND WITHOUT GIVING EFFECT TO THE REVOLVING LOANS OR SWING
LINE LOANS TO BE MADE OR THE LETTERS OF CREDIT TO BE ISSUED AT SUCH TIME AND THE
APPLICATION OF THE PROCEEDS THEREOF.  THE AGENT, THE BANKS AND THE ISSUING BANK
MAY, WITHOUT WAIVING THIS CONDITION, CONSIDER IT FULFILLED, AND A REPRESENTATION
BY THE BORROWERS TO SUCH EFFECT MADE, IF NO WRITTEN NOTICE TO THE CONTRARY,
DATED THE DATE OF SUCH REVOLVING LOAN, SWING LINE LOAN OR LETTER OF CREDIT, IS
RECEIVED FROM THE BORROWERS.  IN THE EVENT THAT THE BORROWERS SUBMIT A WRITTEN
NOTICE AS CONTEMPLATED BY THE PRECEDING SENTENCE, THE CONDITIONS SET FORTH IN
THIS SECTION 4.2.1 WILL BE CONSIDERED FULFILLED IF SUCH NOTICE SPECIFIES IN
DETAIL THE EXCEPTIONS TO THE REPRESENTATIONS AND WARRANTIES AS OF THE DATE OF
SUCH REVOLVING LOAN, SWING LINE LOAN OR LETTER OF CREDIT, THE EXCEPTIONS AS
STATED IN SUCH NOTICE ARE SATISFACTORY TO THE AGENT AND THE BANKS AND THE AGENT
SO NOTIFIES THE BORROWERS.


 


4.2.2        AT THE TIME OF EACH SUCH REVOLVING LOAN, SWING LINE LOAN OR LETTER
OF CREDIT:  (I) THE BORROWERS SHALL HAVE PERFORMED AND COMPLIED IN ALL MATERIAL
RESPECTS WITH ALL AGREEMENTS AND CONDITIONS CONTAINED IN THIS AGREEMENT REQUIRED
TO BE PERFORMED OR COMPLIED WITH BY THEM PRIOR TO OR AT SUCH TIME; AND (II) NO
CONDITION OR EVENT THAT CONSTITUTES AN EVENT OF DEFAULT OR THAT, AFTER NOTICE OR
LAPSE OF TIME OR BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING.


 


4.2.3        IN THE CASE OF THE ISSUANCE OF ANY LETTER OF CREDIT, THE ISSUING
BANK SHALL HAVE RECEIVED A DULY COMPLETED LETTER OF CREDIT APPLICATION FOR SUCH
LETTER OF CREDIT TOGETHER WITH ANY FEES CALLED FOR BY SECTION 2.10.8 HEREOF,
AND, IN THE CASE OF AN EXTENSION OR INCREASE IN THE AMOUNT OF A LETTER OF
CREDIT, A WRITTEN REQUEST THEREFOR IN A FORM ACCEPTABLE TO THE ISSUING BANK
TOGETHER WITH FEES CALLED FOR BY SECTION 2.10.8 HEREOF


 


45

--------------------------------------------------------------------------------



 


SECTION 5.         COVENANTS.


 

The Borrowers hereby jointly and severally covenant with the Agent and each Bank
and warrant that, from the date hereof and so long as any part of the Revolving
Credit Commitment and Swing Line Commitment remains in effect or any Letter of
Credit remains outstanding and until such later date as all of the Obligations
under this Agreement are paid and satisfied in full:

 


5.1           FINANCIAL REPORTING.  THE BORROWERS SHALL FURNISH TO THE AGENT AND
EACH BANK:


 

(I)            AS SOON AS AVAILABLE TO THE BORROWERS, BUT IN ANY EVENT WITHIN
ONE HUNDRED AND TWENTY (120) DAYS AFTER EACH FISCAL YEAR-END, THE CONSOLIDATED
BALANCE SHEET OF THE BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES AS AT THE END
OF, AND RELATED CONSOLIDATED STATEMENTS OF INCOME, RETAINED EARNINGS AND CASH
FLOW FOR, SUCH FISCAL YEAR, PREPARED IN ACCORDANCE WITH GAAP AND CERTIFIED BY
THE BORROWERS’ ACCOUNTANTS; AND CONCURRENTLY WITH SUCH FINANCIAL STATEMENTS,
(A) A WRITTEN STATEMENT BY THE BORROWERS’ ACCOUNTANTS THAT, IN THE MAKING OF THE
AUDIT NECESSARY FOR THEIR REPORT AND OPINION UPON SUCH CONSOLIDATED FINANCIAL
STATEMENTS, THEY HAVE OBTAINED NO KNOWLEDGE OF ANY EVENT OF DEFAULT, OR
KNOWLEDGE OF ANY EVENT WHICH, WITH THE PASSAGE OF TIME, WILL CONSTITUTE SUCH AN
EVENT OF DEFAULT, OR, IF IN THE OPINION OF SUCH ACCOUNTANT SUCH EVENT OF DEFAULT
OR EVENT EXISTS, THEY SHALL DISCLOSE IN SUCH WRITTEN STATEMENT THE NATURE AND
STATUS THEREOF, AND (B) A CONSOLIDATING “FLASH REPORT” OF THE BORROWERS AND
THEIR RESPECTIVE SUBSIDIARIES IN SUBSTANTIALLY THE FORM OF EXHIBIT G HERETO (A
“REPORT”) FOR THE FISCAL YEAR THEN ENDED, CERTIFIED BY THE CHIEF FINANCIAL
OFFICER OF COURIER;

 

(II)           AS SOON AS AVAILABLE TO THE BORROWERS, BUT IN ANY EVENT WITHIN
SIXTY (60) DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH
FISCAL YEAR OF THE BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES, THE UNAUDITED
CONSOLIDATED BALANCE SHEET OF THE BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES AS
AT THE END OF, AND RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME, RETAINED
EARNINGS AND CASH FLOW FOR, THE PORTION OF THE FISCAL YEAR THEN ENDED AND FOR
THE FISCAL QUARTER THEN ENDED (ALL IN REASONABLE DETAIL), PREPARED IN ACCORDANCE
WITH GAAP (SUBJECT TO NORMAL YEAR-END ADJUSTMENTS), AND CERTIFIED BY THE CHIEF
FINANCIAL OFFICER OF COURIER; AND CONCURRENTLY WITH SUCH FINANCIAL STATEMENTS, A
CONSOLIDATING REPORT OF THE BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES FOR THE
FISCAL QUARTER THEN ENDED, CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF COURIER;

 

(III)          PROMPTLY AS THEY BECOME AVAILABLE, COPIES OF ALL SUCH FINANCIAL
STATEMENTS, PROXY MATERIAL AND REPORTS AS COURIER SHALL SEND TO OR MAKE
GENERALLY AVAILABLE TO STOCKHOLDERS AND OF ALL REGULAR AND PERIODIC REPORTS
FILED BY ANY BORROWER OR ANY OF ITS SUBSIDIARIES WITH ANY SECURITIES EXCHANGE OR
WITH THE SECURITIES AND EXCHANGE COMMISSION OR ANY GOVERNMENTAL AUTHORITY
SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF SAID COMMISSION;

 

46

--------------------------------------------------------------------------------


 

(IV)          FROM TIME TO TIME, SUCH OTHER FINANCIAL DATA AND INFORMATION ABOUT
ANY BORROWER AND ANY SUBSIDIARY OF ANY BORROWER AS THE AGENT OR ANY BANK MAY
REASONABLY REQUEST;

 

(V)           CONCURRENTLY WITH EACH DELIVERY OF FINANCIAL STATEMENTS PURSUANT
TO CLAUSE (I) AND CLAUSE (II) OF THIS SECTION 5.1, A REPORT IN SUBSTANTIALLY THE
FORM OF EXHIBIT D HERETO SIGNED BY THE CHIEF FINANCIAL OFFICER OF COURIER; AND

 

(VI)          AS SOON AS AVAILABLE TO THE BORROWERS FOLLOWING THE APPROVAL
THEREOF BY ITS BOARD OF DIRECTORS, BUT IN ANY EVENT PRIOR TO DECEMBER 1 OF EACH
FISCAL YEAR, PRO FORMA CONSOLIDATED PROJECTIONS FOR THE BORROWERS AND THEIR
RESPECTIVE SUBSIDIARIES FOR SUCH FISCAL YEAR, INCLUDING PROJECTED BALANCE
SHEETS, INCOME STATEMENTS, CASH FLOW STATEMENTS AND SUCH OTHER STATEMENTS AS THE
AGENT OR ANY BANK MAY REASONABLY REQUEST AND IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE AGENT AND THE BANKS, ALL PREPARED ON A BASIS CONSISTENT WITH
THE FINANCIAL STATEMENTS REQUIRED BY CLAUSE (I) OF THIS SECTION 5.1.

 

For purposes of this Section 5.1, each Borrower hereby acknowledges and agrees
that each certificate signed by the chief financial officer of Courier pursuant
to this Section 5.1 shall have the same effect as if signed by each individual
Borrower.

 


5.2           CONDUCT OF BUSINESS.  EACH OF THE BORROWERS WILL AND WILL CAUSE
EACH OF ITS RESPECTIVE SUBSIDIARIES TO:


 

(I)            DULY OBSERVE AND COMPLY WITH ALL APPLICABLE LAWS AND ALL
REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITIES RELATIVE TO ITS CORPORATE
EXISTENCE, RIGHTS AND FRANCHISES, TO THE CONDUCT OF ITS BUSINESS AND TO ITS
PROPERTY AND ASSETS (EXCEPT WHERE THE FAILURE TO OBSERVE AND COMPLY WOULD NOT
MATERIALLY AND ADVERSELY AFFECT THE CONDITION (FINANCIAL OR OTHERWISE),
PROPERTIES, BUSINESS OR RESULTS OF OPERATIONS OF THE BORROWERS AND THEIR
RESPECTIVE SUBSIDIARIES TAKEN AS A WHOLE OR THE ABILITY OF THE BORROWERS TO
PERFORM THEIR RESPECTIVE OBLIGATIONS TO THE AGENT AND THE BANKS), AND SHALL
MAINTAIN AND KEEP IN FULL FORCE AND EFFECT ALL LICENSES AND PERMITS NECESSARY IN
ANY MATERIAL RESPECT TO THE PROPER CONDUCT OF ITS BUSINESS; AND

 

(II)           MAINTAIN ITS CORPORATE EXISTENCE, EXCEPT AS PERMITTED BY
SECTION 5.8 HEREOF, AND REMAIN OR ENGAGE IN SUBSTANTIALLY THE SAME BUSINESS AS
THAT IN WHICH IT IS NOW ENGAGED PLUS REASONABLE EXTENSIONS AND EXPANSIONS
THEREOF, EXCEPT THAT ANY BORROWER OR ANY SUBSIDIARY OF ANY BORROWER MAY, UPON
NOTICE TO THE AGENT, WITHDRAW FROM ANY BUSINESS ACTIVITY WHICH ITS BOARD OF
DIRECTORS REASONABLY DEEMS UNPROFITABLE OR UNSOUND.

 


5.3           MAINTENANCE AND INSURANCE.  EACH OF THE BORROWERS WILL AND WILL
CAUSE ITS RESPECTIVE SUBSIDIARIES TO MAINTAIN AND KEEP ITS PROPERTIES IN SUCH
REPAIR, WORKING ORDER AND CONDITION AS SHALL BE IN THE BEST INTERESTS OF ITS
BUSINESS, AND FROM TIME TO TIME MAKE ALL NEEDFUL AND PROPER REPAIRS, RENEWALS,
REPLACEMENTS, ADDITIONS AND IMPROVEMENTS


 


47

--------------------------------------------------------------------------------



 


THERETO AS SUCH BORROWER, IN THE EXERCISE OF ITS REASONABLE JUDGMENT, DEEMS
NECESSARY OR ADVISABLE SO THAT ITS BUSINESS MAY BE PROPERLY CONDUCTED AT ALL
TIMES, AND WILL COMPLY WITH THE PROVISIONS OF ALL MATERIAL LEASES TO WHICH IT IS
A PARTY OR UNDER WHICH IT OCCUPIES PROPERTY SO AS TO PREVENT ANY MATERIAL LOSS
OR FORFEITURE THEREOF OR THEREUNDER; BUT NOTHING IN THIS SECTION 5.3 SHALL
PREVENT ANY BORROWER OR ANY SUBSIDIARY OF ANY BORROWER FROM SELLING, ABANDONING
OR OTHERWISE DISPOSING OF ANY PROPERTY OR LEASE IF SUCH PROPERTY OR LEASE IS NO
LONGER USEFUL IN THE BUSINESS OF SUCH BORROWER OR SUCH SUBSIDIARY.  EACH OF THE
BORROWERS AT ALL TIMES WILL AND WILL CAUSE ITS SUBSIDIARIES TO MAINTAIN WITH
FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES INSURANCE, IN SUCH AMOUNTS
(INCLUDING, WITHOUT LIMITATION, SO-CALLED “ALL-RISK” COVERAGE AT REPLACEMENT
VALUE AND “BROAD FORM” LIABILITY COVERAGE), AGAINST SUCH HAZARDS AND LIABILITIES
AND FOR SUCH PURPOSES AS MAY BE REASONABLE AND IS CUSTOMARY IN THE INDUSTRY FOR
COMPANIES OF ESTABLISHED REPUTATION ENGAGED IN THE SAME OR SIMILAR BUSINESSES
AND OWNING OR OPERATING SIMILAR PROPERTIES.


 


5.4           TAXES.  EACH OF THE BORROWERS AND ITS SUBSIDIARIES WILL PAY OR
CAUSE TO BE PAID ALL TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES ON OR AGAINST IT
OR ITS PROPERTIES PRIOR TO SUCH TAXES BECOMING DELINQUENT, EXCEPT FOR ANY TAX,
ASSESSMENT OR CHARGE WHICH IS BEING CONTESTED IN GOOD FAITH BY PROPER LEGAL
PROCEEDINGS (TO THE EXTENT LEGAL PROCEEDINGS ARE APPLICABLE) AND WITH RESPECT TO
WHICH RESERVES REQUIRED BY GAAP HAVE BEEN ESTABLISHED AND ARE BEING MAINTAINED,
PROVIDED THAT NO ENFORCEMENT ACTION TO ENFORCE A LIEN HAS BEEN COMMENCED AGAINST
ANY BORROWER OR ITS SUBSIDIARIES WITH RESPECT TO ANY SUCH TAX, ASSESSMENT OR
CHARGE WHICH IS MATERIAL IN AMOUNT.


 


5.5           LIMITATION OF INDEBTEDNESS.  EXCEPT WITH THE PRIOR WRITTEN CONSENT
OF THE AGENT AND EACH BANK, NO BORROWER WILL, OR WILL CAUSE OR PERMIT ANY OF ITS
SUBSIDIARIES AT ANY TIME TO, CREATE, INCUR, ASSUME OR SUFFER TO EXIST, OR IN ANY
MANNER BECOME OR BE LIABLE DIRECTLY OR INDIRECTLY WITH RESPECT TO, ANY
INDEBTEDNESS EXCEPT:  (I) THE OBLIGATIONS; (II) INDEBTEDNESS FOR BORROWED MONEY
EXISTING ON THE DATE OF THIS AGREEMENT, LISTED AND DESCRIBED, BUT ONLY TO THE
EXTENT SO LISTED AND DESCRIBED, ON EXHIBIT C ATTACHED HERETO; (III) INDEBTEDNESS
FOR THE PURCHASE PRICE OF CAPITAL ASSETS AND CAPITALIZED LEASES INCURRED IN THE
ORDINARY COURSE OF BUSINESS, SUBJECT, HOWEVER, TO THE LIMITATIONS SET FORTH IN
SECTION 5.7 HEREOF; (IV) INDEBTEDNESS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL
CHARGES TO THE EXTENT THAT PAYMENT THEREFOR SHALL AT THE TIME NOT BE REQUIRED TO
BE MADE IN ACCORDANCE WITH SECTION 5.4 HEREOF; (V) INDEBTEDNESS ON OPEN ACCOUNT
FOR THE PURCHASE PRICE OF SERVICES, MATERIALS AND SUPPLIES INCURRED BY A
BORROWER IN THE ORDINARY COURSE OF BUSINESS (NOT AS A RESULT OF BORROWING), SO
LONG AS ALL OF SUCH OPEN ACCOUNT INDEBTEDNESS SHALL BE PROMPTLY PAID AND
DISCHARGED WHEN DUE OR IN CONFORMITY WITH CUSTOMARY TRADE TERMS AND PRACTICES,
EXCEPT FOR ANY SUCH OPEN ACCOUNT INDEBTEDNESS WHICH IS BEING CONTESTED IN GOOD
FAITH BY SUCH BORROWER, AS TO WHICH ADEQUATE RESERVES REQUIRED BY GAAP HAVE BEEN
ESTABLISHED AND ARE BEING MAINTAINED AND AS TO WHICH NO ENCUMBRANCE HAS BEEN
PLACED ON ANY PROPERTY OF SUCH BORROWER; (VI) INDEBTEDNESS FOR BORROWED MONEY OF
ANY BORROWER TO ANOTHER BORROWER; PROVIDED THAT SUCH INDEBTEDNESS FOR BORROWED
MONEY IS ON NORMAL AND CUSTOMARY TERMS AS TO FORM, INTEREST RATE AND COVENANTS,
AND IS UNSECURED BY ANY LIENS, CHARGES OR ENCUMBRANCES WHATSOEVER; (VII) EXCEPT
AS OTHERWISE PERMITTED IN THIS SECTION 5.5, INDEBTEDNESS FOR BORROWED MONEY OF
COURIER; PROVIDED THAT (A) ALL SUCH INDEBTEDNESS FOR BORROWED MONEY IS ON NORMAL
AND CUSTOMARY TERMS AS TO FORM, INTEREST RATE AND


 


48

--------------------------------------------------------------------------------



 


COVENANTS, (B) SUCH INDEBTEDNESS FOR BORROWED MONEY IS UNSECURED BY ANY LIENS,
CHARGES OR ENCUMBRANCES WHATSOEVER, AND (C) ON THE DATE ON WHICH SUCH
INDEBTEDNESS FOR BORROWED MONEY IS PROPOSED TO BE INCURRED, (1) NO EVENT OR
CONDITION WHICH CONSTITUTES AN EVENT OF DEFAULT, OR WHICH, WITH NOTICE OR THE
PASSAGE OF TIME, OR BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT, WOULD OCCUR BY
REASON OF THE INCURRENCE THEREOF, AND (2) NO BREACH OF THE COVENANTS, AGREEMENTS
OR OBLIGATIONS CONTAINED IN SECTIONS 5.24 THROUGH 5.26, INCLUSIVE, OR 5.29 OF
THIS AGREEMENT WOULD OCCUR BY REASON OF THE INCURRENCE THEREOF IF SUCH COVENANTS
WERE MEASURED AS OF THE DATE SUCH INDEBTEDNESS FOR BORROWED MONEY IS PROPOSED TO
BE INCURRED; AND (VIII) INDEBTEDNESS FOR BORROWED MONEY OF ANY BORROWER
RESULTING FROM ITS BORROWING AGAINST THE CASH SURRENDER VALUE OF A KEY LIFE
INSURANCE POLICY OWNED BY SUCH BORROWER.


 


5.6           GUARANTIES.  NO BORROWER SHALL, OR SHALL CAUSE OR PERMIT ANY OF
ITS SUBSIDIARIES AT ANY TIME TO, BECOME OR BE LIABLE BY WAY OF GUARANTY, SURETY
OR OTHER ARRANGEMENT FOR THE INDEBTEDNESS OR OBLIGATIONS OF ANY NATURE OR KIND
OF ANY OTHER PERSON (INCLUDING ANY SUBSIDIARY OF ANY BORROWER); EXCEPT (I) FOR
ENDORSEMENT OF INSTRUMENTS FOR COLLECTION IN THE ORDINARY COURSE OF BUSINESS,
(II) GUARANTIES BY A BORROWER OF ANY INDEBTEDNESS OR OTHER OBLIGATIONS OF ANY OF
ITS SUBSIDIARIES, SO LONG AS (A) SUCH INDEBTEDNESS OR OTHER OBLIGATION IS NOT
PROHIBITED BY THIS AGREEMENT, AND (B) ON THE DATE ON WHICH SUCH GUARANTY IS
PROPOSED TO BE GIVEN, (1) NO EVENT OR CONDITION WHICH CONSTITUTES AN EVENT OF
DEFAULT, OR WHICH, WITH NOTICE OR THE PASSAGE OF TIME, OR BOTH, WOULD CONSTITUTE
AN EVENT OF DEFAULT, WOULD OCCUR BY REASON OF THE ENTERING INTO THEREOF, AND
(2) NO BREACH OF THE COVENANTS, AGREEMENTS OR OBLIGATIONS CONTAINED IN SECTIONS
5.24 THROUGH 5.26, INCLUSIVE, OR 5.29 OF THIS AGREEMENT WOULD OCCUR BY REASON OF
THE ENTERING INTO THEREOF IF SUCH COVENANTS WERE MEASURED AS OF THE DATE SUCH
GUARANTY IS PROPOSED TO BE GIVEN, AND (III) AS SET FORTH ON EXHIBIT B ATTACHED
HERETO.


 


5.7           RESTRICTIONS ON LIENS.  NO BORROWER SHALL, OR SHALL CAUSE OR
PERMIT ANY OF ITS SUBSIDIARIES AT ANY TIME TO, CREATE, INCUR, ASSUME OR SUFFER
TO EXIST ANY MORTGAGE, PLEDGE, SECURITY INTEREST, LIEN OR OTHER CHARGE OR
ENCUMBRANCE, INCLUDING THE LIEN OR RETAINED SECURITY TITLE OF A VENDOR,
(“ENCUMBRANCES”) UPON OR WITH RESPECT TO ANY PROPERTY OR ASSETS, REAL OR
PERSONAL, OF SUCH BORROWER, OR ASSIGN OR OTHERWISE CONVEY ANY RIGHT TO RECEIVE
INCOME, EXCEPT:


 

(I)            ENCUMBRANCES EXISTING ON THE DATE OF THIS AGREEMENT AND SET FORTH
ON EXHIBIT B ATTACHED HERETO; OR

 

(II)           IN ADDITION TO THE ENCUMBRANCES REFERRED TO IN CLAUSE (I) HEREOF,
ENCUMBRANCES SECURING INDEBTEDNESS FOR THE PURCHASE PRICE OF CAPITAL ASSETS AND
CAPITALIZED LEASES TO THE EXTENT SUCH INDEBTEDNESS IS PERMITTED BY
SECTION 5.5(III) HEREOF, PROVIDED THAT (A) EACH SUCH ENCUMBRANCE IS GIVEN SOLELY
TO SECURE THE PURCHASE PRICE OF SUCH PROPERTY, DOES NOT EXTEND TO ANY OTHER
PROPERTY AND IS GIVEN AT THE TIME OF ACQUISITION OF THE PROPERTY, AND (B) THE
INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE LESSER OF THE COST OF SUCH
PROPERTY OR ITS FAIR MARKET VALUE AT THE TIME OF ACQUISITION; OR

 

49

--------------------------------------------------------------------------------


 

(III)          LIENS FOR TAXES, FEES, ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES
TO THE EXTENT THAT PAYMENT OF THE SAME IS NOT REQUIRED IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 5.4 HEREOF; OR

 

(IV)          ENCUMBRANCES IN FAVOR OF THE AGENT, FOR THE RATABLE BENEFIT OF THE
BANKS; OR

 

(V)           LIENS OF MECHANICS, LABORERS, MATERIALMEN, CARRIERS AND
WAREHOUSEMEN ARISING BY OPERATION OF LAW TO SECURE PAYMENT FOR LABOR, MATERIALS,
SUPPLIES OR SERVICES INCURRED IN THE ORDINARY COURSE OF SUCH BORROWER’S
BUSINESS, BUT ONLY IF THE PAYMENT THEREOF IS NOT AT THE TIME REQUIRED, SUCH
LIENS ARE JUNIOR TO ENCUMBRANCES IN FAVOR OF THE AGENT AND SUCH LIENS DO NOT,
INDIVIDUALLY OR IN THE AGGREGATE, MATERIALLY DETRACT FROM THE VALUE OR LIMIT THE
USE OF ANY PROPERTY SUBJECT THERETO; OR

 

(VI)          DEPOSITS MADE IN THE ORDINARY COURSE OF SUCH BORROWER’S BUSINESS
IN CONNECTION WITH WORKMEN’S COMPENSATION, UNEMPLOYMENT INSURANCE, SOCIAL
SECURITY AND OTHER SIMILAR LAWS.

 

In addition, the Borrowers shall not enter into or permit to exist any
arrangement or agreement which directly or indirectly prohibits the Borrowers
from creating or incurring any Encumbrance in favor of the Agent for the benefit
of the Banks and the Agent under the Loan Documents.

 


5.8           MERGER, ACQUISITIONS AND PURCHASE AND SALE OF ASSETS.  NO BORROWER
SHALL, OR SHALL CAUSE OR PERMIT ANY OF ITS SUBSIDIARIES AT ANY TIME TO,
CONSOLIDATE OR MERGE WITH OR INTO ANY OTHER CORPORATION OR OTHER ENTITY,
LIQUIDATE AND/OR DISSOLVE, ACQUIRE THE ASSETS OR STOCK OF ANY ENTITY, OR SELL,
LEASE, TRANSFER OR OTHERWISE DISPOSE OF ALL OR ANY SUBSTANTIAL PART OF ITS
ASSETS, EITHER BY OR THROUGH A SINGLE TRANSACTION OR BY OR THROUGH A SERIES OF
SEPARATE BUT RELATED TRANSACTIONS, EXCEPT:


 

(I)            THAT (A) A WHOLLY-OWNED SUBSIDIARY OF SUCH BORROWER MAY BE MERGED
OR CONSOLIDATED WITH SUCH BORROWER OR ANY OTHER BORROWER IF A BORROWER SHALL BE
THE CONTINUING OR SURVIVING CORPORATION OR WITH ANY ONE OR MORE OTHER
WHOLLY-OWNED SUBSIDIARIES OF ANY BORROWER IF THE SUCCESSOR FORMED OR RESULTING
FROM SUCH CONSOLIDATION OR MERGER SHALL BE A WHOLLY-OWNED SUBSIDIARY OF A
BORROWER, AND (B) A WHOLLY-OWNED SUBSIDIARY OF SUCH BORROWER MAY BE LIQUIDATED
AND DISSOLVED SO LONG AS ALL OF ITS PROPERTIES AND ASSETS HAVE BEEN (OR, IN
CONNECTION WITH ANY SUCH LIQUIDATION OR DISSOLUTION, ARE) DISTRIBUTED TO SUCH
BORROWER; AND

 

(II)           IN CONNECTION WITH ACQUISITIONS OF INTERESTS IN OTHER
CORPORATIONS OR BUSINESS ENTITIES ENGAGED IN THE SAME BUSINESS IN WHICH SUCH
BORROWER OR SUBSIDIARY IS NOW ENGAGED OR IN A REASONABLE EXTENSION OR EXPANSION
THEREOF (EITHER THROUGH THE PURCHASE OF ASSETS OR CAPITAL STOCK OR OTHERWISE),
PROVIDED THAT (A) EXCEPT AS PERMITTED BY SECTION 5.7 HEREOF, THE PROPERTIES AND
ASSETS ACQUIRED IN

 

50

--------------------------------------------------------------------------------


 

CONNECTION WITH SUCH ACQUISITIONS SHALL BE FREE FROM ALL LIENS, CHARGES AND
ENCUMBRANCES WHATSOEVER, (B) IN THE CASE OF AN ACQUISITION OF THE STOCK OF ANY
ENTITY, SUCH ENTITY SHALL, IMMEDIATELY AFTER SUCH ACQUISITION, BECOME A
WHOLLY-OWNED SUBSIDIARY OF SUCH BORROWER (EXCEPT TO THE EXTENT OTHERWISE
PERMITTED BY SECTION 5.9(XI) HEREOF), AND (C) ON THE DATE ON WHICH SUCH
ACQUISITION IS PROPOSED TO BE MADE, (1) NO EVENT OR CONDITION WHICH CONSTITUTES
AN EVENT OF DEFAULT, OR WHICH, WITH NOTICE OR THE PASSAGE OF TIME, OR BOTH,
WOULD CONSTITUTE AN EVENT OF DEFAULT, WOULD OCCUR BY REASON OF THE CONSUMMATION
THEREOF, AND (2) NO BREACH OF THE COVENANTS, AGREEMENTS OR OBLIGATIONS CONTAINED
IN SECTIONS 5.24 THROUGH 5.26, INCLUSIVE, OR 5.29 OF THIS AGREEMENT WOULD OCCUR
BY REASON OF THE CONSUMMATION THEREOF IF SUCH COVENANTS WERE MEASURED AS OF THE
DATE SUCH ACQUISITION IS PROPOSED TO BE MADE (IT BEING AGREED THAT THE BORROWERS
SHALL HAVE FURNISHED TO THE AGENT, ON OR BEFORE THE 10TH DAY PRECEDING THE
CONSUMMATION OF THE PROPOSED ACQUISITION, A PRO FORMA CALCULATION SHOWING TO THE
SATISFACTION OF THE AGENT AND THE BANKS THE BORROWERS’ COMPLIANCE WITH SUCH
COVENANTS); AND

 

(III)          THE SALE OR OTHER DISPOSITION OF ASSETS OF SUCH BORROWER OR
SUBSIDIARY, SO LONG AS (A) ALL OF THE PROCEEDS FROM SUCH SALE OR DISPOSITION
SHALL BE RETAINED BY SUCH BORROWER OR SUBSIDIARY (AS THE CASE MAY BE), AND
(B) ON THE DATE ON WHICH SUCH SALE OR DISPOSITION IS PROPOSED TO BE MADE, (1) NO
EVENT OR CONDITION WHICH CONSTITUTES AN EVENT OF DEFAULT, OR WHICH, WITH NOTICE
OR THE PASSAGE OF TIME, OR BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT, WOULD
OCCUR BY REASON OF THE CONSUMMATION OF SUCH SALE OR DISPOSITION, AND (2) NO
BREACH OF THE COVENANTS, AGREEMENTS OR OBLIGATIONS CONTAINED IN SECTIONS 5.24
THROUGH 5.26, INCLUSIVE, OR 5.29 OF THIS AGREEMENT WOULD OCCUR BY REASON OF THE
CONSUMMATION THEREOF IF SUCH COVENANTS WERE MEASURED AS OF THE DATE SUCH SALE OR
DISPOSITION IS PROPOSED TO BE MADE.

 


5.9           INVESTMENTS AND LOANS.  NO BORROWER SHALL, OR SHALL CAUSE OR
PERMIT ANY OF ITS SUBSIDIARIES AT ANY TIME TO, MAKE OR HAVE OUTSTANDING AT ANY
TIME ANY INVESTMENTS IN OR LOANS TO ANY OTHER PERSON (INCLUDING ANY SUBSIDIARY
OF SUCH PERSON), WHETHER BY WAY OF ADVANCE, GUARANTY, EXTENSION OF CREDIT,
CAPITAL CONTRIBUTION, PURCHASE OF STOCKS, NOTES, BONDS OR OTHER SECURITIES OR
EVIDENCES OF INDEBTEDNESS, OR ACQUISITION OF LIMITED OR GENERAL PARTNERSHIP
INTERESTS, OTHER THAN:  (I) IN OBLIGATIONS OF THE UNITED STATES OF AMERICA OR
ANY AGENCY OR INSTRUMENTALITY THEREOF, MATURING WITHIN THREE YEARS OF THEIR
ISSUANCE; (II) IN TIME CERTIFICATES OF DEPOSIT, BANKERS’ ACCEPTANCES OR
REPURCHASE AGREEMENTS, MATURING WITHIN ONE YEAR OF THEIR ISSUANCE, FROM BANKS IN
THE UNITED STATES HAVING CAPITAL, SURPLUS AND UNDIVIDED PROFITS IN EXCESS OF
$100,000,000; (III) IN SHORT TERM COMMERCIAL PAPER RATED PRIME-1 BY MOODY’S
INVESTOR SERVICE, INC. OR A-1 BY STANDARD AND POORS CORPORATION RATING SERVICES
AND ISSUED BY CORPORATIONS HEADQUARTERED IN THE UNITED STATES, IN CURRENCY OF
THE UNITED STATES OF AMERICA; (IV) ADVANCES TO EMPLOYEES FOR BUSINESS RELATED
EXPENSES TO BE INCURRED IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH
PAST PRACTICES IN AN AMOUNT NOT TO EXCEED $50,000 IN THE AGGREGATE OUTSTANDING
AT ANY ONE TIME; (V) INVESTMENTS IN ADDITION TO THOSE PERMITTED IN THIS
SECTION 5.9 WHICH DO NOT EXCEED IN THE AGGREGATE $5,000,000, SO LONG AS SUCH
INVESTMENTS ARE NOT MADE FOR THE PURPOSE SPECIFIED IN CLAUSE (VI) BELOW, AND SO
LONG AS ON THE DATE ON WHICH ANY SUCH


 


51

--------------------------------------------------------------------------------



 


INVESTMENT IS PROPOSED TO BE MADE, (1) NO EVENT OR CONDITION WHICH CONSTITUTES
AN EVENT OF DEFAULT, OR WHICH, WITH NOTICE OR THE PASSAGE OF TIME, OR BOTH,
WOULD CONSTITUTE AN EVENT OF DEFAULT, WOULD OCCUR BY REASON OF THE MAKING OF
SUCH INVESTMENT, AND (2) NO BREACH OF THE COVENANTS, AGREEMENTS OR OBLIGATIONS
CONTAINED IN SECTIONS 5.24 THROUGH 5.26, INCLUSIVE, OR 5.29 OF THIS AGREEMENT
WOULD OCCUR BY REASON OF THE MAKING THEREOF IF SUCH COVENANTS WERE MEASURED AS
OF THE DATE SUCH INVESTMENT IS PROPOSED TO BE MADE; (VI) IN CONNECTION WITH
ACQUISITIONS OF INTERESTS IN OTHER CORPORATIONS OR BUSINESS ENTITIES TO THE
EXTENT PERMITTED UNDER SECTION 5.8(II) HEREOF; (VII) IN ANY WHOLLY-OWNED
SUBSIDIARY; PROVIDED, THAT IMMEDIATELY PRIOR TO AND AFTER GIVING EFFECT TO SUCH
INVESTMENT, NO EVENT OF DEFAULT SHALL EXIST; (VIII) IN MARKETABLE DIRECT
OBLIGATIONS ISSUED BY ANY STATE OF THE UNITED STATES OF AMERICA OR ANY POLITICAL
SUBDIVISION OF ANY SUCH STATE OR ANY PUBLIC INSTRUMENTALITY THEREOF MATURING NOT
MORE THAN ONE YEAR FROM THE DATE OF ACQUISITION THEREOF AND, AT THE TIME OF
ACQUISITION, HAVING THE HIGHEST RATING OBTAINABLE FROM STANDARD AND POORS
CORPORATION OR MOODY’S INVESTOR SERVICE, INC.; (IX) IN SHARES OF MONEY-MARKET
MUTUAL FUNDS HAVING ASSETS IN EXCESS OF $100,000,000 AND SUBSTANTIALLY ALL OF
THE ASSETS OF WHICH CONSIST OF INVESTMENTS REFERRED TO IN CLAUSES (I) THROUGH
(III), INCLUSIVE, AND CLAUSE (VIII), ABOVE; (X) LOANS FROM A BORROWER TO ANOTHER
BORROWER TO THE EXTENT PERMITTED BY SECTION 5.5(VI) HEREOF; AND (XI) IN ANY
SUBSIDIARY OF A BORROWER WHICH IS NOT WHOLLY-OWNED BY SUCH BORROWER, PROVIDED
THAT, WITH RESPECT TO THIS CLAUSE (XI), (A) THE AGGREGATE AMOUNT OF ALL SUCH
INVESTMENTS BY THE BORROWERS SHALL NOT EXCEED $10,000,000 AT ANY TIME, AND
(B) IMMEDIATELY PRIOR TO AND AFTER GIVING EFFECT TO ANY SUCH INVESTMENT, NO
EVENT OF DEFAULT SHALL EXIST.


 


5.10         SALE OF NOTES.  NO BORROWER SHALL, OR SHALL CAUSE OR PERMIT ANY OF
ITS SUBSIDIARIES AT ANY TIME TO, SELL, DISCOUNT OR DISPOSE OF ANY NOTE,
INSTRUMENT, ACCOUNT, OR OTHER OBLIGATION OWING TO SUCH BORROWER OR SUCH
SUBSIDIARY IN AN AMOUNT THAT IS MATERIAL TO THE BORROWERS AND THEIR RESPECTIVE
SUBSIDIARIES TAKEN AS A WHOLE, EXCEPT TO EITHER OF THE BANKS.


 


5.11         RESTRICTED PAYMENTS.  NO BORROWER SHALL, DIRECTLY OR INDIRECTLY
(THROUGH ANY AFFILIATE OR ANY SUBSIDIARY OR OTHERWISE), DECLARE, PAY OR MAKE ANY
RESTRICTED PAYMENT, UNLESS (I) NO EVENT OR CONDITION WHICH CONSTITUTES AN EVENT
OF DEFAULT, OR WHICH, WITH NOTICE OR THE PASSAGE OF TIME, OR BOTH, WOULD
CONSTITUTE AN EVENT OF DEFAULT, WOULD OCCUR BY REASON OF THE TAKING OF SUCH
ACTION, AND (II) NO BREACH OF THE COVENANTS, AGREEMENT OR OBLIGATIONS CONTAINED
IN SECTIONS 5.24 THROUGH 5.26, INCLUSIVE, OR 5.29 OF THIS AGREEMENT WOULD OCCUR
BY REASON OF THE TAKING OF SUCH ACTION IF SUCH COVENANTS WERE MEASURED AS OF THE
DATE SUCH ACTION IS PROPOSED TO BE TAKEN.


 


5.12         ERISA COMPLIANCE.  NONE OF THE BORROWERS NOR THEIR RESPECTIVE
AFFILIATES (AS DEFINED SOLELY IN THE SECOND SENTENCE OF SECTION 1.2), NO PENSION
PLAN, PLAN OR TRUST CREATED THEREUNDER, AND NO TRUSTEE, ADMINISTRATOR OR
FIDUCIARY THEREOF SHALL ENGAGE IN ANY PROHIBITED TRANSACTION (PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO ACTIONS OF AN UNRELATED INSTITUTIONAL TRUSTEE,
ADMINISTRATOR OR FIDUCIARY TO THE EXTENT THE AGENT AND EACH BANK REASONABLY
BELIEVES IT WILL BEAR NO LIABILITY, EITHER DIRECTLY OR INDIRECTLY, THROUGH ANY


 


52

--------------------------------------------------------------------------------



 


PENSION PLAN, PLAN OR OTHERWISE, FOR THE ACTIONS OF SUCH INSTITUTION); NONE OF
THE BORROWERS NOR THEIR RESPECTIVE AFFILIATES AND NO PENSION PLAN OR TRUST
CREATED THEREUNDER SHALL INCUR ANY “ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED
IN SECTION 412(A) OF THE CODE AND SECTION 302 OF ERISA) WHETHER OR NOT WAIVED,
OR SHALL FAIL TO SATISFY ANY ADDITIONAL FUNDING REQUIREMENTS SET FORTH IN
SECTION 412 OF THE CODE AND SECTION 302 OF ERISA; NONE OF THE BORROWERS NOR 
THEIR AFFILIATES, NO TRUSTEE THEREOF AND NO ADMINISTRATOR OR FIDUCIARY THEREOF
SHALL TERMINATE ANY PENSION PLAN IN A MANNER WHICH COULD RESULT IN THE
IMPOSITION OF A LIEN ON ANY PROPERTY OF ANY BORROWER OR ANY OF ITS AFFILIATES;
AND EACH PLAN AND PENSION PLAN SHALL COMPLY IN ALL MATERIAL RESPECTS WITH ERISA.


 


5.13         PENSION PLANS.


 


5.13.1     WITH RESPECT TO ANY PENSION PLANS, THE BORROWERS SHALL, OR SHALL
CAUSE THEIR RESPECTIVE AFFILIATES (AS DEFINED SOLELY IN THE SECOND SENTENCE OF
SECTION 1.2) TO:


 

(I)            FUND ON A TIMELY BASIS EACH PENSION PLAN AS REQUIRED BY THE
PROVISIONS OF SECTION 412 OF THE CODE AND SECTION 302 OF ERISA;

 

(II)           CAUSE EACH PENSION PLAN TO PAY ALL BENEFITS WHEN DUE IN
ACCORDANCE WITH APPLICABLE LAW; AND

 

(III)          FURNISH TO THE AGENT (A) WRITTEN NOTICE OF THE OCCURRENCE OF A
REPORTABLE EVENT (AS SUCH TERM IS DEFINED IN SECTION 4043 OF ERISA), SUCH NOTICE
TO BE GIVEN WITHIN THIRTY (30) DAYS AFTER SUCH BORROWER OR ANY AFFILIATE KNOWS
OR HAS REASON TO KNOW THAT A REPORTABLE EVENT HAS OCCURRED WITH RESPECT TO A
PENSION PLAN; (B) A COPY OF ANY REQUEST FOR A WAIVER OF THE FUNDING STANDARDS OR
AN EXTENSION OF THE AMORTIZATION PERIODS REQUIRED UNDER SECTION 412 OF THE CODE
AND SECTION 302 OF ERISA, SUCH COPY TO BE FURNISHED NO LATER THAN THE DATE OF
SUBMISSION OF THE REQUEST TO THE DEPARTMENT OF LABOR OR TO THE INTERNAL REVENUE
SERVICE (THE “IRS”), AS THE CASE MAY BE; (C) A COPY OF ANY NOTICE OF INTENT TO
TERMINATE ANY PENSION PLAN SUCH COPY TO BE FURNISHED NO LATER THAN THE DATE OF
SUBMISSION TO THE PBGC OR, IF EARLIER, THE DATE ON WHICH THOSE PARTICIPATING IN
THE PENSION PLAN ARE NOTIFIED OF THE INTENDED TERMINATION; AND (D) NOTICE THAT
ANY BORROWER OR ANY AFFILIATE, WILL OR MAY INCUR ANY LIABILITY TO OR ON ACCOUNT
OF A PENSION PLAN UNDER SECTION 4062, 4063, 4064, 4201 OR 4204 OF ERISA, SUCH
NOTICE TO BE GIVEN WITHIN TEN (10) DAYS AFTER SUCH BORROWER OR ANY AFFILIATE
KNOWS OR HAS REASON TO KNOW THEREOF.  ANY NOTICE TO BE PROVIDED TO THE AGENT
UNDER THIS SECTION SHALL INCLUDE A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF
SUCH BORROWER SETTING FORTH DETAILS AS TO SUCH OCCURRENCE AND THE ACTION, IF
ANY, WHICH SUCH BORROWER OR SUCH AFFILIATE IS REQUIRED OR PROPOSES TO TAKE,
TOGETHER WITH ANY NOTICES REQUIRED OR PROPOSED TO BE FILED WITH OR BY SUCH
BORROWER, SUCH AFFILIATE, THE PBGC, THE IRS, THE TRUSTEE OR THE PLAN
ADMINISTRATOR WITH RESPECT THERETO.

 

53

--------------------------------------------------------------------------------



 


5.13.2      EACH BORROWER SHALL FURNISH TO THE AGENT, PROMPTLY UPON THE REQUEST
OF THE AGENT OR ANY BANK, A COPY OF THE ANNUAL REPORT OF EACH PENSION PLAN OR
PLAN (FORM 5500 OR COMPARABLE FORM) REQUIRED TO BE FILED WITH THE IRS AND/OR THE
DEPARTMENT OF LABOR.


 


5.13.3      PROMPTLY AFTER THE ADOPTION OF ANY PLAN (OTHER THAN A PLAN WHICH IS
INTENDED TO SUBSTITUTE A PLAN LISTED IN EXHIBIT B ATTACHED HERETO AND IS
SUBSTANTIALLY SIMILAR TO SUCH PLAN LISTED IN EXHIBIT B) OR PENSION PLAN SUBJECT
TO ERISA OR OF ANY AMENDMENT TO ANY PENSION PLAN WHICH RESULTS IN A SIGNIFICANT
UNDER-FUNDING WITHIN THE MEANING OF SECTION 401(A)(29) OF THE CODE AND
SECTION 307 OF ERISA, EACH BORROWER SHALL NOTIFY THE AGENT OF SUCH ADOPTION AND
OF THE VESTING AND FUNDING SCHEDULES AND OTHER PRINCIPAL PROVISIONS THEREOF.


 


5.14         NOTIFICATION OF DEFAULT.  UPON BECOMING AWARE OF THE EXISTENCE OF
ANY CONDITION OR EVENT WHICH WOULD CAUSE AN EVENT OF DEFAULT, OR ANY CONDITION
OR EVENT WHICH WOULD UPON NOTICE OR PASSAGE OF TIME, OR BOTH, CONSTITUTE AN
EVENT OF DEFAULT, THE BORROWERS SHALL PROMPTLY GIVE THE AGENT WRITTEN NOTICE
THEREOF SPECIFYING THE NATURE AND DURATION THEREOF AND THE ACTION BEING OR
PROPOSED TO BE TAKEN WITH RESPECT THERETO.


 


5.15         NOTIFICATION OF MATERIAL LITIGATION.  THE BORROWERS SHALL PROMPTLY
NOTIFY THE AGENT IN WRITING OF ANY LITIGATION OR OF ANY INVESTIGATIVE
PROCEEDINGS (CIVIL OR CRIMINAL) OF A GOVERNMENTAL AGENCY OR AUTHORITY COMMENCED
OR KNOWN TO BE THREATENED AGAINST ANY OF THEM OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES WHICH WOULD, IF ADVERSELY DECIDED, HAVE A MATERIAL AND ADVERSE
EFFECT ON THE BUSINESS OR THE FINANCIAL CONDITION OF THE BORROWER AND THEIR
RESPECTIVE SUBSIDIARIES TAKEN AS A WHOLE.


 


5.16         INSPECTION BY THE AGENT AND THE BANKS.  EACH BORROWER SHALL AND
SHALL CAUSE ITS SUBSIDIARIES TO PERMIT THE AGENT AND EACH BANK OR ITS DESIGNEES,
AT ANY REASONABLE TIME AND FROM TIME TO TIME, TO VISIT AND INSPECT THE
PROPERTIES OF SUCH BORROWER AND ITS SUBSIDIARIES, TO EXAMINE AND MAKE COPIES OF
AND TAKE ABSTRACTS FROM THE BOOKS AND RECORDS OF SUCH BORROWER AND ITS
SUBSIDIARIES (EXCEPT FOR MATERIALS PROVIDED TO THE BORROWERS BY THEIR ATTORNEYS
AND COVERED BY ATTORNEY-CLIENT PRIVILEGE, PROVIDED THAT THE BORROWERS SHALL
PROVIDE ABSTRACTS OF THOSE MATERIALS FOR THE REVIEW OF THE AGENT AND THE BANKS),
AND TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF SUCH BORROWER AND ITS
SUBSIDIARIES, WITH APPROPRIATE OFFICERS.  THE AGENT AND EACH BANK AGREE TO TAKE
ALL REASONABLE STEPS TO KEEP CONFIDENTIAL ANY AND ALL OF THE INFORMATION
OBTAINED FROM SUCH INSPECTION, OTHER THAN INFORMATION CONTAINED IN DOCUMENTS
FILED BY ANY BORROWER WITH ANY PUBLIC AGENCY WHICH ARE GENERALLY AVAILABLE TO
THE PUBLIC OR THROUGH THE USE OF THE FREEDOM OF INFORMATION ACT OR ANY
EQUIVALENT STATUTE, AND ANY OTHER INFORMATION IN ANY PUBLIC RECORD; PROVIDED
THAT SUCH INFORMATION MAY BE MADE AVAILABLE FOR INSPECTION AND EXAMINATION BY
(I) ANY GOVERNMENTAL REGULATORY AUTHORITY HAVING JURISDICTION OVER THE AGENT OR
ANY BANK, (II) ANY INDEPENDENT AUDITORS OF THE AGENT OR ANY BANK, AND (III) UPON
RECEIPT OF THE PRIOR CONSENT OF THE BORROWERS, WHICH CONSENT MAY NOT BE
UNREASONABLY WITHHELD, ANY POTENTIAL ASSIGNEES AND PARTICIPANTS.


 


54

--------------------------------------------------------------------------------



 


5.17         MAINTENANCE OF BOOKS AND RECORDS.  EACH BORROWER SHALL AND SHALL
CAUSE ITS SUBSIDIARIES TO KEEP ADEQUATE BOOKS AND RECORDS OF ACCOUNT IN WHICH
TRUE AND COMPLETE ENTRIES WILL BE MADE REFLECTING ALL OF ITS BUSINESS AND
FINANCIAL TRANSACTIONS.  SUCH BOOKS AND RECORDS SHALL FORM THE BASIS FOR
PREPARING THE CONSOLIDATED FINANCIAL STATEMENTS OF COURIER AND ITS SUBSIDIARIES
IN ACCORDANCE WITH GAAP, AND SUCH ENTRIES WILL BE MADE IN ACCORDANCE WITH
APPLICABLE LAW INCLUDING, WITHOUT LIMITATION, LAWS WITH RESPECT TO QUESTIONABLE,
IMPROPER OR CORRUPT PAYMENTS.


 


5.18         USE OF PROCEEDS.  EACH BORROWER SHALL USE THE PROCEEDS OF THE
REVOLVING LOANS AND SWING LINE LOANS FOR THE WORKING CAPITAL NEEDS OF SUCH
BORROWER AND ITS SUBSIDIARIES AND FOR ANY OTHER PURPOSE PERMITTED HEREUNDER,
INCLUDING FOR PURPOSES OF MAKING ACQUISITIONS TO THE EXTENT PERMITTED BY
SECTION 5.8 HEREOF.


 


5.19         TRANSACTIONS WITH AFFILIATES. NO BORROWER SHALL, OR SHALL CAUSE OR
PERMIT ANY OF ITS SUBSIDIARIES AT ANY TIME TO, DIRECTLY OR INDIRECTLY ENTER INTO
ANY MATERIAL PURCHASE, SALE, LEASE OR OTHER TRANSACTION WITH ANY AFFILIATE
EXCEPT IN THE ORDINARY COURSE OF BUSINESS ON TERMS THAT ARE NO LESS FAVORABLE TO
SUCH BORROWER OR ANY SUCH SUBSIDIARY THAN THOSE WHICH MIGHT BE OBTAINED AT THE
TIME IN A COMPARABLE ARM’S LENGTH TRANSACTION WITH ANY PERSON WHO IS NOT AN
AFFILIATE.


 


5.20         ENVIRONMENTAL REGULATIONS.


 

(a)           Each Borrower shall and shall cause its Subsidiaries to comply in
all material respects with all applicable Environmental Laws (as such term is
defined in Section 3.15 hereof), in all jurisdictions in which any of them
operates now or in the future, and each Borrower shall, and shall cause its
Subsidiaries to comply in all material respects with all such laws and
regulations that may in the future be applicable to such Borrower, its
Subsidiaries, and their respective properties and assets.

 

(b)           If any Borrower or any of its Subsidiaries shall (i) receive
notice that any material violation of any Environmental Law may have been
committed by any Borrower or any of their respective Subsidiaries, (ii) receive
notice that any administrative or judicial complaint or order has been filed
against any Borrower or any of their respective Subsidiaries alleging a
violation of any Environmental Law or requiring any Borrower to take any action
in connection with the release of toxic or hazardous wastes or materials into
the environment, or (iii) receive any notice from a federal, state, or local
governmental agency alleging that any Borrower or any of their respective
Subsidiaries may be liable or responsible for any costs associated with a
response to or cleanup of a release of hazardous wastes or materials into the
environment or any damages caused thereby, such Borrower shall provide the Agent
with a copy of such notice within ten (10) days after such Borrower’s or its
Subsidiary’s receipt thereof.  Within fifteen (15) days after any Borrower has
learned of the enactment or promulgation of any Environmental Law which may
result in any material adverse change in the condition (financial or otherwise),
properties, business or results of operations of the Borrowers and their
respective Subsidiaries taken as a whole, such Borrower shall provide the Agent
with notice thereof.

 

55

--------------------------------------------------------------------------------



 


5.21         FISCAL YEAR.  THE BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES SHALL
HAVE FISCAL YEARS ENDING ON THE LAST SATURDAY IN SEPTEMBER OF EACH YEAR AND
SHALL NOT CHANGE SUCH FISCAL YEARS WITHOUT THE PRIOR WRITTEN CONSENT OF EACH
BANK; PROVIDED THAT SO LONG AS COURIER IS REQUIRED TO FILE REPORTS WITH THE
SECURITIES EXCHANGE COMMISSION PURSUANT TO THE SECURITIES ACT OF 1933 OR THE
SECURITIES EXCHANGE ACT OF 1934, EACH AS AMENDED, THE BORROWERS AND THEIR
SUBSIDIARIES SHALL BE PERMITTED TO CHANGE SUCH FISCAL YEARS (ALL TO THE SAME
DATE) UPON THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE THEREOF TO THE AGENT
(WHEREUPON THE BANKS SHALL HAVE THE RIGHT TO MODIFY THE TIMING OF THE FINANCIAL
COVENANTS HEREUNDER ACCORDINGLY IN ORDER TO CORRESPOND TO ANY SUCH CHANGE IN THE
FISCAL YEARS OF THE BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES).


 


5.22         NO AMENDMENTS TO CERTAIN DOCUMENTS.  NO BORROWER SHALL AT ANY TIME
CAUSE OR PERMIT ANY OF THE CHARTER OR OTHER INCORPORATION DOCUMENTS OR BY-LAWS
OF SUCH BORROWER OR ANY OF ITS SUBSIDIARIES TO BE MODIFIED, AMENDED OR
SUPPLEMENTED IN ANY RESPECT WHATEVER, WITHOUT (IN EACH CASE) THE EXPRESS PRIOR
WRITTEN AGREEMENT, CONSENT OR APPROVAL OF EACH BANK, EXCEPT FOR ANY SUCH
MODIFICATION, AMENDMENT OR SUPPLEMENT AS WOULD NOT, ON THE DATE ON WHICH
PROPOSED TO BE MADE, CAUSE (A) AN EVENT OF DEFAULT OR AN EVENT WHICH, WITH
NOTICE OR THE PASSAGE OF TIME, OR BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT, OR
(B) A BREACH OF THE FINANCIAL COVENANTS CONTAINED IN SECTIONS 5.24 THROUGH 5.26,
INCLUSIVE, OR 5.29 OF THIS AGREEMENT IF SUCH COVENANTS WERE MEASURED AS OF THE
DATE SUCH MODIFICATION, AMENDMENT OR SUPPLEMENT IS PROPOSED TO BE MADE.


 


5.23         NO TERMINATION OF CERTAIN DOCUMENTS.  NO BORROWER SHALL AT ANY TIME
DIRECTLY OR INDIRECTLY TERMINATE, CANCEL OR RESCIND, OR CAUSE OR PERMIT, OR
OTHERWISE AGREE OR CONSENT TO OR APPROVE, THE TERMINATION, CANCELLATION OR
RESCISSION OF, ANY OF THE LOAN DOCUMENTS WITHOUT (IN EACH CASE) THE EXPRESS
PRIOR WRITTEN AGREEMENT, CONSENT OR APPROVAL OF EACH BANK.


 


5.24         FUNDED DEBT RATIO.  AT THE END OF EACH FISCAL QUARTER, FOR THE
PRECEDING FOUR CONSECUTIVE FISCAL QUARTERS COMMENCING WITH THE FISCAL QUARTER
ENDING JUNE 30, 2008, THE BORROWERS SHALL NOT CAUSE OR PERMIT THE RATIO OF
(I) CONSOLIDATED TOTAL FUNDED DEBT TO (II) CONSOLIDATED EBITDA TO BE GREATER
THAN 3.0 TO 1 (THE “FUNDED DEBT RATIO”).


 


5.25         CURRENT RATIO.  THE BORROWERS SHALL NOT CAUSE OR PERMIT THE RATIO
OF (I) CURRENT ASSETS TO (II) CURRENT LIABILITIES AT THE END OF ANY FISCAL
QUARTER OF THE BORROWERS TO BE LESS THAN 1.20 TO 1.


 


5.26         DEBT SERVICE COVERAGE.  AT THE END OF EACH FISCAL QUARTER, FOR THE
PRECEDING FOUR CONSECUTIVE FISCAL QUARTERS COMMENCING WITH THE FISCAL QUARTER
ENDING JUNE 30, 2008, THE BORROWERS SHALL NOT CAUSE OR PERMIT THE RATIO OF
(I) CONSOLIDATED EBITDA TO (II) CONSOLIDATED TOTAL DEBT SERVICE TO BE LESS THAN
3.0 TO 1.


 


5.27         SUBSIDIARIES.  THE BORROWERS SHALL GIVE THE AGENT WRITTEN NOTICE OF
THE FORMATION AFTER THE DATE HEREOF OF ANY SUBSIDIARY, AND AGREE THAT THEY SHALL
CAUSE ANY SUCH SUBSIDIARY TO ENGAGE IN THE BUSINESS OF CONDUCTING BRANCHES OR
DIVISIONS OF THE BUSINESS


 


56

--------------------------------------------------------------------------------



 


NOW CONDUCTED BY THE BORROWERS (OR REASONABLE EXTENSIONS OR EXPANSIONS THEREOF)
OR HOLDING ANY OF THE PROPERTY OF ANY BORROWER.


 


5.28         NAME CHANGE.  THE BORROWERS SHALL GIVE THE AGENT THIRTY (30) DAYS’
PRIOR WRITTEN NOTICE OF ANY CHANGE IN THE NAME OR CORPORATE FORM OF ANY BORROWER
OR IN THE NAME UNDER WHICH ITS BUSINESS IS TRANSACTED.


 


5.29         [INTENTIONALLY OMITTED]


 


SECTION 6.        EVENTS OF DEFAULT; ACCELERATION.


 


6.1           ANY OR ALL OF THE OBLIGATIONS OF THE BORROWERS TO THE AGENT AND
THE BANKS SHALL, AT THE OPTION OF THE BANKS (ACTING THROUGH THE AGENT) AND
NOTWITHSTANDING THE PROVISIONS OF ANY INSTRUMENT EVIDENCING AN OBLIGATION, BE
IMMEDIATELY DUE AND PAYABLE WITHOUT NOTICE OR DEMAND UPON THE OCCURRENCE AND
CONTINUATION OF ANY OF THE FOLLOWING EVENTS OF DEFAULT (INDIVIDUALLY, AN “EVENT
OF DEFAULT”):


 

(I)            (A) ANY PRINCIPAL PAYABLE UNDER THIS AGREEMENT OR ANY NOTE OR THE
SWING LINE NOTE SHALL NOT BE PAID WITHIN FIVE (5) DAYS AFTER THE DATE ON WHICH
THE SAME SHALL HAVE FIRST BECOME DUE AND PAYABLE OR (B) ANY REIMBURSEMENT
OBLIGATION UNDER ANY LETTER OF CREDIT SHALL NOT HAVE BEEN SATISFIED BY THE
BORROWERS IMMEDIATELY UPON THE SAME BECOMING DUE AND PAYABLE (EXCEPT WHERE SUCH
UNREIMBURSED AMOUNT IS CONVERTED TO A REVOLVING LOAN IN ACCORDANCE WITH
SECTION 2.10.3); OR

 

(II)           ANY INTEREST OR ANY OTHER SUM (EXCEPT PRINCIPAL) PAYABLE TO THE
AGENT OR ANY BANK UNDER ANY OF THE LOAN DOCUMENTS SHALL NOT BE PAID PUNCTUALLY
ON THE DATE ON WHICH THE SAME SHALL HAVE FIRST BECOME DUE AND PAYABLE, AND SUCH
FAILURE TO PAY UNDER THIS CLAUSE (II) SHALL CONTINUE FOR MORE THAN ONE (1) DAY
AFTER THE EARLIER OF THE DATE ON WHICH A PRINCIPAL OFFICER OF ANY BORROWER SHALL
HAVE FIRST BECOME AWARE OF SUCH FAILURE TO PAY OR THE AGENT OR ANY BANK SHALL
HAVE FIRST NOTIFIED ANY BORROWER OF SUCH FAILURE TO PAY; OR

 

(III)          (A) ANY BORROWER SHALL FAIL TO PERFORM, COMPLY WITH OR OBSERVE OR
SHALL OTHERWISE BREACH ANY ONE OR MORE OF ITS COVENANTS, AGREEMENTS OR
OBLIGATIONS CONTAINED IN THE LAST PARAGRAPH OF SECTION 2.5.1(II) OF THIS
AGREEMENT, OR IN SECTIONS 5.5 THROUGH 5.8, INCLUSIVE, 5.14, 5.20, 5.23 THROUGH
5.26, INCLUSIVE, AND 5.29 OF THIS AGREEMENT; OR (B) ANY BORROWER SHALL FAIL TO
PERFORM, COMPLY WITH OR OBSERVE OR SHALL OTHERWISE BREACH ANY ONE OR MORE OF ITS
COVENANTS, AGREEMENTS OR OBLIGATIONS CONTAINED IN SECTIONS 5.9, 5.22, AND 5.27
OF THIS AGREEMENT AND SUCH FAILURE UNDER THIS CLAUSE (B) SHALL CONTINUE FOR MORE
THAN FIVE (5) DAYS AFTER THE EARLIER OF THE DATE ON WHICH ANY BORROWER SHALL
HAVE FIRST BECOME AWARE OF SUCH FAILURE OR BREACH OR THE AGENT OR ANY BANK SHALL
HAVE FIRST NOTIFIED ANY BORROWER OF SUCH FAILURE OR BREACH; OR (C) ANY BORROWER
SHALL FAIL TO PERFORM, COMPLY WITH OR OBSERVE OR SHALL OTHERWISE BREACH ANY ONE
OR MORE OF ITS COVENANTS, AGREEMENTS OR OBLIGATIONS CONTAINED HEREIN (OTHER THAN
THOSE SPECIFIED IN CLAUSES (A) AND (B) 

 

57

--------------------------------------------------------------------------------


 

HEREOF) OR IN ANY OTHER LOAN DOCUMENT TO WHICH SUCH BORROWER IS A PARTY AND SUCH
FAILURE UNDER THIS CLAUSE (C) SHALL CONTINUE FOR MORE THAN THIRTY (30) DAYS
AFTER THE EARLIER OF THE DATE ON WHICH ANY BORROWER SHALL HAVE FIRST BECOME
AWARE OF SUCH FAILURE OR BREACH OR THE AGENT OR ANY BANK SHALL HAVE FIRST
NOTIFIED SUCH BORROWER OF SUCH FAILURE OR BREACH; OR

 

(IV)          ANY REPRESENTATION OR WARRANTY AT ANY TIME MADE BY OR ON BEHALF OF
ANY BORROWER IN ANY LOAN DOCUMENT OR IN ANY CERTIFICATE, WRITTEN REPORT OR
STATEMENT FURNISHED TO THE AGENT OR ANY BANK PURSUANT THERETO SHALL PROVE TO
HAVE BEEN FALSE IN ANY MATERIAL RESPECT UPON THE DATE WHEN MADE OR DEEMED TO
HAVE BEEN MADE; OR

 

(V)           ANY BORROWER OR ANY SUBSIDIARY OF ANY BORROWER SHALL FAIL TO PAY
WHEN DUE, OR WITHIN ANY APPLICABLE PERIOD OF GRACE (NOT TO EXCEED THIRTY (30)
DAYS), OBLIGATIONS FOR BORROWED MONEY, OR FAIL TO OBSERVE OR PERFORM ANY TERM,
COVENANT OR AGREEMENT CONTAINED IN ANY AGREEMENT BY WHICH IT IS BOUND,
EVIDENCING OR SECURING BORROWED MONEY, FOR SUCH PERIOD OF TIME AS WOULD PERMIT
(INCLUDING THE GIVING OF APPROPRIATE NOTICE IF REQUIRED) THE HOLDER OR HOLDERS
THEREOF OR OF ANY OBLIGATIONS ISSUED THEREUNDER TO ACCELERATE THE MATURITY
THEREOF; EXCLUDING, HOWEVER, FROM THE OPERATION OF THIS CLAUSE, OBLIGATIONS FOR
BORROWED MONEY, AND AGREEMENTS IN CONNECTION THEREWITH, NOT EXCEEDING $500,000
IN THE AGGREGATE; OR

 

(VI)          ANY BORROWER OR ANY SUBSIDIARY OF ANY BORROWER SHALL (A) APPLY FOR
OR CONSENT TO THE APPOINTMENT OF, OR THE TAKING OF POSSESSION BY, A RECEIVER,
CUSTODIAN, TRUSTEE OR LIQUIDATOR OF ITSELF OR OF ALL OR A SUBSTANTIAL PART OF
ITS PROPERTY, (B) BE GENERALLY NOT PAYING ITS DEBTS AS SUCH DEBTS BECOME DUE,
(C) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS, (D) COMMENCE A
VOLUNTARY CASE UNDER THE FEDERAL BANKRUPTCY CODE (AS NOW OR HEREAFTER IN
EFFECT), (E) FILE A PETITION SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW
PROVIDING FOR THE RELIEF OF DEBTORS, (F) CONSENT TO ANY PETITION FILED AGAINST
IT SEEKING AN ORDER FOR RELIEF UNDER THE BANKRUPTCY CODE OR OF ANY OTHER LAW
PROVIDING FOR THE RELIEF OF DEBTORS, (G) TAKE ANY ACTION UNDER THE LAWS OF ITS
JURISDICTION OF INCORPORATION OR ORGANIZATION SIMILAR TO ANY OF THE FOREGOING,
OR (H) TAKE ANY CORPORATE ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE
FOREGOING; OR

 

(VII)         A PROCEEDING OR CASE SHALL BE COMMENCED AGAINST ANY BORROWER OR
ANY SUBSIDIARY OF ANY BORROWER IN ANY COURT SEEKING (A) THE LIQUIDATION,
REORGANIZATION, DISSOLUTION, WINDING UP, OR COMPOSITION OR READJUSTMENT OF ITS
DEBTS, (B) THE APPOINTMENT OF A TRUSTEE, RECEIVER, CUSTODIAN, LIQUIDATOR OR THE
LIKE OF IT OR OF ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS, (C) AN ORDER FOR
RELIEF UNDER THE BANKRUPTCY CODE, (D) SIMILAR RELIEF IN RESPECT OF IT, UNDER ANY
LAW PROVIDING FOR THE RELIEF OF DEBTORS; AND ANY SUCH PROCEEDING SPECIFIED IN
(A) THROUGH (D) HEREINABOVE (A) SHALL NOT BE DISMISSED WITHIN THIRTY (30) DAYS
FROM THE INITIATION THEREOF, OR (B) SHALL NOT BE CONTESTED BY SUCH BORROWER OR
SUCH SUBSIDIARY IN GOOD FAITH AND WITH DUE DILIGENCE; OR ACTION UNDER THE LAWS
OF THE JURISDICTION OF

 

58

--------------------------------------------------------------------------------


 

INCORPORATION OR ORGANIZATION OF ANY BORROWER OR ANY SUBSIDIARY OF ANY BORROWER
SIMILAR TO ANY OF THE FOREGOING SHALL BE TAKEN WITH RESPECT TO ANY BORROWER OR
ANY SUBSIDIARY OF ANY BORROWER AND SUCH ACTION SHALL NOT BE DISMISSED WITHIN
THIRTY (30) DAYS FROM THE INITIATION THEREOF, OR DURING SUCH THIRTY (30) DAY
PERIOD SUCH BORROWER OR SUCH SUBSIDIARY SHALL NOT CONTEST THE SAME IN GOOD FAITH
AND WITH DUE DILIGENCE; OR

 

(VIII)        A COURT SHALL WITH RESPECT TO ANY BORROWER OR ANY SUBSIDIARY OF
ANY BORROWER ORDER OR ENTER (A) THE LIQUIDATION, REORGANIZATION, DISSOLUTION, OR
COMPOSITION OR READJUSTMENT OF ITS DEBTS, (B) THE APPOINTMENT OF A TRUSTEE,
RECEIVER, CUSTODIAN, LIQUIDATOR OR THE LIKE OF IT OR OF ALL OR ANY SUBSTANTIAL
PART OF ITS ASSETS, (C) ORDER FOR RELIEF UNDER THE BANKRUPTCY CODE, (D) SIMILAR
RELIEF IN RESPECT OF IT, UNDER ANY LAW PROVIDING FOR THE RELIEF OF DEBTORS, OR
(E) SIMILAR ORDER UNDER THE LAWS OF THE JURISDICTION OF INCORPORATION OR
ORGANIZATION; OR

 

(IX)           JUDGMENTS OR ORDERS FOR THE PAYMENT OF MONEY SHALL BE ENTERED
AGAINST ANY BORROWER OR ANY SUBSIDIARY OF ANY BORROWER BY ANY COURT, OR WARRANTS
OF ATTACHMENT OR EXECUTION OR SIMILAR PROCESS SHALL BE ISSUED OR LEVIED AGAINST
PROPERTY OF ANY BORROWER OR ANY SUBSIDIARY OF ANY BORROWER, WHICH IN THE
AGGREGATE EXCEEDS $500,000 IN VALUE, AND THE SAME SHALL CONTINUE UNSATISFIED AND
IN EFFECT FOR A PERIOD OF THIRTY (30) DAYS WITHOUT BEING VACATED, DISCHARGED,
SATISFIED OR STAYED PENDING APPEAL, PROVIDED THAT THE TOTAL OUT-OF-POCKET COST
OF ANY BOND APPLIED IN ORDER TO PROCURE A STAY OF EXECUTION IN ANY SUCH
LITIGATION SHALL NOT EXCEED $50,000; OR

 

(X)            ANY BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP SHALL FAIL TO
PAY WHEN DUE A MATERIAL AMOUNT WHICH IT SHALL HAVE BECOME LIABLE TO PAY TO THE
PBGC OR TO A PLAN UNDER TITLE IV OF ERISA OR TO A PLAN UNDER SECTION 412 OF THE
CODE OR SECTION 302 OF ERISA; OR NOTICE OF INTENT TO TERMINATE A PLAN OR PLANS
HAVING AGGREGATE UNFUNDED BENEFIT LIABILITIES SHALL BE FILED UNDER TITLE IV OF
ERISA BY ANY BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP, ANY PLAN
ADMINISTRATOR OR ANY COMBINATION OF THE FOREGOING; OR THE PBGC SHALL INSTITUTE
PROCEEDINGS UNDER TITLE IV OF ERISA TO TERMINATE OR TO CAUSE A TRUSTEE TO BE
APPOINTED TO ADMINISTER ANY SUCH PLAN OR PLANS OR A PROCEEDING SHALL BE
INSTITUTED BY A FIDUCIARY OF ANY SUCH PLAN OR PLANS AGAINST ANY BORROWER TO
ENFORCE SECTION 515 OF ERISA AND SUCH PROCEEDINGS SHALL NOT HAVE BEEN DISMISSED
WITHIN THIRTY (30) DAYS THEREAFTER; OR A CONDITION SHALL EXIST BY REASON OF
WHICH THE PBGC WOULD BE ENTITLED TO OBTAIN A DECREE ADJUDICATING THAT ANY SUCH
PLAN OR PLANS MUST BE TERMINATED; OR

 

(XI)           ANY LOAN DOCUMENT SHALL BE CANCELLED, TERMINATED, REVOKED OR
RESCINDED OTHERWISE THAN IN ACCORDANCE WITH THE EXPRESS PRIOR WRITTEN AGREEMENT,
CONSENT OR APPROVAL OF EACH BANK; OR ANY ACTION AT LAW, SUIT IN EQUITY OR OTHER
LEGAL PROCEEDING TO CANCEL, REVOKE OR RESCIND ANY LOAN DOCUMENT SHALL BE
COMMENCED BY OR ON BEHALF OF ANY BORROWER OR ANY OTHER PERSON (OTHER THAN THE
AGENT OR ANY BANK) BOUND THEREBY, OR BY ANY COURT OR ANY OTHER GOVERNMENTAL OR
REGULATORY

 

59

--------------------------------------------------------------------------------


 

AUTHORITY OR AGENCY OF COMPETENT JURISDICTION; OR ANY COURT OR ANY OTHER
GOVERNMENTAL OR REGULATORY AUTHORITY OR AGENCY OF COMPETENT JURISDICTION SHALL
MAKE A DETERMINATION THAT, OR SHALL ISSUE A JUDGMENT, ORDER, DECREE OR RULING TO
THE EFFECT THAT, ANY ONE OR MORE OF THE LOAN DOCUMENTS, OR ANY ONE OR MORE OF
THE OBLIGATIONS OF ANY BORROWER OR ANY OTHER PERSON UNDER ANY ONE OR MORE OF THE
LOAN DOCUMENTS, ARE ILLEGAL, INVALID OR UNENFORCEABLE IN ANY MATERIAL RESPECT IN
ACCORDANCE WITH THE TERMS THEREOF; OR

 

(XII)          AT ANY TIME AFTER THE DATE HEREOF, ANY BORROWER SHALL OWN, BOTH
LEGALLY AND BENEFICIALLY, LESS THAN ONE HUNDRED PERCENT (100%) OF ALL THE ISSUED
AND OUTSTANDING VOTING SHARES OF EACH OF ITS SUBSIDIARIES, WHICH SUBSIDIARIES
ARE SET FORTH IN EXHIBIT F HERETO, OR SUCH LESSER PERCENTAGE AS SUCH BORROWER
MAY BE PERMITTED TO OWN PURSUANT TO SECTION 5.8 OF THIS AGREEMENT.

 


6.2           UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT AND AT ANY TIME
THEREAFTER (UNLESS SUCH EVENT OF DEFAULT SHALL THERETOFORE HAVE BEEN REMEDIED OR
WAIVED), AT THE OPTION OF THE BANKS (ACTING THROUGH THE AGENT):  (I) THE
REVOLVING CREDIT COMMITMENT AND THE SWING LINE COMMITMENT SHALL TERMINATE IN
FULL, AND EACH OF THE BANKS SHALL THEREUPON BE RELIEVED OF ALL OF ITS
OBLIGATIONS TO MAKE ANY REVOLVING LOANS HEREUNDER AND THE AGENT SHALL THEREUPON
BE RELIEVED OF ALL OF ITS OBLIGATIONS TO MAKE SWING LINE LOANS HEREUNDER AND THE
ISSUING BANK SHALL THEREUPON BE RELIEVED OF ALL OF ITS OBLIGATIONS TO MAKE ISSUE
LETTERS OF CREDIT HEREUNDER; (II) THE UNPAID PRINCIPAL AMOUNT OF THE NOTES AND
THE SWING LINE NOTE TOGETHER WITH ACCRUED INTEREST THEREON AND ALL OTHER
OBLIGATIONS SHALL BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT PRESENTMENT,
DEMAND, PROTEST OR NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED;
AND (III) THE AGENT, THE ISSUING BANK AND EACH OF THE BANKS MAY EXERCISE ANY AND
ALL RIGHTS IT HAS UNDER THIS AGREEMENT, THE NOTES, THE SWING LINE NOTE, THE
OTHER LOAN DOCUMENTS OR ANY OTHER DOCUMENTS OR AGREEMENTS EXECUTED IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR BY LAW OR EQUITY, AND
PROCEED TO PROTECT AND ENFORCE THE AGENT’S, THE ISSUING BANK’S EACH BANK’S
RIGHTS BY ANY ACTION AT LAW, SUIT IN EQUITY OR OTHER APPROPRIATE PROCEEDING,
WHETHER FOR SPECIFIC PERFORMANCE OR FOR AN INJUNCTION AGAINST A VIOLATION OF ANY
COVENANT CONTAINED HEREIN OR IN ANY LOAN DOCUMENT OR IN AID OF THE EXERCISE OF
ANY POWER GRANTED HEREBY OR THEREBY OR BY LAW.


 


SECTION 7.        SET-OFF


 


7.1           ANY DEPOSITS OR OTHER SUMS AT ANY TIME CREDITED BY OR DUE FROM ANY
BANK TO ANY BORROWER, WITHOUT NOTICE (ANY SUCH NOTICE BEING EXPRESSLY WAIVED
HEREBY) AND TO THE FULLEST EXTENT PERMITTED BY LAW AND WITHOUT REGARD TO ANY
COLLATERAL OR OTHER SOURCE OF PAYMENT WHATSOEVER, MAY AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, BE APPLIED TO OR
SET OFF AGAINST OBLIGATIONS ON WHICH ANY BORROWER IS PRIMARILY LIABLE AND MAY AT
OR AFTER THE MATURITY THEREOF BE APPLIED TO OR SET OFF AGAINST OBLIGATIONS ON
WHICH ANY BORROWER IS SECONDARILY LIABLE, AND IN FURTHERANCE OF THE FOREGOING
EACH BORROWER GRANTS THE AGENT AND EACH BANK A LIEN ON AND SECURITY INTEREST IN
ALL SUCH DEPOSITS TO SECURE PAYMENT OF THE OBLIGATIONS.  SUCH AMOUNTS THAT MAY
BE


 


60

--------------------------------------------------------------------------------



 


APPLIED TO OR SET OFF AGAINST OBLIGATIONS ARE TO BE RATABLY APPLIED TO ALL
OBLIGATIONS OWED TO THE AGENT AND EACH BANK UNDER THIS AGREEMENT WITH REASONABLE
PROMPTNESS.


 


7.2           ANY DEPOSITS OR OTHER SUMS WHICH AT ANY TIME MAY BE CREDITED TO
ANY BORROWER BY OR DUE TO IT FROM ANY PARTICIPANT MAY AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT NOTICE
(ANY SUCH NOTICE BEING EXPRESSLY WAIVED HEREBY) AND TO THE FULLEST EXTENT
PERMITTED BY LAW AND WITHOUT REGARD TO ANY COLLATERAL OR OTHER SOURCE OF PAYMENT
WHATSOEVER, BE APPLIED TO OR SET OFF BY SUCH PARTICIPANT AGAINST THE THEN
OUTSTANDING INDEBTEDNESS OF ANY BORROWER HEREUNDER.


 


SECTION 8.        CONCERNING THE AGENT AND THE BANKS.


 


8.1           APPOINTMENT AND AUTHORIZATION.  EACH OF THE BANKS HEREBY APPOINTS
CITIZENS, ACTING THROUGH ITS HEAD OFFICE, TO SERVE AS AGENT UNDER THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS AND IRREVOCABLY AUTHORIZES THE AGENT TO TAKE SUCH
ACTION AS AGENT ON SUCH BANK’S BEHALF UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND TO EXERCISE SUCH POWERS AND TO PERFORM SUCH DUTIES UNDER THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE OTHER DOCUMENTS AND INSTRUMENTS
EXECUTED AND DELIVERED IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AS ARE DELEGATED TO THE AGENT BY THE TERMS HEREOF OR
THEREOF, TOGETHER WITH ALL SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO.


 


8.2           AGENT AND AFFILIATES.  CITIZENS SHALL HAVE THE SAME RIGHTS AND
POWERS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS EACH OTHER BANK AND
MAY EXERCISE OR REFRAIN FROM EXERCISING THE SAME AS THOUGH IT WERE NOT THE
AGENT, AND CITIZENS AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO,
AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH ANY BORROWER OR AFFILIATE OF
ANY BORROWER AS IF IT WERE NOT THE AGENT HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS.  EXCEPT AS OTHERWISE PROVIDED BY THE TERMS OF THIS AGREEMENT, NOTHING
HEREIN SHALL PROHIBIT ANY OF THE BANKS FROM ACCEPTING DEPOSITS FROM, LENDING
MONEY TO OR GENERALLY ENGAGING IN ANY KIND OF BUSINESS WITH ANY BORROWER OR
AFFILIATE OF ANY BORROWER.


 


8.3           FUTURE ADVANCES. IN ORDER TO MORE CONVENIENTLY ADMINISTER THE
REVOLVING LOANS, CITIZENS, KEY, WELLS FARGO AND JPM DO HEREBY AUTHORIZE THE
AGENT AND CITIZENS TO MAKE ALL REVOLVING LOANS AND ADVANCES, SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT, TO THE BORROWERS, WHICH ARE REQUESTED BY
THE BORROWERS ON ANY BUSINESS DAY.  CITIZENS, KEY, WELLS FARGO AND JPM DO HEREBY
FURTHER IRREVOCABLY AGREE, WHETHER OR NOT THIS AGREEMENT HAS BEEN TERMINATED, AN
EVENT OF DEFAULT HAS OCCURRED, THE AGENT HAS ACCELERATED THE OBLIGATIONS OR THE
AGENT IS PROCEEDING TO LIQUIDATE ANY COLLATERAL, TO TRANSFER TO THE AGENT ON THE
LAST BUSINESS DAY OF EACH WEEK, IF NOT ALREADY TRANSFERRED, SUFFICIENT
IMMEDIATELY AVAILABLE FEDERAL FUNDS TO REIMBURSE THE AGENT FOR CITIZENS, KEY,
WELLS FARGO AND JPM’S RESPECTIVE COMMITMENT PERCENTAGES OF ALL REVOLVING LOANS
AND OTHER ADVANCES MADE DURING SUCH WEEKLY PERIOD AFTER TAKING INTO ACCOUNT
PAYMENTS RECEIVED BY THE AGENT; PROVIDED, HOWEVER, THAT UPON THE REQUEST OF THE
AGENT, SUCH REIMBURSEMENT SHALL ALSO BE REQUIRED TO BE MADE BY CITIZENS, KEY,
WELLS FARGO AND JPM AT THE END OF ANY FISCAL QUARTER AND FISCAL YEAR OF THE
BORROWERS.  ANY PAYMENTS MADE BY


 


61

--------------------------------------------------------------------------------



 


THE AGENT ON BEHALF OF ANY BORROWER SHALL CONSTITUTE REVOLVING LOANS OR OTHER
ADVANCES INITIALLY MADE BY THE AGENT AT SUCH TIME AS SUCH FUNDS ARE ACTUALLY
PROVIDED, OR SUCH PAYMENTS ARE MADE, BY THE AGENT.  ALL REVOLVING LOANS AND
OTHER ADVANCES MADE BY THE AGENT ON BEHALF OF CITIZENS, KEY, WELLS FARGO AND JPM
SHALL BE, FOR PURPOSES OF INTEREST INCOME AND OTHER CHARGES, CONSIDERED LOANS
FROM CITIZENS, KEY, WELLS FARGO AND JPM TO THE BORROWERS AT SUCH TIME AS THE
AGENT RECEIVES FROM CITIZENS, KEY, WELLS FARGO AND JPM FUNDS AS PROVIDED IN THIS
SECTION 8.3, AND PRIOR TO SUCH TIME SUCH REVOLVING LOANS AND ADVANCES SHALL BE
CONSIDERED, FOR PURPOSES OF INTEREST INCOME AND OTHER CHARGES, LOANS FROM
CITIZENS.  THE AGENT MAY AT ANY TIME UPON NOTICE TO CITIZENS, KEY, WELLS FARGO
AND JPM (I) REFUSE TO MAKE REVOLVING LOANS AND ADVANCES ON BEHALF OF CITIZENS,
KEY, WELLS FARGO AND JPM UNLESS CITIZENS, KEY, WELLS FARGO AND JPM SHALL HAVE
PROVIDED TO THE AGENT IMMEDIATELY AVAILABLE FEDERAL FUNDS SUFFICIENT TO CAUSE
THE OUTSTANDING REVOLVING LOANS TO EQUAL EACH OF THE BANKS’ RESPECTIVE
COMMITMENT PERCENTAGE; (II) REQUIRE CITIZENS, KEY, WELLS FARGO AND JPM TO FUND
SUCH REVOLVING LOANS AND ADVANCES BEFORE MAKING SUCH REVOLVING LOANS AND
ADVANCES TO THE BORROWER REQUESTING THE SAME; OR (III) REQUIRE THAT CITIZENS,
KEY, WELLS FARGO AND JPM IMMEDIATELY TRANSFER TO THE AGENT ON EACH BUSINESS DAY
IMMEDIATELY AVAILABLE FEDERAL FUNDS SUFFICIENT TO CAUSE THE OUTSTANDING
REVOLVING LOANS TO EQUAL EACH OF THE BANKS’ RESPECTIVE COMMITMENT PERCENTAGE. 
NOTWITHSTANDING THE PROVISIONS HEREOF, THE OBLIGATIONS TO MAKE REVOLVING LOANS
AND ADVANCES UNDER THE TERMS OF THIS AGREEMENT SHALL BE THE SEVERAL AND NOT
JOINT OBLIGATION OF CITIZENS, KEY, WELLS FARGO AND JPM, AND ANY ADVANCES MADE BY
THE AGENT ON BEHALF OF CITIZENS, KEY, WELLS FARGO AND JPM ARE STRICTLY FOR THE
ADMINISTRATIVE CONVENIENCE OF THE PARTIES AND SHALL IN NO WAY DIMINISH CITIZENS,
KEY, WELLS FARGO AND JPM’S LIABILITY TO THE AGENT TO REPAY THE AGENT FOR SUCH
REVOLVING LOANS AND ADVANCES.


 


8.4           PAYMENTS.  ALL PAYMENTS AND PREPAYMENTS OF PRINCIPAL OF REVOLVING
LOANS RECEIVED BY THE AGENT SHALL BE PAID TO EACH OF THE BANKS PRO RATA IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENT PERCENTAGE.  ALL SUCH PAYMENTS FROM
THE BORROWERS RECEIVED BY THE AGENT SHALL BE HELD IN TRUST FOR THE BENEFIT OF
THE BANKS.  AS EACH SUCH PAYMENT IS RECEIVED BY THE AGENT, THE AGENT SHALL
PROMPTLY CHARGE OR CREDIT EACH OF THE BANKS TO THE EXTENT NECESSARY TO ENSURE
THAT AS BETWEEN THEM, EACH OF THE BANKS HOLDS ITS RESPECTIVE COMMITMENT
PERCENTAGE OF OUTSTANDING REVOLVING LOANS, BASED ON THE THEN UNPAID AGGREGATE
PRINCIPAL AMOUNTS OF THE REVOLVING LOANS OUTSTANDING.


 


8.5           INTEREST, FEES AND OTHER PAYMENTS.  (I) ALL PAYMENTS OF INTEREST
RECEIVED BY THE AGENT IN RESPECT OF REVOLVING LOANS, EXCEPT AS OTHERWISE
PROVIDED BY THE TERMS OF THIS AGREEMENT, AND ALL OTHER FEES AND PREMIUMS
RECEIVED BY THE AGENT HEREUNDER OR IN RESPECT OF REVOLVING LOANS SHALL BE SHARED
BY THE BANKS PRO RATA IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENT
PERCENTAGES.  (II) ALL PAYMENTS RECEIVED BY THE AGENT PURSUANT TO SECTION 10.7
OF THIS AGREEMENT SHALL BE APPLIED BY THE AGENT TO REIMBURSE ITSELF, CITIZENS,
KEY, WELLS FARGO OR JPM AS THE CASE MAY BE, ON ACCOUNT OF THE OBLIGATION, TAX,
CHARGE OR EXPENSE IN RESPECT OF WHICH SUCH PAYMENT IS MADE.

 

62

--------------------------------------------------------------------------------



 


8.6           ACTION BY AGENT.


 

(I)            THE OBLIGATIONS OF THE AGENT HEREUNDER ARE ONLY THOSE EXPRESSLY
SET FORTH HEREIN.  THE AGENT SHALL HAVE NO DUTY TO EXERCISE ANY RIGHT OR POWER
OR REMEDY HEREUNDER, UNDER ANY OTHER LOAN DOCUMENT, OR UNDER ANY OTHER DOCUMENT
OR INSTRUMENT EXECUTED AND DELIVERED IN CONNECTION WITH OR AS CONTEMPLATED BY
THIS AGREEMENT OR TO TAKE ANY AFFIRMATIVE ACTION HEREUNDER OR THEREUNDER.

 

(II)           THE AGENT SHALL KEEP RECORDS OF THE REVOLVING LOANS AND SWING
LINE LOANS AND PAYMENTS HEREUNDER, AND SHALL GIVE AND RECEIVE NOTICES AND OTHER
COMMUNICATIONS TO BE GIVEN OR RECEIVED BY THE AGENT HEREUNDER ON BEHALF OF THE
BANKS.

 

(III)          UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, THE AGENT SHALL
EXERCISE, IF SO DIRECTED BY THE BANKS, THE OPTION OF THE BANKS PURSUANT TO
SECTION 6.2 HEREOF TO DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND PAYABLE AND
TAKE SUCH ACTION AS MAY BE NECESSARY OR DESIRABLE TO COLLECT THE OBLIGATIONS AND
ENFORCE THE RIGHTS AND REMEDIES OF THE AGENT OR THE BANKS WITH RESPECT TO ANY
COLLATERAL OR OTHERWISE.

 

(IV)          WHETHER OR NOT AN EVENT OF DEFAULT SHALL HAVE OCCURRED, THE AGENT
MAY FROM TIME TO TIME EXERCISE THE RIGHTS OF THE AGENT AND BANKS HEREUNDER,
UNDER THE OTHER LOAN DOCUMENTS, OR UNDER THE OTHER DOCUMENTS OR INSTRUMENTS
EXECUTED OR DELIVERED IN CONNECTION WITH OR AS CONTEMPLATED BY THIS AGREEMENT AS
IT REASONABLY MAY DEEM NECESSARY OR DESIRABLE TO PROTECT ANY COLLATERAL AND THE
INTERESTS OF THE AGENT AND THE BANKS.

 


8.7           CONSULTATION WITH EXPERTS.  THE AGENT SHALL BE ENTITLED TO RETAIN
AND CONSULT WITH LEGAL COUNSEL, INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY IT AND SHALL NOT BE LIABLE TO THE BANKS FOR ANY ACTION TAKEN,
OMITTED TO BE TAKEN OR SUFFERED IN GOOD FAITH BY IT IN ACCORDANCE WITH THE
ADVICE OF SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.  THE AGENT MAY EMPLOY AGENTS AND
ATTORNEYS-IN-FACT AND SHALL NOT BE LIABLE TO THE BANKS FOR THE DEFAULT OR
MISCONDUCT OF ANY SUCH AGENTS OR ATTORNEYS.


 


8.8           LIABILITY OF AGENT.  THE AGENT SHALL EXERCISE THE SAME CARE TO
PROTECT THE INTERESTS OF EACH OF THE BANKS AS IT DOES TO PROTECT ITS OWN
INTERESTS, SO THAT SO LONG AS THE AGENT EXERCISES SUCH CARE IT SHALL NOT BE
UNDER ANY LIABILITY TO ANY OF THE BANKS, EXCEPT FOR THE AGENT’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT WITH RESPECT TO ANYTHING IT MAY DO OR REFRAIN FROM DOING. 
SUBJECT TO THE IMMEDIATELY PRECEDING SENTENCE, NEITHER THE AGENT NOR ANY OF ITS
DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE LIABLE FOR ANY ACTION TAKEN OR
NOT TAKEN BY IT IN CONNECTION HEREWITH IN ITS CAPACITY AS AGENT.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, NEITHER THE AGENT NOR ANY OF ITS
DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE RESPONSIBLE FOR OR HAVE ANY
DUTY TO ASCERTAIN, INQUIRE INTO OR VERIFY:  (I) ANY STATEMENT, WARRANTY OR
REPRESENTATION MADE IN CONNECTION WITH THIS AGREEMENT, ANY OTHER LOAN DOCUMENT,
OR ANY BORROWING HEREUNDER; (II) THE PERFORMANCE OR OBSERVANCE OF ANY OF THE
COVENANTS OR AGREEMENTS OF ANY BORROWER; (III) THE SATISFACTION OF ANY CONDITION
SPECIFIED IN SECTIONS 4.1 OR 4.2 HEREOF, EXCEPT RECEIPT OF ITEMS REQUIRED TO BE
DELIVERED TO THE AGENT; OR (IV) THE VALIDITY, EFFECTIVENESS, ENFORCEABILITY OR
GENUINENESS OF THIS


 


63

--------------------------------------------------------------------------------



 


AGREEMENT, THE NOTES, THE SWING LINE NOTE, THE OTHER LOAN DOCUMENTS OR ANY OTHER
DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN CONNECTION WITH OR AS
CONTEMPLATED BY THIS AGREEMENT.  THE AGENT SHALL NOT INCUR ANY LIABILITY BY
ACTING IN RELIANCE UPON ANY NOTICE, CONSENT, CERTIFICATE, STATEMENT OR OTHER
WRITING (WHICH MAY BE A BANK WIRE, TELEX OR SIMILAR WRITING) BELIEVED BY IT TO
BE GENUINE OR TO BE SIGNED BY THE PROPER PARTY OR PARTIES.


 


8.9           INDEMNIFICATION.  EACH BANK AGREES TO INDEMNIFY THE AGENT (TO THE
EXTENT THE AGENT IS NOT REIMBURSED BY ANY BORROWER), RATABLY IN ACCORDANCE WITH
ITS COMMITMENT PERCENTAGE, FROM AND AGAINST ANY COST, EXPENSE (INCLUDING
ATTORNEYS’ FEES AND DISBURSEMENTS), CLAIM, DEMAND, ACTION, LOSS OR LIABILITY
WHICH THE AGENT MAY SUFFER OR INCUR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY ACTION TAKEN OR OMITTED BY THE AGENT HEREUNDER OR
THEREUNDER, OR THE AGENT’S RELATIONSHIP WITH THE BORROWERS HEREUNDER, INCLUDING,
WITHOUT LIMITATION, THE COSTS AND EXPENSES OF DEFENDING ITSELF AGAINST ANY CLAIM
OR LIABILITY IN CONNECTION WITH THE EXERCISE OR PERFORMANCE OF ANY OF ITS POWERS
AND DUTIES HEREUNDER AND OF TAKING OR REFRAINING FROM TAKING ANY ACTION
HEREUNDER.  NO PAYMENT BY ANY BANK UNDER THIS SECTION SHALL IN ANY WAY RELIEVE
ANY BORROWER OF ITS OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE AMOUNTS
SO PAID BY ANY BANK, AND THE BANKS SHALL BE SUBROGATED TO THE RIGHTS OF THE
AGENT, IF ANY, IN RESPECT THERETO.


 


8.10         INDEPENDENT CREDIT DECISION.  EACH OF THE BANKS REPRESENTS AND
WARRANTS TO THE AGENT THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
AGENT OR THE OTHER BANKS AND BASED ON THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 3.7 AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE, MADE ITS OWN INDEPENDENT CREDIT ANALYSIS AND DECISION TO ENTER INTO
THIS AGREEMENT.  EACH OF THE BANKS ACKNOWLEDGES THAT IT HAS NOT RELIED UPON ANY
REPRESENTATION BY THE AGENT AND THAT THE AGENT SHALL NOT BE RESPONSIBLE FOR ANY
STATEMENTS IN OR OMISSIONS FROM ANY DOCUMENTS OR INFORMATION CONCERNING THE
BORROWERS, THIS AGREEMENT, THE NOTES, THE SWING LINE NOTE, THE OTHER LOAN
DOCUMENTS OR ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN
CONNECTION WITH OR AS CONTEMPLATED BY THIS AGREEMENT.  EACH OF THE BANKS
ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE AGENT OR
THE OTHER BANKS AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM
APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR
NOT TAKING ACTION UNDER THIS AGREEMENT.


 


8.11         SUCCESSOR AGENT.  CITIZENS, OR ANY SUCCESSOR AGENT, MAY RESIGN AS
AGENT AT ANY TIME BY GIVING WRITTEN NOTICE THEREOF TO THE BANKS AND COURIER ON
BEHALF OF THE BORROWERS.  UPON ANY SUCH RESIGNATION, THE BANKS SHALL HAVE THE
RIGHT TO APPOINT A SUCCESSOR AGENT.  IF NO SUCCESSOR AGENT SHALL HAVE BEEN SO
APPOINTED BY THE BANKS, AND SHALL HAVE ACCEPTED SUCH APPOINTMENT, WITHIN THIRTY
(30) DAYS AFTER THE RETIRING AGENT’S GIVING OF NOTICE OF RESIGNATION, THEN THE
RETIRING AGENT MAY, ON BEHALF OF THE BANKS, APPOINT A SUCCESSOR AGENT, WHICH
SHALL BE A COMMERCIAL BANK (OR AFFILIATE THEREOF) OR SAVINGS AND LOAN
ASSOCIATION ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY
STATE THEREOF OR UNDER THE LAWS OF ANOTHER COUNTRY WHICH IS DOING BUSINESS IN
THE UNITED STATES OF AMERICA OR ANY STATE THEREOF AND HAVING A COMBINED CAPITAL,
SURPLUS AND UNDIVIDED PROFITS OF AT LEAST $100,000,000.  UPON THE ACCEPTANCE OF
ANY APPOINTMENT AS


 


64

--------------------------------------------------------------------------------



 


AGENT HEREUNDER BY A SUCCESSOR AGENT, SUCH SUCCESSOR AGENT SHALL THEREUPON
SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES
OF THE RETIRING AGENT, AND THE RETIRING AGENT SHALL BE DISCHARGED FROM ALL
FURTHER DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT.  AFTER ANY RETIRING AGENT’S
RESIGNATION OR REMOVAL HEREUNDER AS AGENT, THE PROVISIONS OF THIS SECTION 8
SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT
WHILE IT WAS AGENT UNDER THIS AGREEMENT.


 


SECTION 9.        COURIER AS AGENT FOR BORROWERS.


 

Each Borrower (other than Courier) hereby appoints Courier as its agent with
respect to the receiving and giving of any notices, requests, instructions,
reports, schedules, revisions, financial statements or any other written or oral
communications hereunder.  The Agent and each Bank is hereby entitled to rely on
any communications given or transmitted by Courier as if such communication were
given or transmitted by each and every Borrower; provided, however, that any
communication given or transmitted by any Borrower other than Courier shall be
binding with respect to such Borrower.  Any communication given or transmitted
by the Agent or any Bank to Courier shall be deemed given and transmitted to
each and every Borrower.

 


SECTION 10.      MISCELLANEOUS.


 


10.1         WRITTEN NOTICES.  ANY NOTICES, EXPRESSLY REQUIRED BY THIS AGREEMENT
TO BE IN WRITING, TO ANY PARTY HERETO SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
DELIVERED BY HAND, WHEN SENT BY TELEX OR FACSIMILE TRANSMISSION, ONE (1) DAY
AFTER BEING DELIVERED TO ANY OVERNIGHT DELIVERY SERVICE FREIGHT PRE-PAID OR
THREE (3) DAYS AFTER DEPOSIT IN THE MAILS, POSTAGE PREPAID, AND ADDRESSED TO
SUCH PARTY AT ITS ADDRESS GIVEN AT THE BEGINNING OF THIS AGREEMENT OR AT ANY
OTHER ADDRESS SPECIFIED IN WRITING.  WRITTEN NOTICES TO THE BORROWERS SHALL BE
SENT TO THE ATTENTION OF PETER M. FOLGER, SENIOR VICE PRESIDENT AND CHIEF
FINANCIAL OFFICER AND RAJEEV BALAKRISHNA, VICE PRESIDENT AND GENERAL COUNSEL, OR
TO SUCH OTHER OFFICERS AS MAY BE DESIGNATED BY THE BORROWERS; AND WRITTEN
NOTICES TO THE AGENT, CITIZENS AND THE ISSUING BANK SHALL BE SENT TO THE
ATTENTION OF SUCH OFFICER AS MAY BE DESIGNATED BY THE AGENT, WITH A COPY TO
GOULSTON & STORRS, 400 ATLANTIC AVENUE, BOSTON, MASSACHUSETTS 02110-3333,
ATTENTION:  PHILIP A. HERMAN, ESQ., WRITTEN NOTICES TO KEY SHALL BE SENT TO THE
ATTENTION OF SUCH OFFICER AS MAY BE DESIGNATED BY KEY, WRITTEN NOTICES TO WELLS
FARGO SHALL BE SENT TO THE ATTENTION OF SUCH OFFICER AS MAY BE DESIGNATED BY
WELLS FARGO, AND WRITTEN NOTICES TO JPM SHALL BE SENT TO THE ATTENTION OF SUCH
OFFICER AS MAY BE DESIGNATED BY JPM.  ANY NOTICE, UNLESS OTHERWISE SPECIFIED,
MAY BE GIVEN ORALLY OR IN WRITING.


 


10.2         TERM OF AGREEMENT.  THIS AGREEMENT SHALL CONTINUE IN FORCE AND
EFFECT SO LONG AS THE REVOLVING CREDIT COMMITMENT AND THE SWING LINE COMMITMENT,
ANY PORTION OF THE LOANS, SWING LINE LOANS, LETTERS OF CREDIT OR ANY OBLIGATION
OF ANY BORROWER FOR ANY INTEREST, FEE, CHARGE OR EXPENSE SHALL BE OUTSTANDING.


 


10.3         NO WAIVERS.  NO FAILURE OR DELAY BY THE AGENT OR ANY BANK IN
EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF; NOR SHALL ANY


 


65

--------------------------------------------------------------------------------



 


SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  THE RIGHTS AND
REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS OR
REMEDIES OTHERWISE PROVIDED BY LAW.


 


10.4         FURTHER ASSURANCES.  EACH BORROWER SHALL DO, MAKE, EXECUTE AND
DELIVER ALL SUCH ADDITIONAL AND FURTHER ACTS, THINGS, ASSURANCES, AND
INSTRUMENTS AS THE AGENT OR ANY BANK MAY REASONABLY REQUIRE MORE COMPLETELY TO
VEST IN AND ASSURE TO THE AGENT AND THE BANKS ITS RIGHTS HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS, AND TO CARRY INTO EFFECT THE PROVISIONS AND INTENT OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


10.5         GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE DEEMED TO BE CONTRACTS MADE UNDER SEAL AND SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS (WITHOUT
REGARD TO CONFLICTS OF LAWS RULES).  ANY LEGAL ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OBLIGATION MAY BE INSTITUTED IN THE
COURTS OF THE COMMONWEALTH OF MASSACHUSETTS OR OF THE UNITED STATES OF AMERICA
FOR THE DISTRICT OF MASSACHUSETTS, AND THE BORROWERS HEREBY IRREVOCABLY SUBMIT
TO THE JURISDICTION OF EACH SUCH COURT IN ANY SUCH ACTION OR PROCEEDING;
PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT LIMIT THE AGENT’S OR ANY BANK’S
RIGHTS TO BRING ANY LEGAL ACTION OR PROCEEDING IN ANY OTHER APPROPRIATE
JURISDICTION.


 


10.6         PAYMENTS IN IMMEDIATELY AVAILABLE FUNDS.  ALL PAYMENTS REQUIRED OF
THE BORROWERS HEREUNDER OR UNDER THE NOTES OR UNDER THE SWING LINE NOTE SHALL BE
MADE IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA IN FEDERAL OR OTHER FUNDS
IMMEDIATELY AVAILABLE TO THE RECIPIENT THEREOF AT THE PRESCRIBED PLACE OF
PAYMENT.


 


10.7         EXPENSES, TAXES AND INDEMNIFICATION.


 

(a)           The Borrowers shall pay all (i) taxes (other than taxes on the
income of the Banks and the Issuing Bank), (ii) charges and expenses of every
kind or description, reasonably incurred or expended by the Agent, the Banks or
the Issuing Bank in connection with or in any way related to the Agent’s, the
Banks’ or the Issuing Bank’s relationship with the Borrowers, whether hereunder
or otherwise including, without limitation, attorneys’ fees and expenses and
those charges and expenses incurred or expended in connection with the
preparation, execution, delivery, interpretation or amendment of this Agreement,
the Notes, the Swing Line Note, the other Loan Documents and any related
agreement, instrument or document, the making of the Loans, and the protection
or enforcement of the Agent’s, the Banks’ or the Issuing Bank’s rights hereunder
and (iii) fees and expenses reasonably incurred, expended or charged by the
Agent, the Banks or the Issuing Bank in connection with any examination of the
business, assets or properties of the Borrowers, conducted after and during the
continuance of an Event of Default, whether or not conducted by employees of the
Agents, any Bank or the Issuing Bank.  The Borrowers authorize the Agent, the
Banks and the Issuing Bank to charge the Loan Account or any deposit account
which the Borrowers may maintain with the Agent, any Bank or the Issuing Bank
for any of the foregoing; provided that prior to an Event of Default only
principal and interest shall be charged against the deposit accounts of the
Borrowers with the Agent, any Bank or the Issuing Bank.

 

66

--------------------------------------------------------------------------------


 

(b)           The Borrowers shall, jointly and severally, absolutely and
unconditionally indemnify and hold the Agent, each Bank and the Issuing Bank
harmless against any and all claims, demands, suits, actions, causes of action,
damages, losses, settlement payments, obligations, costs, expenses and all other
liabilities whatsoever which shall at any time or times be incurred or sustained
by the Agent, any Bank or the Issuing Bank or by any of their respective
shareholders, directors, officers, employees, subsidiaries, affiliates or agents
(except any of the foregoing incurred or sustained as a result of the gross
negligence or willful misconduct of the Agent, such Bank or the Issuing Bank) on
account of or in relation to any of the arrangements or transactions
contemplated by, associated with or ancillary to either this Agreement, or any
of the other documents executed or delivered in connection herewith (including,
without limitation, those arising as a result of a breach by the Borrowers of
any Environmental Laws, whether or not disclosed in Exhibit B attached hereto),
whether or not all or any of the transactions contemplated by, associated with
or ancillary to this Agreement, or any of such documents, are ultimately
consummated.

 


10.8         AMENDMENTS, WAIVERS, ETC.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS:  (I) EACH OF THE LOAN
DOCUMENTS MAY BE MODIFIED, AMENDED OR SUPPLEMENTED IN ANY RESPECT WHATEVER ONLY
WITH THE PRIOR WRITTEN CONSENT OR APPROVAL OF THE MAJORITY BANKS AND THE
BORROWERS; AND (II) THE PERFORMANCE OR OBSERVANCE BY THE BORROWERS OF ANY OF
THEIR COVENANTS, AGREEMENTS OR OBLIGATIONS UNDER ANY OF THE LOAN DOCUMENTS MAY
BE WAIVED ONLY WITH THE WRITTEN CONSENT OF THE MAJORITY BANKS; PROVIDED,
HOWEVER, THAT THE FOLLOWING CHANGES SHALL REQUIRE THE WRITTEN CONSENT, AGREEMENT
OR APPROVAL OF ALL OF THE BANKS:  (A) ANY DECREASE IN THE AMOUNT OR POSTPONEMENT
OF THE DUE DATE OF ANY OF THE OBLIGATIONS; (B) ANY DECREASE IN THE INTEREST
RATES OR LETTER OF CREDIT FEES PRESCRIBED IN ANY OF THE NOTES, THE SWING LINE
NOTE OR THIS AGREEMENT; (C) ANY INCREASE IN THE REVOLVING CREDIT COMMITMENT OR
COMMITMENT PERCENTAGE OF ANY OF THE BANKS, EXCEPT AS PERMITTED BY SECTION 10.10;
(D) ANY CHANGE IN THE DEFINITION OF MAJORITY BANKS; (E) THE EXTENSION OF THE
EXPIRY DATE OF ANY LETTER OF CREDIT BEYOND THE REVOLVING CREDIT MATURITY DATE
(EXCEPT WHERE THE BORROWERS HAVE CASH COLLATERALIZED SUCH LETTER CREDIT OR HAVE
PROVIDED A BACKING LETTER OF CREDIT IN A FORM AND FROM AN ISSUER ACCEPTABLE TO
THE AGENT AND THE ISSUING BANK); (F) ANY CHANGE IN THE PROHIBITION ON THE
BORROWERS’ ABILITY TO ASSIGN OR TRANSFER ANY OF THEIR RIGHTS OR OBLIGATIONS
HEREUNDER; AND (G) ANY CHANGE IN THE TERMS OF THIS SECTION 10.8.  ANY CHANGE TO
SECTION 8 OR ANY OTHER PROVISION OF THIS AGREEMENT AFFECTING THE RIGHTS OR
OBLIGATIONS OF THE AGENT SHALL NOT BE AMENDED OR MODIFIED WITHOUT THE PRIOR
WRITTEN CONSENT OF THE AGENT.  ANY CHANGE TO SECTION 2.10 OR ANY OTHER PROVISION
OF THIS AGREEMENT AFFECTING THE RIGHTS OR OBLIGATIONS OF THE ISSUING BANK SHALL
NOT BE AMENDED OR MODIFIED WITHOUT THE PRIOR WRITTEN CONSENT OF THE ISSUING
BANK.


 

Without limitation of the foregoing, it is agreed that any requirement in any
Loan Document of the consent or waiver of the Banks shall be deemed to require
the consent or waiver of the Majority Banks.

 

67

--------------------------------------------------------------------------------


 

As used herein, the term “Majority Banks” means those Banks whose aggregate
Revolving Credit Commitments constitute at least fifty-one percent (51%) of the
Revolving Credit Maximum Amount in effect at the relevant time of reference.

 


10.9         BINDING EFFECT OF AGREEMENT.  THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE BORROWERS, THE AGENT, THE BANKS, THE ISSUING
BANK AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  THE BANKS MAY, IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 10.10 HEREOF, SELL, ASSIGN OR OTHERWISE TRANSFER
ALL OR ANY PORTION OF THEIR RESPECTIVE RIGHT, TITLE AND INTEREST IN, AND THEIR
RESPECTIVE OBLIGATIONS UNDER, THIS AGREEMENT AND THE LOANS AND SWING LINE LOANS
MADE AND TO BE MADE HEREUNDER, OR GRANT PARTICIPATIONS IN THEIR RESPECTIVE
RIGHT, TITLE AND INTEREST HEREIN AND THEREIN.  NO BORROWER MAY ASSIGN OR
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER.


 


10.10       ASSIGNMENT AND PARTICIPATION.


 

(I)            ASSIGNMENTS BY THE BANKS.  FROM AND AFTER THE DATE HEREOF, ANY
BANK MAY AT ANY TIME ASSIGN ALL, OR A PROPORTIONATE PART OF ALL, OF ITS RIGHTS,
INTERESTS AND DUTIES WITH RESPECT TO ITS REVOLVING CREDIT COMMITMENT AND SWING
LINE COMMITMENT, AND ITS NOTE AND SWING LINE NOTE, AS APPLICABLE, TO ONE OR MORE
BANKS OR OTHER FINANCIAL INSTITUTIONS (EACH, AN “ASSIGNEE”) ON SUCH TERMS, AS
BETWEEN SUCH BANK AND EACH OF ITS ASSIGNEES, AS SUCH BANK MAY THINK FIT, AND
SUCH ASSIGNEE SHALL ASSUME SUCH RIGHTS, INTERESTS AND DUTIES PURSUANT TO AN
INSTRUMENT EXECUTED BY SUCH ASSIGNEE AND SUCH BANK, AND FOR THIS PURPOSE SUCH
BANK MAY MAKE AVAILABLE TO EACH OF ITS POTENTIAL ASSIGNEES SUCH INFORMATION
RELATING TO THE BORROWERS, THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY AS SUCH BANK MAY THINK NECESSARY OR DESIRABLE, WHICH INFORMATION SHALL BE
HELD BY EACH POTENTIAL ASSIGNEE STRICTLY IN CONFIDENCE; PROVIDED, HOWEVER, THAT
(A) PRIOR TO ASSIGNING ANY INTEREST TO ANY ASSIGNEE HEREUNDER, (1) SUCH BANK
SHALL NOTIFY THE AGENT AND THE BORROWERS IN WRITING IDENTIFYING THE PROPOSED
ASSIGNEE AND STATING THE AGGREGATE PRINCIPAL AMOUNT OF THE PROPOSED INTEREST TO
BE ASSIGNED, AND (2) RECEIVE THE PRIOR WRITTEN CONSENT OF THE AGENT AND,
PROVIDED THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWERS,
WHICH CONSENT MAY NOT BE UNREASONABLY WITHHELD, AND (B) NO BANK WILL ASSIGN TO
ANY ASSIGNEE LESS THAN AN AGGREGATE AMOUNT EQUAL TO $5,000,000 OF SUCH BANK’S
REVOLVING CREDIT COMMITMENT AND LOANS AND INTEREST IN ITS NOTE, OR SWING LINE
COMMITMENT AND SWING LINE LOANS AND INTEREST IN ITS SWING LINE NOTE, OR, IF
LESS, THE REMAINING AMOUNT OF SUCH BANK’S REVOLVING CREDIT COMMITMENT OR SWING
LINE COMMITMENT, AS APPLICABLE.  IT IS UNDERSTOOD AND AGREED THAT THE PROVISO
CONTAINED IN THE IMMEDIATELY PRECEDING SENTENCE SHALL NOT BE APPLICABLE IN THE
CASE OF, AND THIS PARAGRAPH (I) SHALL NOT RESTRICT, (A) AN ASSIGNMENT OR OTHER
TRANSFER BY SUCH BANK TO AN AFFILIATE OF SUCH BANK OR TO ANY OTHER BANK OR (B) A
COLLATERAL ASSIGNMENT OR OTHER SIMILAR TRANSFER TO ANY OF THE TWELVE FEDERAL
RESERVE BANKS ORGANIZED UNDER SECTION 4 OF THE FEDERAL RESERVE ACT, 12 U.S.C.
§341.  UPON EXECUTION AND DELIVERY OF SUCH AN INSTRUMENT AND PAYMENT BY SUCH
ASSIGNEE TO SUCH BANK OF AN AMOUNT EQUAL TO THE PURCHASE PRICE AGREED BETWEEN
SUCH BANK AND SUCH ASSIGNEE, SUCH ASSIGNEE SHALL BE A BANK PARTY TO THIS
AGREEMENT AND

 

68

--------------------------------------------------------------------------------


 

SHALL HAVE ALL THE RIGHTS, INTERESTS AND DUTIES OF A BANK WITH A REVOLVING
CREDIT COMMITMENT AND A REVOLVING LOAN, OR A SWING LINE COMMITMENT AND A SWING
LINE LOAN, AS SET FORTH IN SUCH INSTRUMENT OF ASSUMPTION, AND SUCH ASSIGNING
BANK SHALL BE RELEASED FROM ITS OBLIGATIONS HEREUNDER TO A CORRESPONDING EXTENT,
AND NO FURTHER CONSENT OR ACTION BY ANY PARTY SHALL BE REQUIRED.  UPON THE
CONSUMMATION OF ANY ASSIGNMENT PURSUANT TO THIS PARAGRAPH (I), SUCH ASSIGNING
BANK AND THE BORROWERS SHALL MAKE APPROPRIATE ARRANGEMENTS SO THAT, IF REQUIRED,
A NEW NOTE IS ISSUED TO THE ASSIGNEE.

 

(II)           PARTICIPATIONS BY THE BANKS.  FROM AND AFTER THE DATE HEREOF, ANY
BANK SHALL BE AT LIBERTY TO OFFER PARTICIPATIONS IN ITS REVOLVING CREDIT
COMMITMENT AND ITS NOTE TO ONE OR MORE BANKS OR OTHER FINANCIAL INSTITUTIONS
(EACH, A “PARTICIPANT”) ON SUCH TERMS AS SUCH BANK MAY THINK FIT, PROVIDED THAT
EACH PARTICIPATION MUST BE FOR AN AMOUNT EQUAL TO AT LEAST $5,000,000 OF SUCH
BANK’S REVOLVING CREDIT COMMITMENT AND LOANS.  FOR THIS PURPOSE SUCH BANK MAY
MAKE AVAILABLE TO EACH OF ITS POTENTIAL PARTICIPANTS SUCH INFORMATION RELATING
TO THE BORROWERS, THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AS
SUCH BANK MAY THINK NECESSARY OR DESIRABLE, WHICH INFORMATION SHALL BE HELD BY
EACH POTENTIAL PARTICIPANT STRICTLY IN CONFIDENCE.  IT IS AGREED THAT SUCH BANK
OFFERING SUCH PARTICIPATION SHALL RETAIN THE SOLE RIGHT TO CONSENT TO AMENDMENTS
TO, OR WAIVERS OF, THE PROVISIONS OF THIS AGREEMENT AND ITS NOTE AND THE SOLE
RIGHT AND RESPONSIBILITY TO ENFORCE THE OBLIGATIONS OF THE BORROWERS HEREUNDER
AND UNDER THE NOTES; PROVIDED THAT SUCH BANK MAY AGREE WITH EACH OF ITS
PARTICIPANTS THAT SUCH BANK WILL NOT AGREE, WITHOUT THE CONSENT OF THE
PARTICIPANT, TO ANY AMENDMENT OR WAIVER OF ANY PROVISION OF THIS AGREEMENT WHICH
WOULD INCREASE OR OTHERWISE CHANGE SUCH REVOLVING CREDIT COMMITMENT OR REDUCE
THE PRINCIPAL OF OR RATE OF INTEREST ON THE LOANS SUBJECT TO SUCH PARTICIPATION,
OR POSTPONE THE DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OR OF INTEREST ON ANY
LOANS.

 

(III)          NO ASSIGNEE, PARTICIPANT OR OTHER TRANSFEREE OF ANY BANK’S RIGHTS
SHALL BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTIONS 2.5.6 THROUGH
2.5.8, INCLUSIVE, HEREOF THAN SUCH BANK WOULD HAVE BEEN ENTITLED TO RECEIVE WITH
RESPECT TO THE RIGHTS TRANSFERRED, UNLESS SUCH TRANSFER IS MADE WITH THE
BORROWERS’ PRIOR WRITTEN CONSENT OR AT A TIME WHEN THE CIRCUMSTANCES GIVING RISE
TO SUCH GREATER PAYMENT DID NOT EXIST.

 

(IV)          ASSIGNMENTS REQUIRE A FEE PAYABLE BY THE TRANSFEROR BANK OR ITS
TRANSFEREE TO THE AGENT, SOLELY FOR THE ACCOUNT OF THE AGENT, OF $1,500.

 


10.11       COMPUTATION OF INTEREST AND FEES.  INTEREST, FEES AND CHARGES SHALL
BE COMPUTED DAILY ON THE BASIS OF A YEAR OF 360 DAYS AND PAID FOR THE ACTUAL
NUMBER OF DAYS FOR WHICH DUE.  IF THE DUE DATE FOR ANY PAYMENT OF PRINCIPAL IS
EXTENDED BY OPERATION OF LAW, INTEREST SHALL BE PAYABLE FOR SUCH EXTENDED TIME. 
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, IF ANY PAYMENT
REQUIRED BY THIS AGREEMENT BECOMES DUE ON A DAY ON WHICH BANKS IN BOSTON,
MASSACHUSETTS ARE REQUIRED OR PERMITTED BY LAW OR AN APPROPRIATE AUTHORITY TO
REMAIN CLOSED, SUCH PAYMENT MAY BE MADE ON THE NEXT


 


69

--------------------------------------------------------------------------------



 


SUCCEEDING DAY ON WHICH SUCH BANKS ARE OPEN, AND SUCH EXTENSION SHALL BE
INCLUDED IN COMPUTING INTEREST IN CONNECTION WITH SUCH PAYMENT.


 


10.12       ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING THE EXHIBITS HERETO)
AND THE OTHER LOAN DOCUMENTS SET FORTH THE ENTIRE AGREEMENT AND UNDERSTANDING OF
THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN, AND
SUPERSEDES ALL PRIOR AGREEMENTS, PROMISES, COVENANTS, ARRANGEMENTS,
COMMUNICATIONS, REPRESENTATIONS, WARRANTIES, WHETHER ORAL OR WRITTEN, BY ANY
OFFICER, EMPLOYEE OR REPRESENTATIVE OF ANY PARTY HERETO.


 


10.13       CAPTIONS.  THE CAPTIONS FOR THE SECTIONS OF THIS AGREEMENT ARE FOR
EASE OF REFERENCE ONLY AND ARE NOT AN INTEGRAL PART OF THIS AGREEMENT.


 


10.14       COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN ANY NUMBER OF
COUNTERPARTS WITH THE SAME EFFECT AS IF THE SIGNATURES HERETO AND THERETO WERE
UPON THE SAME INSTRUMENT.


 


10.15       SEVERABILITY.  THE PROVISIONS OF THIS AGREEMENT ARE SEVERABLE, AND
IF ANY OF THESE PROVISIONS SHALL BE HELD BY ANY COURT OF COMPETENT JURISDICTION
TO BE UNENFORCEABLE, SUCH HOLDINGS SHALL NOT AFFECT OR IMPAIR ANY OTHER
PROVISION HEREOF.


 


10.16       JUDGMENT CURRENCY.  IF FOR THE PURPOSES OF OBTAINING A JUDGMENT IN
ANY COURT OR OBTAINING AN ORDER ENFORCING A JUDGMENT IT IS NECESSARY TO CONVERT
ANY AMOUNT DUE FROM THE BORROWERS HEREUNDER OR UNDER THE NOTES, UNDER THE SWING
LINE NOTE OR UNDER ANY LETTER OF CREDIT IN THE CURRENCY EXPRESSED TO BE PAYABLE
HEREIN OR UNDER THE NOTES (THE “SPECIFIED CURRENCY”) INTO ANOTHER CURRENCY, THEN
THE CONVERSION SHALL BE MADE AT THE AGENT’S SPOT RATE OF EXCHANGE FOR BUYING THE
SPECIFIED CURRENCY WITH SUCH OTHER CURRENCY, IN ACCORDANCE WITH NORMAL BANKING
PROCEDURES, PREVAILING AT THE AGENT’S CLOSE OF BUSINESS ON THE BUSINESS DAY NEXT
PRECEDING THE DAY ON WHICH THE JUDGMENT IS GIVEN OR THE ORDER IS MADE.  IN THE
EVENT THAT THERE IS A DIFFERENCE BETWEEN THE RATE OF EXCHANGE ON THE BASIS OF
WHICH THE AMOUNT OF SUCH JUDGMENT OR ORDER IS DETERMINED AND THE RATE OF
EXCHANGE PREVAILING ON THE DATE OF PAYMENT, THE BORROWERS SHALL PAY SUCH
ADDITIONAL AMOUNT AS MAY BE NECESSARY TO ENSURE THAT THE AMOUNT PAID IS THE
AMOUNT OF SUCH OTHER CURRENCY WHICH PERMITS THE AGENT TO PURCHASE THE AMOUNT OF
THE SPECIFIED CURRENCY DUE WHEN SUCH JUDGMENT OR ORDER IS ISSUED AT THE AGENT’S
SPOT RATE OF EXCHANGE FOR BUYING THE SPECIFIED CURRENCY WITH SUCH OTHER
CURRENCY, IN ACCORDANCE WITH NORMAL BANKING PROCEDURES, PREVAILING AT THE
AGENT’S OPENING OF BUSINESS ON THE DATE OF PAYMENT.


 


10.17       WAIVER OF JURY TRIAL.  THE BORROWERS HEREBY IRREVOCABLY WAIVE TRIAL
BY JURY IN ANY JURISDICTION AND IN ANY COURT WITH RESPECT TO, IN CONNECTION
WITH, OR ARISING OUT OF THIS AGREEMENT, THE OBLIGATIONS, OR ANY INSTRUMENT OR
DOCUMENT DELIVERED PURSUANT HERETO OR THERETO, OR ANY CLAIM OR DISPUTE HOWSOEVER
ARISING, BETWEEN ANY OF THE BORROWERS AND THE AGENT, THE BANKS AND/OR THE
ISSUING BANK.  THIS WAIVER OF JURY TRIAL SHALL BE EFFECTIVE FOR EACH AND EVERY
DOCUMENT EXECUTED


 


70

--------------------------------------------------------------------------------



 


BY THE BORROWERS, THE AGENT, THE BANKS AND/OR THE ISSUING BANK AND DELIVERED TO
THE AGENT, THE BANKS, THE ISSUING BANK OR THE BORROWERS, AS THE CASE MAY BE,
WHETHER OR NOT SUCH DOCUMENT SHALL CONTAIN A WAIVER OF JURY TRIAL.  THE
BORROWERS FURTHER ACKNOWLEDGE THAT ALL DOCUMENTS DELIVERED BY THE AGENT, THE
BANKS, THE ISSUING BANK OR THE BORROWERS ARE SUBJECT TO THIS WAIVER OF JURY
TRIAL AS TO ANY ACTION THAT MAY BE BROUGHT AS TO ANY OF SUCH DOCUMENTS,
INSTRUMENTS OR LETTERS OR THE LIKE.  THE BORROWERS FURTHER CONFIRM THAT THE
FOREGOING WAIVERS ARE INFORMED AND FREELY MADE.

 

71

--------------------------------------------------------------------------------


 

WITNESS the execution hereof under seal on the day and year first above written.

 

 

 

The Borrowers:

 

 

 

 

COURIER CORPORATION

 

 

 

 

 

 

By:

/s/ Lee Cochrane

 

 

Title: Vice President and Treasurer

 

 

 

 

COURIER COMPANIES, INC.

 

 

 

 

 

 

By:

/s/ Lee Cochrane

 

 

Title: Vice President and Treasurer

 

 

 

 

COURIER PUBLISHING, INC.

 

 

 

 

 

 

By:

/s/ Lee Cochrane

 

 

Title: Vice President and Treasurer

 

 

 

 

COURIER KENDALLVILLE, INC.

 

 

 

 

 

 

By:

/s/ Lee Cochrane

 

 

Title: Vice President and Treasurer

 

 

 

 

COURIER PROPERTIES, INC.

 

 

 

 

 

 

By:

/s/ Lee Cochrane

 

 

Title: Vice President and Treasurer

 

 

 

 

NATIONAL PUBLISHING COMPANY

 

 

 

 

 

 

By:

/s/ Lee Cochrane

 

 

Title: Vice President and Treasurer

 

72

--------------------------------------------------------------------------------


 

 

COURIER NEW MEDIA, INC.

 

 

 

 

 

 

By:

/s/ Lee Cochrane

 

 

Title: Vice President and Treasurer

 

 

 

BOOK-MART PRESS, INC.

 

 

 

 

 

 

By:

/s/ Lee Cochrane

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

DOVER PUBLICATIONS, INC.

 

 

 

 

 

 

By:

/s/ Lee Cochrane

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

RESEARCH & EDUCATION ASSOCIATION, INC.

 

 

 

 

 

 

By:

/s/ Lee Cochrane

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

MOORE-LANGEN PRINTING COMPANY, INC.

 

 

 

 

 

 

By:

/s/ Lee Cochrane

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

FEDERAL MARKETING CORP.

 

 

 

 

 

 

By:

/s/ Lee Cochrane

 

 

Title: Vice President and Treasurer

 

73

--------------------------------------------------------------------------------


 

 

CREATIVE HOMEOWNER DISTRIBUTION SERVICES, LLC

 

 

 

 

 

 

By:

/s/ Lee Cochrane

 

 

Title: Vice President and Treasurer

 

74

--------------------------------------------------------------------------------


 

 

The Banks:

 

 

 

 

RBS CITIZENS, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Frank J. Grueter, III

 

 

Name: Frank J. Grueter, III

 

 

Title: Senior Vice President

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ John T. Ravis

 

 

Name: John T. Ravis

 

 

Title: Vice President

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

By:

/s/ Dawn B. Scocco

 

 

Name: Dawn B. Scocco

 

 

Title: Associate

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ David M. Crane

 

 

Name: David M. Crane

 

 

Title: Vice President

 

 

 

 

The Agent:

 

 

 

 

RBS CITIZENS, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Frank J. Grueter, III

 

 

Name: Frank J. Grueter, III

 

 

Title: Senior Vice President

 

75

--------------------------------------------------------------------------------


 

 

The Issuing Bank:

 

 

 

 

RBS CITIZENS, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Frank J. Grueter, III

 

 

Name: Frank J. Grueter, III

 

 

Title: Senior Vice President

 

76

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

Amended and Restated

Revolving Credit Note

 

$[20,000,000][40,000,000]

Boston, Massachusetts

 

May 23, 2008

 

FOR VALUE RECEIVED, the undersigned (hereinafter, together with their respective
successors in title and assigns, collectively called the “Borrowers”), by this
promissory note (hereinafter, called this “Note”), absolutely and
unconditionally promise to pay to the order of
                                               (hereinafter, together with its
successors in title and assigns, called the “Bank”), the principal sum of
[TWENTY][FORTY] MILLION DOLLARS AND 00/100 ($[20,000,000][40,000,000]), or so
much thereof as shall have been advanced by the Bank to the Borrowers by way of
revolving loans under the Credit Agreement (as hereinafter defined) and shall
remain outstanding, such payment to be made as hereinafter provided, and to pay
interest on the principal sum outstanding hereunder from time to time from the
date hereof until the said principal sum or the unpaid portion thereof shall
have become due and payable as hereinafter provided.

 

The entire unpaid principal (not at the time overdue) of this Note shall bear
interest at the rate or rates from time to time in effect under the Credit
Agreement.  Accrued interest on the unpaid principal under this Note shall be
payable on the dates specified in the Credit Agreement.

 

On March 31, 2013, the date of the final maturity of this Note, there shall
become absolutely due and payable by the Borrowers hereunder, and the Borrowers
hereby jointly and severally promise to pay to the holder hereof, the balance
(if any) of the principal hereof then remaining unpaid, all of the unpaid
interest accrued hereon and all (if any) other amounts payable on or in respect
of this Note or the indebtedness evidenced hereby.

 

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided by the Credit Agreement.  The unpaid interest accrued on each overdue
amount in accordance with the foregoing terms of this paragraph shall become and
be absolutely due and payable by the Borrowers to the holder hereof on demand by
the holder of this Note.  Interest on each overdue amount will continue to
accrue as provided by the foregoing terms of this paragraph, and will (to the
extent permitted by applicable law) be compounded monthly until the obligations
of the Borrowers in respect of the payment of such overdue amount shall be
discharged (whether before or after judgment).

 

1

--------------------------------------------------------------------------------


 

Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrowers
directly to the Agent in U.S. Dollars, at the Agent’s Head Office (as
hereinafter defined), on the due date of such payment, and in immediately
available and freely transferable funds.  All payments on or in respect of this
Note or the indebtedness evidenced hereby shall be made without set-off or
counterclaim and free and clear of and without any deductions, withholdings,
restrictions or conditions of any nature.

 

This Note is made and delivered by the Borrowers to the Bank pursuant to a
Second Amended and Restated Revolving Credit Agreement, dated as of May 23,
2008, among the Borrowers, the Banks, the Agent and the Issuing Bank
(hereinafter, as varied or supplemented or amended and restated, called the
“Credit Agreement”).  This Note evidences the joint and several obligations of
the Borrowers (a) to repay the principal amount of each Revolving Loan (as
defined in the Credit Agreement) made by the Bank to the Borrowers pursuant to
the Credit Agreement; (b) to pay interest, as herein and therein provided, on
the principal amount hereof remaining unpaid from time to time; and (c) to pay
other amounts which may become due and payable hereunder as herein provided. 
Reference is hereby made to the Credit Agreement (including the Exhibits annexed
thereto) for a complete statement of the terms thereof.

 

No reference herein to the Credit Agreement or to any provisions thereof shall
impair the obligations of the Borrowers, which are absolute, unconditional and
irrevocable, to pay the principal of and the interest on this Note and to pay
all (if any) other amounts which may become due and payable on or in respect of
this Note or the indebtedness evidenced hereby, strictly in accordance with the
terms and the tenor of this Note.

 

For all purposes of this Note, the following terms shall have the respective
meanings set forth below:

 

(a)           “Agent” means RBS Citizens, National Association (successor by
merger to Citizens Bank of Massachusetts), acting in its capacity as Agent for
the Banks under the Credit Agreement.

 

(b)           “Agent’s Head Office” means the head office of Agent located at 28
State Street, Boston, Massachusetts 02109.

 

(c)           “Banks” shall have the meaning ascribed to such term in the Credit
Agreement.

 

(d)           “holder” means the Bank in possession of this Note or any other
Person who is at the time the lawful holder in possession of this Note.

 

2

--------------------------------------------------------------------------------


 

(e)           “Issuing Bank” means RBS Citizens, National Association (successor
by merger to Citizens Bank of Massachusetts), acting in its capacity as Issuing
Bank under the Credit Agreement.

 

The Borrowers will have the right to prepay the unpaid principal of this Note in
full or in part upon the terms contained in the Credit Agreement.  The Borrowers
will have an obligation to prepay principal of this Note upon the terms
contained in the Credit Agreement.  Any partial payment of the indebtedness
evidenced by this Note shall be applied in accordance with the terms of the
Credit Agreement.

 

Pursuant to, and upon the terms contained in, Section 6 of the Credit Agreement,
the entire unpaid principal of this Note, all of the interest accrued on the
unpaid principal of this Note and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby may be declared to be
immediately due and payable, whereupon the entire unpaid principal of this Note,
all of the interest accrued on the unpaid principal of this Note and all (if
any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be
due and payable to the holder of this Note without presentment, demand, protest
or any other formalities of any kind, all of which are hereby expressly and
irrevocably waived by the Borrowers.

 

All computations of interest payable as provided in this Note shall be made by
the Agent on the basis of the actual number of days elapsed divided by 360.  The
Prime Rate (as defined in the Credit Agreement) in effect from time to time
shall be determined in accordance with the terms of the Credit Agreement.

 

Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrowers hereby jointly and severally promise to
pay to the holder of this Note, upon demand by the holder hereof at any time, in
addition to principal, interest and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby, all court costs and
attorneys’ fees and all other collection charges and expenses reasonably
incurred or sustained by the holder of this Note.

 

The Borrowers hereby irrevocably waive notice of acceptance, presentment, notice
of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note.  The Borrowers hereby absolutely and irrevocably
consent and submit to the jurisdiction of the Courts of the Commonwealth of
Massachusetts and of any Federal Court located in the said Commonwealth in
connection with any actions or proceedings brought against the Borrowers by the
holder hereof arising out of or relating to this Note.

 

3

--------------------------------------------------------------------------------


 

This Note is intended to take effect as a sealed instrument.  This Note and the
obligations of the Borrowers hereunder shall be governed by and interpreted and
determined in accordance with the laws of the Commonwealth of Massachusetts.

 

Each of the Borrowers shall be jointly and severally liable for the full amount
owing under this Note.

 

IN WITNESS WHEREOF, this AMENDED AND RESTATED REVOLVING CREDIT NOTE has been
duly executed by the undersigned on the day and in the year first above written
in Boston, Massachusetts.

 

 

 

The Borrowers:

 

 

 

 

WITNESS:

 

COURIER CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

WITNESS:

 

COURIER COMPANIES, INC.

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

WITNESS:

 

COURIER PUBLISHING, INC.

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

WITNESS:

 

COURIER KENDALLVILLE, INC.

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

WITNESS:

 

COURIER PROPERTIES, INC.

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

WITNESS:

 

NATIONAL PUBLISHING COMPANY

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

WITNESS:

 

COURIER NEW MEDIA, INC.

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

WITNESS:

 

BOOK-MART PRESS, INC.

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

WITNESS:

 

DOVER PUBLICATIONS, INC.

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

WITNESS:

 

RESEARCH & EDUCATION ASSOCIATION, INC.

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

WITNESS:

 

MOORE-LANGEN PRINTING COMPANY, INC.

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

WITNESS:

 

FEDERAL MARKETING CORP.

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

WITNESS:

 

CREATIVE HOMEOWNER DISTRIBUTIONSERVICES, LLC

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

Amended and Restated Swing Line Note

 

$15,000,000

 

Boston, Massachusetts

 

 

May 23, 2008

 

FOR VALUE RECEIVED, the undersigned (hereinafter, together with their respective
successors in title and assigns, collectively called the “Borrowers”), by this
promissory note (hereinafter, called “this Note”), absolutely and
unconditionally promise to pay to the order of RBS CITIZENS, NATIONAL
ASSOCIATION (successor by merger to Citizens Bank of Massachusetts)
(hereinafter, together with its successors in title and assigns, called the
“Bank”), the principal sum of FIFTEEN MILLION DOLLARS ($15,000,000), or so much
thereof as shall have been advanced by the Bank to the Borrowers by way of swing
line loans under the Credit Agreement (as hereinafter defined) and shall remain
outstanding, such payment to be made as hereinafter provided, and to pay
interest on the principal sum outstanding hereunder from time to time from the
date hereof until the said principal sum or the unpaid portion thereof shall
have become due and payable as hereinafter provided.

 

The entire unpaid principal (not at the time overdue) of this Note shall bear
interest at the rate or rates from time to time in effect under the Credit
Agreement.  Accrued interest on the unpaid principal under this Note shall be
payable on the dates specified in the Credit Agreement.

 

On March 31, 2013, the date of the final maturity of this Note, there shall
become absolutely due and payable by the Borrowers hereunder, and the Borrowers
hereby jointly and severally promise to pay to the holder hereof, the balance
(if any) of the principal hereof then remaining unpaid, all of the unpaid
interest accrued hereon and all (if any) other amounts payable on or in respect
of this Note or the indebtedness evidenced hereby.

 

1

--------------------------------------------------------------------------------


 

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided by the Credit Agreement.  The unpaid interest accrued on each overdue
amount in accordance with the foregoing terms of this paragraph shall become and
be absolutely due and payable by the Borrowers to the holder hereof on demand by
the holder of this Note.  Interest on each overdue amount will continue to
accrue as provided by the foregoing terms of this paragraph, and will (to the
extent permitted by applicable law) be compounded monthly until the obligations
of the Borrowers in respect of the payment of such overdue amount shall be
discharged (whether before or after judgment).

 

Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrowers
directly to the Agent in U.S. Dollars, at the Agent’s Head Office (as
hereinafter defined), on the due date of such payment, and in immediately
available and freely transferable funds.  All payments on or in respect of this
Note or the indebtedness evidenced hereby shall be made without set-off or
counterclaim and free and clear of and without any deductions, withholdings,
restrictions or conditions of any nature.

 

This Note is made and delivered by the Borrowers to the Bank pursuant to a
Second Amended and Restated Revolving Credit Agreement, dated as of May 23, 2008
among the Borrowers, the Banks, the Agent and the Issuing Bank (hereinafter, as
varied or supplemented or amended and restated, called the “Credit Agreement”). 
This Note evidences the joint and several obligations of the Borrowers (a) to
repay the principal amount of each Swing Line Loan (as defined in the Credit
Agreement) made by the Bank to the Borrowers pursuant to the Credit Agreement;
(b) to pay interest, as herein and therein provided, on the principal amount
hereof remaining unpaid from time to time; and (c) to pay other amounts which
may become due and payable hereunder as herein provided.  Reference is hereby
made to the Credit Agreement (including the Exhibits annexed thereto) for a
complete statement of the terms thereof.

 

No reference herein to the Credit Agreement or to any provisions thereof shall
impair the obligations of the Borrowers, which are absolute, unconditional and
irrevocable, to pay the principal of and the interest on this Note and to pay
all (if any) other amounts which may become due and payable on or in respect of
this Note or the indebtedness evidenced hereby, strictly in accordance with the
terms and the tenor of this Note.

 

For all purposes of this Note, the following terms shall have the respective
meanings set forth below:

 

(a)           “Agent” means RBS Citizens, National Association (successor by
merger to Citizens Bank of Massachusetts), acting in its capacity as Agent for
the Banks under the Credit Agreement.

 

(b)           “Agent’s Head Office” means the head office of Citizens located at
28 State Street, Boston, Massachusetts 02109.

 

2

--------------------------------------------------------------------------------


 

(c)           “Banks” shall have the meaning ascribed to such term in the Credit
Agreement.

 

(d)           “holder” means the Bank in possession of this Note or any other
Person who is at the time the lawful holder in possession of this Note.

 

(e)           “Issuing Bank” means RBS Citizens, National Association (successor
by merger to Citizens Bank of Massachusetts), acting in its capacity as Issuing
Bank under the Credit Agreement.

 

The Borrowers will have the right to prepay the unpaid principal of this Note in
full or in part upon the terms contained in the Credit Agreement.  The Borrowers
will have an obligation to prepay principal of this Note upon the terms
contained in the Credit Agreement.  Any partial payment of the indebtedness
evidenced by this Note shall be applied in accordance with the terms of the
Credit Agreement.

 

Pursuant to, and upon the terms contained in, Section 6 of the Credit Agreement,
the entire unpaid principal of this Note, all of the interest accrued on the
unpaid principal of this Note and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby may be declared to be
immediately due and payable, whereupon the entire unpaid principal of this Note,
all of the interest accrued on the unpaid principal of this Note and all (if
any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be
due and payable to the holder of this Note without presentment, demand, protest
or any other formalities of any kind, all of which are hereby expressly and
irrevocably waived by the Borrowers.

 

All computations of interest payable as provided in this Note shall be made by
the Agent on the basis of the actual number of days elapsed divided by 360.  The
Prime Rate (as defined in the Credit Agreement) in effect from time to time
shall be determined in accordance with the terms of the Credit Agreement.

 

Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrowers hereby jointly and severally promise to
pay to the holder of this Note, upon demand by the holder hereof at any time, in
addition to principal, interest and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby, all court costs and
attorneys’ fees and all other collection charges and expenses reasonably
incurred or sustained by the holder of this Note.

 

The Borrowers hereby irrevocably waive notice of acceptance, presentment, notice
of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note.  The Borrowers hereby absolutely and irrevocably
consent and submit to the jurisdiction of the Courts of the Commonwealth of
Massachusetts and of any Federal Court located in the said Commonwealth in
connection with any actions or proceedings brought against the Borrowers by the
holder hereof arising out of or relating to this Note.

 

3

--------------------------------------------------------------------------------


 

This Note is intended to take effect as a sealed instrument.  This Note and the
obligations of the Borrowers hereunder shall be governed by and interpreted and
determined in accordance with the laws of the Commonwealth of Massachusetts.

 

Each of the Borrowers shall be jointly and severally liable for the full amount
owing under this Note.

 

IN WITNESS WHEREOF, this AMENDED AND RESTATED SWING LINE NOTE has been duly
executed by the undersigned on the day and in the year first above written in
Boston, Massachusetts.

 

 

WITNESS:

 

COURIER CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

WITNESS:

 

COURIER COMPANIES, INC.

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

WITNESS:

 

COURIER PUBLISHING, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

WITNESS:

 

COURIER KENDALLVILLE, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

WITNESS:

 

COURIER PROPERTIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

WITNESS:

 

NATIONAL PUBLISHING COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

WITNESS:

 

COURIER NEW MEDIA, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

WITNESS:

 

BOOK-MART PRESS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

WITNESS:

 

DOVER PUBLICATIONS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

WITNESS:

 

RESEARCH & EDUCATION ASSOCIATION, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

WITNESS:

 

MOORE-LANGEN PRINTING COMPANY, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

WITNESS:

 

FEDERAL MARKETING CORP.

 

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

WITNESS:

 

CREATIVE HOMEOWNER DISTRIBUTION SERVICES, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Title:

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DISCLOSURE STATEMENT

 

Revolving Credit Agreement Section, and

 

Information Requested

 

Disclosure


 


 


 

3.1 Organization and Qualification

 

 

-Borrower information

 

-Courier Corporation: incorporated and qualified in Massachusetts

 

 

 

-Subsidiary information

 

-Refer to Exhibit F

 

 

 

3.4 Approvals and Consents

 

-No exceptions

 

 

 

3.5 Title to Properties: Absence of Liens

 

-No exceptions

 

 

 

3.6 Compliance

 

-No exceptions

 

 

 

3.7

Financial Statements

 

 

 

-Material adverse changes to financial

 

-No exceptions

 

statement dated December 29, 2007

 

 

 

 

 

3.9

Taxes

 

 

 

-Waivers extending applicable

 

-No exceptions

 

statute of limitations

 

 

 

 

 

3.10 Litigation

 

-No exceptions


10.18


 


 


 


 


 

3.13

ERISA

 

 

 

 

 

 

 

-List of plans

 

Retirement Plans:

 

 

 

 

 

1) Courier Profit Sharing and Savings Plan

 

 

2) Dover Publications Inc. Retirement Income Plan

 

 

3) Dover Publications Inc. 401k Profit Sharing Plan

 

1

--------------------------------------------------------------------------------


 

 

 

4) Moore Langen Printing 401k Thrift and Savings Plan

 

 

 

 

 

Multi-Employer Union Retirement Plans:

 

 

 

 

 

5) Graphic Communications International Union – Employer Retirement Fund

 

 

6) GCC Supplemental Retirement and Disability Fund

 

 

7) Bindery Industry Employer GCC/IBT Pension Fund

 

 

 

 

 

Welfare Plans:

 

 

 

 

 

8) Courier Corporation Group Life Insurance Plan

 

 

9) Courier Corporation Health Insurance Plan

 

 

10) Courier Corporation Group Weekly Indemnity Benefit Plan

 

 

11) Courier Corporation Long-Term Disability Plan

 

 

12) Courier Stoughton Delta Dental Plan

 

 

13) National Publishing Company Keystone Plan East

 

 

14) Dental Insurance Plan of National Publishing Company

 

 

15) Courier Corporation Travel Accident Insurance Plan

 

 

16) Creative Homeowner Dental Plan

 

 

17) Creative Homeowner Flexible Spending Account Plan

 

 

18) Creative Homeowner Long Term Disability Plan

 

 

19) Creative Homeowner Life Insurance Plan

 

 

20) Moore Langen Dental Plan

 

 

21) Moore Langen Life Insurance Plan

 

 

22) Moore Langen Supplemental Insurance Plan

 

 

 

-Reportable Events

 

-No exceptions

 

 

 

3.15 Environmental and Regulatory Compliance

 

-No exceptions

 

2

--------------------------------------------------------------------------------


 

-Real Properties owned or leased fiscal year ended September 29, 2007

 

-Refer to Borrower’s Form 10-K, for the

 

 

 

3.16 

Labor Relations

 

-Press, prepress, and bindery employees at our Philadelphia facility and press
and maintenance employees at our Stoughton facility are represented by the
GCC/IBT

 

 

 

 

3.17

Contracts with Affiliates, Etc.

 

-No exceptions

 

 

 

 

5.6

Guaranties

 

-No exceptions

 

 

 

 

5.7

Restrictions and Liens

 

 

 

 

 

Listed encumbrances:

 

1) Installment Sales Agreement between PIDC Financing (“PIDC”) and Courier
Properties, Inc. dated April 24, 1996 with respect to a portion of the premises
located at 11311 Roosevelt Boulevard PA, the indebtedness under which totaled
$1,200,000.

 

 

 

 

 

PIDC retains title to the land and a portion of the buildings until final
payment, which is anticipated to be May 1, 2011.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 


EXISTING INDEBTEDNESS


 

Refer to Courier Corporation’s March 29, 2008 Form 10-Q:

 

Long-term debt of the Company and its consolidated subsidiaries consisted of the
following:

 

 

 

Balance

 

 

 

03/29/08

 

 

 

 

 

Obligation under revolving bank credit facility

 

$

29,544,000

 

 

 

 

 

Obligation under industrial development bond arrangement at 3%, payable in
monthly installments through May 2011

 

202,000

 

 

 

 

 

Total long-term debt

 

$

29,746,000

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Form of Certificate of Chief Financial Officer of Courier]

 

CERTIFICATE OF CHIEF FINANCIAL OFFICER OF COURIER

 

(Pursuant to Section 5.1(v) of the Second Amended and Restated Revolving Credit
Agreement dated as of May 23, 2008.)

 

The undersigned chief financial officer of Courier Corporation (“Courier”)
HEREBY CERTIFIES THAT:

 

This Certificate is furnished pursuant to Section 5.1(v) of the Second Amended
and Restated Revolving Credit Agreement, dated as of May 23, 2008, among Courier
and the other Borrowers named therein (collectively, the “Borrowers”), the Banks
party thereto (collectively, the “Banks”), and RBS Citizens, National
Association (successor by merger to Citizens Bank of Massachusetts), as Agent
and Issuing Bank (the “Agreement”).  Unless otherwise defined herein, the terms
used in this Certificate and Schedule 1 annexed hereto have the meanings
described in the Agreement.

 

As required by Section 5.1(i) or (ii) of the Agreement, Consolidated financial
statements of the Borrowers and their respective Subsidiaries for the (year)
(quarter) ended                     , 20     (the “Financial Statements”)
prepared in accordance with GAAP (subject, in the case of quarterly statements,
to normal year-end audit adjustments) accompany this Certificate.  The Financial
Statements present fairly the Consolidated financial position of the Borrowers
and their respective Subsidiaries as at the date thereof and the Consolidated
results of operations of the Borrowers and their respective Subsidiaries for the
period covered thereby.

 

As required by Section 5.1(i) or (ii) of the Agreement, the Report for the
(year) (quarter) ended                       , 20     accompanies this
Certificate.  The Report reasonably reflects the results of operations of each
Borrower and each of its Subsidiaries (subject, in the case of quarterly
statements, to normal year-end audit adjustments) on a consistent basis and, in
the aggregate, agrees with the Consolidated Financial Statements for the same
period.

 

Schedule 1 attached hereto sets forth financial data and computations evidencing
the Borrowers’ compliance with the covenants of the Agreement set forth in
Sections 5.24 through 5.26, inclusive, and 5.29, all of which data and
computations, to the best of the knowledge and belief of the chief financial
officer of Courier (the “Chief Financial Officer”) executing and delivering this
Certificate, are true, complete and correct.

 

1

--------------------------------------------------------------------------------


 

The activities of the Borrowers during the period covered by the Financial
Statements have been reviewed by the Chief Financial Officer of Courier and/or
by employees or agents under his or her supervision.  Based on such review, to
the best knowledge and belief of the Chief Financial Officer, during the period
covered by the Financial Statements, and as of the date of this Certificate,
(a) the Borrowers have, or have caused to have, kept, observed, performed and
fulfilled each and every covenant and condition of the Agreement and the other
Loan Documents, and (b) no Event of Default and no event which with notice or
the passage of time, or both, would become an Event of Default, has occurred or
is continuing.(1)

 

Witness my hand this                    day of                             ,
20      .

 

 

COURIER CORPORATION

 

 

 

 

 

By:

 

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------

(1) If an Event of Default or an event which with notice or the lapse of time,
or both, would become an Event of Default, has occurred or is occurring, this
paragraph is to be modified by an appropriate statement as to the nature
thereof, the period of existence thereof, and what action the Borrowers have
taken, are taking, or propose to take with respect thereto.

 

2

--------------------------------------------------------------------------------


 

Schedule 1 to the Foregoing

Certificate of Chief Financial Officer of Courier

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Intentionally Omitted]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

LIST OF SUBSIDIARIES

 

NAME

 

PLACE OF
INCORPORATION

 

ADDRESS

 

JURISDICTIONS

Courier Companies, Inc.

 

Massachusetts

 

15 Wellman Ave. North Chelmsford, MA 01863

 

CA, IL, IN, MA, PA, NY

 

 

 

 

 

 

 

Courier Publishing, Inc.

 

Massachusetts

 

15 Wellman Ave. North Chelmsford, MA 01863

 

MA

 

 

 

 

 

 

 

Courier Kendallville, Inc.

 

Indiana

 

2500 Marion Drive
Kendallville, IN 46755

 

IN

 

 

 

 

 

 

 

Courier Properties, Inc,

 

Massachusetts

 

15 Wellman Ave. North Chelmsford, MA 01863

 

MA

 

 

 

 

 

 

 

National Publishing Company

 

Pennsylvania

 

11311 Roosevelt Blvd. Philadelphia, PA 19154

 

PA

 

 

 

 

 

 

 

Courier New Media, Inc.

 

Massachusetts

 

15 Wellman Ave. North Chelmsford, MA 01863

 

MA

 

 

 

 

 

 

 

Book-Mart Press, Inc.

 

Delaware

 

2001 Forty Second St.
North Bergen, NJ 07047

 

DE, NJ

 

 

 

 

 

 

 

Dover Publications, Inc.

 

New York

 

31 East 2nd Street Mineola,
NY 11501

 

NY

 

 

 

 

 

 

 

Research & Education Association, Inc.

 

Delaware

 

61 Ethel Road West Piscataway,
NJ 08854

 

DE, NJ

 

 

 

 

 

 

 

Moore-Langen Printing Company, Inc.

 

Indiana

 

200 Holman Street Terre Haute,
IN 47802

 

IN

 

 

 

 

 

 

 

Federal Marketing Corp.

 

New Jersey

 

24 Park Way Upper Saddle River, NJ 07458

 

NJ

 

 

 

 

 

 

 

Creative Homeowner Distribution Services, LLC

 

Delaware

 

24 Park Way Upper Saddle River, NJ 07458

 

DE, NJ

 

1

--------------------------------------------------------------------------------